Exhibit 10.1


Published CUSIP Number: 19851JAA6
Revolving Loan CUSIP Number: 19851JAB4




AMENDED AND RESTATED CREDIT AGREEMENT






among






COLUMBIA SPORTSWEAR COMPANY
as Borrower














WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent, Swing Line Lender, and a Lender
and as Sole Lead Arranger and Sole Bookrunner






and






BANK OF AMERICA, N.A.,
as a Lender










TOTAL COMMITMENT -- $125,000,000




April 17, 2019











--------------------------------------------------------------------------------




CONTENTS
ARTICLE I.
DEFINITIONS
1


1.1
DEFINED TERMS
1


1.2
ACCOUNTING AND FINANCIAL DETERMINATIONS
16


1.3
HEADINGS
16


1.4
ADDITIONAL DEFINITION PROVISIONS
16


1.5
RATES
17


ARTICLE II.
THE CREDITS
17


2.1
REVOLVING LOANS
17


2.2
SWING LOANS
18


2.3
INTEREST/FEES
19


2.4
INTEREST OPTIONS
20


2.5
PAYMENTS GENERALLY
20


2.6
FUNDING
22


2.7
PRO RATA TREATMENT
23


2.8
STATEMENTS
23


2.9
AUTHORIZED REPRESENTATIVES
24


ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY
24


3.1
TAXES
24


3.2
ILLEGALITY
26


3.3
INABILITY TO DETERMINE RATES
27


3.4
INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON LIBOR LOANS
27


3.5
FUNDING LOSSES
28


3.6
SURVIVAL
29


3.7
REPLACEMENT OF LENDERS
29


3.8
ALTERNATIVE RATE OF INTEREST
30


ARTICLE IV.
REPRESENTATIONS AND WARRANTIES
31


4.1
LEGAL STATUS; SUBSIDIARIES
31


4.2
DUE AUTHORIZATION; NO VIOLATION
31


4.3
CONSENTS OR APPROVAL, REGULATION
31


4.4
VALIDITY; ENFORCEABILITY
32


4.5
FINANCIAL INFORMATION
32


4.6
TAXES
32





CREDIT AGREEMENT    PAGE i



--------------------------------------------------------------------------------



4.7
LITIGATION, LABOR CONTROVERSIES
32


4.8
TITLE TO PROPERTY, LIENS
32


4.9
ERISA COMPLIANCE
33


4.10
OTHER OBLIGATIONS
34


4.11
ENVIRONMENTAL MATTERS
34


4.12
NO DEFAULTS
34


4.13
INSURANCE
34


4.14
FORCE MAJEURE
34


4.15
INTELLECTUAL PROPERTY
34


4.16
SOLVENCY
35


4.17
FISCAL PERIODS
35


4.18
COMPLIANCE WITH LAW
35


4.19
SANCTIONS; ANTI-CORRUPTION
35


4.20
DISCLOSURE
36


ARTICLE V.
CONDITIONS
36


5.1
CONDITIONS OF INITIAL EXTENSION OF CREDIT
36


5.2
CONDITIONS OF EACH EXTENSION OF CREDIT
37


ARTICLE VI.
AFFERMATIVE COVENANTS
38


6.1
PAYMENTS
38


6.2
ACCOUNTING RECORDS
38


6.3
INFORMATION AND REPORTS
38


6.4
COMPLIANCE WITH LAW
39


6.5
INSURANCE
39


6.6
FACILITIES
39


6.7
TAXES AND OTHER LIABILITIES
40


6.8
NOTICE TO ADMINISTRATIVE AGENT
40


6.9
CONDUCT OF BUSINESS
40


6.10
PRESERVATION OF CORPORATE EXISTENCE, ETC.
40


6.11
INSPECTION RIGHTS
41


6.12
PERFORMANCE AND COMPLIANCE WITH CONTRACTUAL OBLIGATIONS
41


6.13
FISCAL YEAR; ACCOUNTING PRACTICES
41


6.14
ENVIRONMENTAL
41


6.15
LIENS
42





CREDIT AGREEMENT    PAGE ii



--------------------------------------------------------------------------------



6.16
USE OF PROCEEDS
42


6.17
COMPLIANCE WITH ERISA
42


6.18
MOST FAVORED LENDER
42


6.19
SUBSIDIARIES; ADDITIONAL GUARANTORS
43


6.20
SANCTIONS; ANTI-CORRUPTION LAWS
43


6.21
BENEFICIAL OWNERSHIP; ANTI-MONEY LAUNDERING
43


6.22
FURTHER ASSURANCES
43


ARTICLE VII.
NEGATIVE COVENANTS
43


7.1
LIENS
43


7.2
INDEBTEDNESS
44


7.3
RESTRICTED PAYMENTS, REDEMPTIONS
44


7.4
FUNDAMENTAL CHANGES; DISPOSITIONS
44


7.5
INVESTMENTS
44


7.6
CHANGE IN NATURE OF BUSINESS
45


7.7
ERISA
45


7.8
MARGIN REGULATIONS
45


7.9
ENVIRONMENTAL
45


7.10
GUARANTIES
46


7.11
NO SPECULATIVE TRANSACTIONS
46


7.12
CANCELLATION OF INDEBTEDNESS OWED TO IT
46


7.13
TRANSACTIONS REGARDING RELATED PARTIES
46


7.14
OTHER RESTRICTIONS
46


7.15
SANCTIONS; ANTI-CORRUPTION USE OF PROCEEDS
47


ARTICLE VIII.
FINANCIAL COVENANTS
47


8.1
FUNDED DEBT RATIO
47


8.2
INTEREST COVERAGE RATIO
47


ARTICLE IX.
EVENTS OF DEFAULT
47


9.1
EVENTS OF DEFAULT
47


9.2
REMEDIES
49


ARTICLE X.
ADMINISTRATIVE AGENT
50


10.1
APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT
50


10.2
DELEGATION OF DUTIES
50


10.3
LIABILITY OF ADMINISTRATIVE AGENT
51





CREDIT AGREEMENT    PAGE iii



--------------------------------------------------------------------------------



10.4
RELIANCE BY ADMINISTRATIVE AGENT
51


10.5
NOTICE OF DEFAULT
52


10.6
ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM
52


10.7
CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT
53


10.8
INDEMNIFICATION OF ADMINISTRATIVE AGENT
53


10.9
ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY
54


10.10
SUCCESSOR ADMINISTRATIVE AGENT
54


10.11
GUARANTY MATTERS
55


10.12
NO ARRANGER DUTIES
55


ARTICLE XI.
MISCELLANEOUS
55


11.1
NOTICES
55


11.2
COSTS, EXPENSES, ATTORNEYS' FEES
56


11.3
INDEMNIFICATION; DAMAGE WAIVER
56


11.4
WAIVERS, AMENDMENTS
57


11.5
SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENT
59


11.6
SETOFF
62


11.7
CUMULATIVE REMEDIES
62


11.8
ENTIRE AGREEMENT
62


11.9
CONFIDENTIALITY
62


11.10
TIME
63


11.11
SEVERABILITY OF PROVISIONS
63


11.12
COUNTERPARTS
63


11.13
PATRIOT ACT NOTICE
63


11.14
GOVERNING LAW
64


11.15
SUBMISSION TO JURISDICTION
64


11.16
WAIVER OF JURY TRIAL
64


11.17
SWAP OBLIGATIONS
65


11.18
PAYMENTS SET ASIDE
65


11.19
NO ADVISORY OR FIDUCIARY RESPONSIBILITY
65


11.20
ACKNOWELDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS
66


11.21
LENDER ERISA REPRESENTATION AND COVENANT
66


11.22
AMENDMENT AND RESTATEMENT
68


11.23
OREGON STATUTORY NOTICE
68







CREDIT AGREEMENT    PAGE iv



--------------------------------------------------------------------------------





SCHEDULES


I    Lenders
IA    Commitments
II    Pricing Schedule
III    Disclosure Schedule






EXHIBITS


A    Master Promissory Note
B    Notice of Borrowing
C    Notice of Conversion or Continuation
D    Notice of Authorized Representatives
E    Form of Officer’s Certificate
F    Assignment Agreement
G    Form of Guaranty Agreement
H    Borrower’s Existing Investment Policy








CREDIT AGREEMENT    PAGE v



--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT


THIS AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of April 17, 2019
by and among COLUMBIA SPORTSWEAR COMPANY, an Oregon corporation (“Borrower”),
WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as the administrator for
the Lenders (in such capacity, “Administrative Agent”) and as a Lender, and BANK
OF AMERICA, N.A., as a Lender.
RECITALS
WHEREAS, Borrower, Lenders, and Administrative Agent entered into that certain
Credit Agreement (as amended from time to time, the “Prior Credit Agreement”)
dated as of June 15, 2010; and
WHEREAS, Borrower has requested that Lenders and Administrative Agent consent to
amend and restate the Prior Credit Agreement, without a novation of the
indebtedness thereunder;
NOW, THEREFORE, in consideration of the mutual covenants and promises of the
parties contained herein, Administrative Agent, Lenders and Borrower hereby
agree as follows:
Article I.
DEFINITIONS

1.1
DEFINED TERMS

All terms defined above shall have the meanings set forth above. The following
terms shall have the meanings set forth below (with all such meanings to be
equally applicable to both the singular and plural forms of the terms defined):
“Administrative Agent’s Office” means (i) initially, Administrative Agent’s
office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such, from time to time, in writing by Administrative
Agent to Lenders and Borrower.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. Without limiting the
generality of the foregoing, in determining whether a Person is Controlled by a
Loan Party, such Person shall be deemed to be Controlled by a Loan Party if such
Loan Party possesses, directly or indirectly, power to vote fifty percent (50%)
or more of the securities having ordinary voting power for the election of
directors, managing general partners or the equivalent.
“Agent-Related Person” means the Administrative Agent (including any successor
administrative agent), together with their respective Affiliates, and the
officers, directors, employees, agents and attorneys-in-fact of such Persons and
Affiliates.
“Agreement” means this Credit Agreement as amended, modified or supplemented
from time to time.


CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------



“Applicable Lending Office” means, with respect to each Lender, (i) initially,
its office designated as such in Schedule I hereto, and (ii) subsequently, such
other office designated as such from time to time in writing by such Lender to
Administrative Agent.
“Applicable Rate” means, at any date, the lesser of (a) the Highest Lawful Rate
or (b) the following: (i) with respect to each Base Rate Loan, a per annum rate
equal to the Base Rate in effect on such date; and (ii) with respect to each
LIBOR Loan, a per annum rate equal to the sum of (A) the greater of LIBOR or
zero percent (0.0%), plus (B) the applicable LIBOR Margin, as determined on the
second Business Day prior to the first day of the applicable Interest Period.
“Arranger” means Wells Fargo in its capacity as sole lead arranger and sole book
manager.
“Authorized Representative” means a person designated as such by Borrower in a
Notice of Authorized Representatives delivered to Administrative Agent.
“Available Credit” means, at any time, the amount by which (a) the total of the
Revolving Loan Commitments is greater than (b) the total of the outstanding
principal amount of the Revolving Loans and the Swing Loans.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Reform Act, Title 11 of the United States
Code, as amended or recodified from time to time, including (unless the context
otherwise requires) any rules or regulations promulgated thereunder.
“Base Rate Margin” means the number of basis points determined in accordance
with Schedule II.
“Base Rate” means, for any day, an interest rate per annum equal to the rate
determined by Administrative Agent to be equal to the LIBOR Margin plus the
greater of Daily One Month LIBOR or zero percent (0.0%); provided that if any
circumstance described in Section 3.2 or Section 3.3 exists, “Base Rate” means
an interest rate per annum equal to the Base Rate Margin plus the higher of (a)
the rate of interest most recently announced by Wells Fargo at its principal
office as its prime rate, with any change in the prime rate to be effective as
of the day such change is announced by Wells Fargo and with the understanding
that the prime rate is one of Wells Fargo's base rates used to price some loans
and may not be the lowest rate at which Wells Fargo makes any loan, and is
evidenced by the recording thereof in such internal publication or publications
as Wells Fargo may designate or (b) the Federal Funds Rate plus 150 basis
points.
“Base Rate Loan” means any Revolving Loan or portion thereof that does not bear
interest with reference to LIBOR and any Swing Loan.


CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230, as amended from
time to time.
“Benefit Plan” means (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.
“Business Day” means (a) for all purposes other than as covered by clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks are authorized or required to be closed in Portland, Oregon, Minneapolis,
Minnesota or New York, New York, and (b) with respect to all notices,
determinations, fundings and payments in connection with any LIBOR interest
selection or LIBOR Loan, any day that is a Business Day described in clause (a)
above and that also is a day for trading by and between banks in U.S. Dollar
deposits in the London interbank eurocurrency market.
“Capital Lease” means, as to any Person, any lease of property by such Person as
lessee that would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.
“Capital Lease Obligations” means, as to any Person, the capitalized amount of
all obligations of such Person and its subsidiaries under Capital Leases, as
determined on a consolidated basis in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any Governmental Rule,
(b) any change in any Governmental Rule or in the administration, interpretation
or application thereof by any Governmental Authority or (c) the making or
issuance of any request, guideline or directive (whether or not having the force
of law) by any Governmental Authority; provided that notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith and (y) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the regulations adopted by the Securities and Exchange Commission
under the Securities Exchange Act of 1934, as amended), other than Timothy P.
Boyle or Gertrude Boyle, or a group that either of them is a member of, of
issued and outstanding Stock of Borrower representing 30% of the aggregate
ordinary voting power represented by the issued and outstanding Stock of
Borrower, or (b) the occupation of a majority of the seats (other than vacant
seats) of the board of directors of


CREDIT AGREEMENT    PAGE 3



--------------------------------------------------------------------------------



Borrower by Persons who were neither (i) nominated by Borrower’s board of
directors nor (ii) appointed by directors so nominated.
“Closing Date” means the date of this Agreement.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means any obligation of a Lender to extend credit or any other
financial accommodation under any of the Loan Documents.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Contaminant” means any pollutant, hazardous substance, toxic substance,
hazardous waste or other substance regulated or forming the basis of liability
under any Environmental Law.
“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any security issued by such Person or of any
agreement, undertaking, contract, license, lease, indenture, mortgage, deed of
trust or other instrument to which such Person is a party or by which it or any
of its property is bound or to which any of its property is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Daily One Month LIBOR” means, for any day, the rate of interest equal to LIBOR
then in effect for delivery for a one (1) month period.
“Default” means (i) an Event of Default, (ii) an event or condition that with
the giving of notice or the passage of time, or both, would constitute an Event
of Default, or (iii) the filing against Borrower of a petition commencing an
involuntary case under the Bankruptcy Code.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder unless such failure has been cured
within one Business Day, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute or unless such failure has been cured within one Business
Day, or (c) has been deemed insolvent or become the subject of a bankruptcy,
receivership, or other insolvency proceeding. Any determination by the
Administrative Agent that a Lender is a Defaulting Lender under any one or more
of clauses (a) through (c) above shall be conclusive and binding absent manifest
error, and such Lender shall be deemed to be a Defaulting Lender upon delivery
of written notice of such determination to Borrower and each Lender.


CREDIT AGREEMENT    PAGE 4



--------------------------------------------------------------------------------



“Disregarded Foreign Subsidiary” means any Foreign Subsidiary (a) the separate
existence of which is disregarded for United States federal tax purposes under
Treas. Reg. Section 301.7701-3 and (b) the tax owner of which for United States
federal tax purposes is either Borrower or a Domestic Subsidiary.
“Disclosure Schedule” means the disclosure schedule attached hereto as Schedule
III, as amended from time to time with the consent of the Required Lenders.
“Domestic Subsidiary” means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environmental Law” means all applicable federal, state and local laws,
statutes, ordinances and regulations, and any applicable judicial or
administrative interpretation, order, consent decree or judgment, relating to
the regulation and protection of the environment. Environmental Laws include but
are not limited to the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.); the Hazardous
Material Transportation Act, as amended (49 U.S.C. § 180 et seq.); the Federal
Insecticide, Fungicide, and Rodenticide Act, as amended (7 U.S.C. § 136 et
seq.); the Resource Conservation and Recovery Act, as amended (42 U.S.C. § 6901
et seq.); the Toxic Substance Control Act, as amended (42 U.S.C. § 7401 et
seq.); the Clean Air Act, as amended (42 U.S.C. § 740 et seq.); the Federal
Water Pollution Control Act, as amended (33 U.S.C. § 1251 et seq.); and the Safe
Drinking Water Act, as amended (42 U.S.C. § 300f et seq.), and their state and
local counterparts or equivalents and any applicable transfer of ownership
notification or approval statutes.
“Environmental Liabilities and Costs” means, as to any Person, all liabilities,
obligations, responsibilities, Remedial Actions, losses, damages, punitive
damages, consequential damages, treble damages, costs and expenses (including
all fees, disbursements and expenses of counsel, experts and consultants and
costs of investigation and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any other Person,
whether based in contract, tort, implied or express warranty, strict liability,
criminal or civil statute, including any thereof arising under any Environmental
Law, Permit, order or agreement with any Governmental Authority or other Person,
and which relate to any


CREDIT AGREEMENT    PAGE 5



--------------------------------------------------------------------------------



violation or alleged violation of an Environmental Law or a Permit, or a Release
or threatened Release.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended or
recodified from time to time, including (unless the context otherwise requires)
any rules or regulations promulgated thereunder.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with Borrower within the meaning of Section 414(b) or (c)
of the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the failure by Borrower or any ERISA Affiliate to meet all applicable
requirements under the Pension Funding Rules or the filing of an application for
the waiver of the minimum funding standards under the Pension Funding Rules with
respect to plan years ending after the effective date of the Pension Act;
(c) the incurrence by Borrower or any ERISA Affiliate of any liability pursuant
to Section 4063 or 4064 of ERISA or a cessation of operations by Borrower or any
ERISA Affiliate that is treated as a withdrawal under Section 4062(e) of ERISA
with respect to any Pension Plan that is subject to such sections of ERISA;
(d) a complete or partial withdrawal by Borrower or any ERISA Affiliate from a
Multiemployer Plan or notification that a Multiemployer Plan is insolvent
(within the meaning of Section 4245 of ERISA); (e) the filing of a notice of
intent to terminate a Pension Plan under, or the treatment of a Pension Plan
amendment as a termination under, Section 4041 of ERISA; (f) the institution by
the PBGC of proceedings to terminate a Pension Plan; (g) any event or condition
that constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (h) the
determination that any Pension Plan is in at-risk status (within the meaning of
Section 430 of the Code or Section 303 of ERISA) or that a Multiemployer Plan is
in endangered or critical status (within the meaning of Section 432 of the Code
or Section 305 of ERISA); (i) the imposition or incurrence of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA, upon Borrower or any ERISA Affiliate; (j) the
engagement by Borrower or any ERISA Affiliate in a transaction that is subject
to Section 4069 or Section 4212(c) of ERISA; (k) the imposition of a lien upon
Borrower pursuant to Section 430(k) of the Code or Section 303(k) of ERISA; or
(l) the making of an amendment to a Pension Plan that would result in the
posting of bond or security under Section 436(f)(1) of the Code.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Default” has the meaning set forth in Section 9.1.
“Excluded Swap Obligation” shall mean, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or


CREDIT AGREEMENT    PAGE 6



--------------------------------------------------------------------------------



order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof) by virtue of such Loan Party’s failure
for any reason to constitute an “eligible contract participant” as defined in
the Commodity Exchange Act and the regulations thereunder at the time the
Guaranty of such Loan Party or the grant of such security interest becomes
effective with respect to such Swap Obligation, unless otherwise agreed between
Borrower and the Administrative Agent. If a Swap Obligation arises under a
master agreement governing more than one swap, such exclusion shall apply only
to the portion of such Swap Obligation that is attributable to swaps for which
such Guaranty or security interest is or becomes illegal.
“FCPA” has the meaning set forth in Section 4.19(b).
“Federal Funds Rate” means, for any day, the greater of (a) the rate per annum
equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers for the immediately preceding day, as published by the Federal
Reserve Bank of New York; provided that if no such rate is so published on any
day, then the Federal Funds Rate for such day shall be the rate most recently
published and (b) 0%.
“Fee Percentage” means the means the number of basis points determined in
accordance with Schedule II under the heading “Commitment Fee.”
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement or agreement maintained or contributed to by Borrower or any
Subsidiary with respect to employees employed outside the United States (other
than any governmental arrangement).
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“Fundamental Change Transaction” has the meaning set forth in Section 7.4(a).
“GAAP” means generally accepted accounting principles as in effect in the United
States from time to time, consistently applied.
“Governmental Authority” means any domestic or foreign national, state or local
government, any political subdivision thereof, any department, agency, authority
or bureau of any of the foregoing, or any other entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including the Federal Deposit Insurance Corporation, the Federal
Reserve Board, the Comptroller of the Currency, the European Union, the European
Central Bank, any other central bank or any comparable authority.
“Governmental Rule” means any applicable law, rule, regulation, ordinance,
order, code interpretation, judgment, decree, directive, guidelines, policy or
similar form of decision of any Governmental Authority.
“Guarantor” means, individually and collectively, any Person providing a
Guaranty of all or any portion of the Obligations in favor of Administrative
Agent for the ratable benefit of Lenders.


CREDIT AGREEMENT    PAGE 7



--------------------------------------------------------------------------------



“Guaranty” means a Guaranty Agreement substantially in the form of Exhibit G
attached hereto.
“Hedge Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Hedge Termination Value” means, in respect of any one or more Hedge Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Hedge Contracts, (a) for any date on or after the
date such Hedge Contracts have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a) the amount(s) determined as the
mark-to-market value(s) for such Hedge Contracts, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Hedge Contracts (which may include any Lender).
“Highest Lawful Rate” means, at the particular time in question, the maximum
rate of interest which, under applicable law, Lenders are then permitted to
charge Borrower on the applicable Loan, and if the maximum rate changes at any
time, the Highest Lawful Rate shall increase or decrease, as the case may be, as
of the effective time of each such change, without notice to Borrower.
“Indebtedness” of any Person (the “Target Person”) means, at a particular time,
without duplication, all of the following, whether or not included as
indebtedness or liabilities in accordance with GAAP: (a) all obligations of the
Target Person for borrowed money and all obligations of the Target Person
evidenced by bonds, debentures, notes, loan agreements, bills or other similar
instruments; (b) all obligations, contingent or otherwise, relative to the face
amount of all standby letters of credit, whether or not drawn, issued for the
Target Person’s account; (c) all Capital Lease Obligations and the principal
component or equivalent of obligations under Other Leases of the Target Person;
(d) all obligations of any Person secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property owned by the Target Person, even though the Target
Person has not assumed or become liable for the payment of such obligations or
such obligations are limited in recourse limited in recourse; (e) all
obligations of the Target Person created or arising under any conditional sale
or other title retention agreement with respect to property acquired by the
Target


CREDIT AGREEMENT    PAGE 8



--------------------------------------------------------------------------------



Person (even though the rights and remedies of the seller or lender under such
agreement in the event of default are limited to repossession or sale of such
property); and (f) all obligations of a Person, other than the Target Person, of
the type described above that are secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien upon or in property owned by the Target Person, even though the Target
Person has not assumed or become liable for the payment of such obligations.
“Indemnitees” has the meaning set forth in Section 11.3(a).
“Indemnified Liabilities” has the meaning set forth in Section 11.3(a).
“Indemnified Taxes” has the meaning set forth in Section 3.1(a).
“Interest Period” means a period of one, two, three or six months; provided that
(i) if the last day of an Interest Period is not a Business Day, such period
shall be extended to the next succeeding Business Day, or if the next succeeding
Business Day falls in another calendar month, such period shall end on the next
preceding Business Day, (ii) any Interest Period that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall end
on the last Business Day of the last calendar month of such Interest Period and
(iii) no Interest Period shall extend beyond the Maturity Date.
“IRS” means the United States Internal Revenue Service.
“Lenders” means, collectively, each of the financial institutions from time to
time listed on Schedule I, and Swing Line Lender, and “Lender” means any one of
the Lenders.
“LIBOR” means, subject to the implementation of a Replacement Rate in accordance
with Section 3.8, for each Interest Period, the rate per annum and determined
pursuant to the following formula:
LIBOR =                 Base LIBOR        
                    100% - LIBOR Reserve Percentage
As used herein, (a) “Base LIBOR” means the average of the rates per annum at
which U.S. Dollar deposits are offered to Wells Fargo in the London interbank
eurocurrency market on the second Business Day prior to the commencement of an
Interest Period at or about 11:00 A.M. (London time), for delivery on the first
day of such Interest Period, for a term comparable to the number of days in such
Interest Period and in an amount approximately equal to the principal amount to
which such Interest Period shall apply and (b) “LIBOR Reserve Percentage” means,
for any day, the aggregate (without duplication) of the maximum rates (expressed
as a decimal) of reserve requirements in effect on such day (including basic,
supplemental, marginal and emergency reserves under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto) dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.
Notwithstanding the foregoing, (x) in no event shall LIBOR (including, without
limitation, any Replacement Rate with respect thereto) be less than 0% and (y)
unless otherwise specified in any


CREDIT AGREEMENT    PAGE 9



--------------------------------------------------------------------------------



amendment to this Agreement entered into in accordance with Section 3.8, in the
event that a Replacement Rate with respect to LIBOR is implemented then all
references herein to LIBOR shall be deemed references to such Replacement Rate.
“LIBOR Loan” means any portion of the Revolving Loans that Borrower elects
(pursuant to Section 2.4) to have bear interest with reference to LIBOR.
“LIBOR Margin” means the number of basis points determined in accordance with
Schedule II.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement (other than depository accounts maintained in the ordinary
course of business with banks or other financial institutions), encumbrance,
lien (statutory or other), security interest, priority or other security
agreement or preferential arrangement of any kind or nature whatsoever,
including any conditional sale or other title retention agreement or the
interest of a lessor under a Capital Lease or an Other Lease.
“Loan” means any Revolving Loan or any Swing Loan.
“Loan Documents” means this Agreement, the Note, any Guaranty and each other
agreement, note, notice, document, contract or instrument to which Borrower or
Guarantor now or hereafter is a party and that is required by a Lender in
connection with any of the foregoing.
“Loan Party” means Borrower or any Guarantor
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the business, prospects, operations, properties,
liabilities (actual or contingent), financial and other condition and
creditworthiness of Borrower and Subsidiaries taken as a whole, (b) a material
impairment of the ability of the Loan Parties to perform the Obligations under
the Loan Documents taken as a whole; or (c) a material adverse effect upon the
enforceability against any Loan Party of any Loan Documents to which it is a
party, other than as a result of any act or omission of Administrative Agent.
“Material Subsidiary” means a Domestic Subsidiary or a Disregarded Foreign
Subsidiary owning assets in excess of ten percent (10%) of the consolidated
assets of Borrower, excluding for purposes of such calculation all intercompany
assets of a Subsidiary that are not included in Borrower’s consolidated assets.
“Maturity Date” means August 1, 2023.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which Borrower or any ERISA Affiliate makes or
is obligated to make contributions, or during the preceding three calendar
years, has made or been obligated to make contributions.


CREDIT AGREEMENT    PAGE 10



--------------------------------------------------------------------------------



“Note” means a master promissory note in the form attached as Exhibit A executed
by Borrower in favor of Administrative Agent for the ratable benefit of Lenders
evidencing the Revolving Loans and all allonges and other modifications and
amendments thereto.
“Notice of Authorized Representatives” has the meaning set forth in Section 2.9
hereof.
“Notice of Borrowing” has the meaning set forth in Section 2.1(c).
“Notice of Conversion or Continuation” has the meaning set forth in Section
2.4(b).
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, Borrower arising under any Loan Document or otherwise
with respect to any Loan, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against Borrower or any Affiliate thereof of any proceeding
under any insolvency law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding. Without limiting the foregoing, the Obligations include (a) the
obligation to pay principal, interest, charges, expenses, fees, indemnities and
other amounts payable by Borrower under any Loan Document and (b) the obligation
of Borrower to reimburse any amount in respect of any of the foregoing that the
Administrative Agent or any Lender, in each case in its sole discretion, may
elect to pay or advance on behalf of Borrower.
“OFAC” has the meaning specified in Section 4.19(a).
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutional documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the articles of formation and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation and any agreement, instrument, filing or
notice with respect thereto filed in connection with its formation with the
applicable Governmental Authority in the jurisdiction of its formation, in each
case as amended from time to time.
“Other Lease” means any synthetic lease, tax retention operating lease,
financing lease or any other lease having substantially the same economic effect
as a conditional sale, title retention agreement or similar arrangement.
“Other Taxes” has the meaning set forth in Section 3.1(b).
“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Title IV of ERISA.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
funding standards and minimum required contributions (including any installment
payment


CREDIT AGREEMENT    PAGE 11



--------------------------------------------------------------------------------



thereof) to Pension Plans, as set forth in Sections 412, 430, and 436 of the
Code and Sections 302 and 303 of ERISA.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by Borrower or any
ERISA Affiliate or to which Borrower or any ERISA Affiliate contributes or has
an obligation to contribute, or in the case of a multiple employer plan (as
described in Section 4064(a) of ERISA) has made contributions at any time during
the immediately preceding five plan years.
“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Governmental Rule.
“Permitted Acquisition” means any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, or more than fifty
percent (50%) of the voting Stock of, or a business line or a division of, any
Person; provided that:
(i)    the majority of the value of the Persons, assets, business lines or
divisions acquired, as reasonably determined by Borrower at the time of the
acquisition, shall be in the type of businesses permitted to be engaged in by
Borrower and its Subsidiaries pursuant to Section 7.6;
(ii)    no Default shall then exist or would exist after giving effect to such
acquisition;
(iii)    as of the closing of any acquisition, such acquisition shall have been
approved by the board of directors or equivalent governing body of the Person to
be acquired or from which such assets, business line or division is to be
acquired;
(iv)    Borrower shall demonstrate to the reasonable satisfaction of the
Administrative Agent that, after giving effect to such acquisition, Borrower
will be in pro forma compliance with all of the terms and provisions of the
financial covenants set forth in Article VIII; provided that if the value of the
Persons, assets, business lines or divisions to be acquired is not at least
equal to ten percent (10%) of Borrower’s consolidated assets before such
acquisition, Borrower shall provide such pro forma compliance only if requested
to do so by Administrative Agent; and
(v)    if such acquisition is structured as a merger, Borrower (or if such
merger is with any Subsidiary, then such Subsidiary) shall be the surviving
Person after giving effect to such merger.
“Permitted Liens” means (a) Liens arising by operation of law for taxes,
assessments or governmental charges not yet due; (b) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not past due; (c) nonconsensual Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (d) Liens for taxes
or statutory Liens of mechanics, materialmen, shippers, warehousemen, carriers
and other similar persons for


CREDIT AGREEMENT    PAGE 12



--------------------------------------------------------------------------------



services or materials that are due but are being contested in good faith and by
appropriate and lawful proceedings promptly initiated and diligently conducted
and for which reserves have been established to the extent required by GAAP; (e)
Liens listed on the Disclosure Schedule; (f) Liens granted in the Loan
Documents; (g) purchase money Liens upon or in any property used in the ordinary
course of business and Liens to secure Capital Lease Obligations and Other
Leases and any related payment and performance obligations if the aggregate of
such Indebtedness does not exceed $50,000,000 at any time outstanding; provided,
however, that (A) any such Lien is created solely for the purpose of securing
Indebtedness representing, or incurred to finance, refinance or refund, the cost
of the property subject thereto, (B) the principal amount of the Indebtedness
secured by such Lien does not exceed such cost, and (C) such Lien does not
extend to any other property other than such item of property, any improvements
on or replacements for such item, and the proceeds from the disposition of such
items; (h) zoning restrictions, easements, rights of way, survey exceptions,
encroachments, covenants, licenses, reservations, leasehold interests,
restrictions on the use of real property or minor irregularities incident
thereto which do not in the aggregate materially detract from the value or use
of the property or assets or impair, in any material manner, the use of such
property for the purposes for which such property is held; (i) the interests of
lessors or lessees of property leased pursuant to leases permitted hereunder;
(j) Liens of a depository institution arising solely by virtue of any statutory
or common law provision relating to banker’s liens, rights of setoff, or similar
rights and remedies as to deposit accounts or other funds maintained with such
institution, provided that such deposit account is not intended to provide
collateral to the depository institution; (k) judgment Liens to the extent the
existence of such Liens is riot an Event of Default under Section 9.1(g); (1)
any of the following arising in the ordinary course of business: deposits or
pledges to secure bids, tenders, contracts (other than contracts for the payment
of money), leases, statutory obligations, surety and appeal bonds and other
obligations of like nature; (m) any Lien existing on any specific item of real
or personal property or asset prior to the acquisition thereof, or of any Person
owning such real or personal property, by Borrower or any Domestic Subsidiary,
securing Indebtedness not to exceed $50,000,000 in the aggregate, provided that
(A) such Lien is not created in contemplation of or in connection with such
acquisition and (B) such Lien does not apply to any other property or assets of
Borrower or any Subsidiary; (n) Liens securing Indebtedness, the proceeds of
which are used to refinance Indebtedness secured by any Lien permitted
hereunder, provided that such Lien does not apply to any additional property or
assets of Borrower or any Subsidiary (other than the proceeds of the property or
assets subject to such Lien); and (o) any other Liens, so long as such Liens are
not on accounts receivable or inventory and the aggregate principal amount at
any time outstanding of all Indebtedness secured by all such other Liens does
not exceed $50,000,000.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, limited liability company, trust, unincorporated
association, joint venture or other entity, or a Governmental Authority.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (other than a Multiemployer Plan), that is sponsored, maintained or
contributed to by Borrower or any Subsidiary for the benefit of its employees,
or any such plan with respect to which Borrower has any liability.


CREDIT AGREEMENT    PAGE 13



--------------------------------------------------------------------------------



“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Ratable Portion” means, with respect to any Lender, the quotient obtained by
dividing (i) the total of such Lender’s Revolving Loan Commitments by (ii) the
Total Commitments, and at all times when the Total Commitments are zero, means,
with respect to any Lender, the quotient obtained by dividing item (i) by item
(ii) immediately before the Total Commitments became zero.
“Rate Data” has the meaning set forth in Section 1.5.
“Release” means, as to any Person, any unpermitted spill, emission, leaking,
pumping, injection, deposit, disposal, discharge, dispersal, leaching or
migration of a Contaminant into the environment, and any “release” as defined in
the Comprehensive Environmental Response, Compensation, and Liability Act of
1980, as amended (42 U.S.C. § 9601 et seq.).
“Remedial Action” means all actions required to clean up, remove, prevent or
minimize a Release or threat of Release or to perform pre-remedial studies and
investigations and post-remedial monitoring and care.
“Replacement Rate” has the meaning assigned thereto in Section 3.8.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-day notice period has been waived.
“Required Lenders” means any Lender or Lenders (other than Defaulting Lenders)
having more than two-thirds of the Total Commitments, or both Lenders if there
are only two Lenders.
“Responsible Officer” means any of the following officers of a Loan Party, or
any replacement officer(s) performing responsibilities customarily performed by
the following officers of Borrower: the President and Chief Executive Officer
and the Senior Vice-President, Chief Financial Officer and Treasurer. Any
document delivered hereunder that is signed by a Responsible Officer of Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership or other action on the part of Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
Borrower.
“Revolving Loan” means a Loan made by a Lender to Borrower pursuant to Section
2.1.


CREDIT AGREEMENT    PAGE 14



--------------------------------------------------------------------------------



“Revolving Loan Commitment” means, as to any Lender and during any period, the
amount set forth under Lender's name for such period on Schedule IA, as such
amount may be reduced from time to time pursuant to this Agreement or as such
amount may be adjusted pursuant to Section 11.5(c).
“Sanctions” has the meaning specified in Section 4.19(a).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.
“Stock” means shares of capital stock, membership interests, beneficial or
partnership interests, participations or other equivalents (regardless of how
designated) of or in a corporation, limited liability company, partnership or
other entity, whether voting or nonvoting, and includes common stock and
preferred stock.
“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.
“Subsidiary” means any Person required by GAAP to be included in the
consolidated financial reporting of Borrower.
“Swap Obligation” shall mean, with respect to any Loan Party, any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of section 1a(47) of the Commodity Exchange Act.
“Swing Line Lender” means Wells Fargo, when acting in its capacity as the lender
advancing credit under Section 2.2, or any successor swing line lender
hereunder.
“Swing Loan” means a Loan made by the Swing Line Lender to Borrower pursuant to
Section 2.2.
“Swing Loan Available Credit” means, at any time, the amount by which the
outstanding balance of the Swing Loans is less than the lesser of (i)
$25,000,000 or (ii) the Available Credit.
“Taxes” has the meaning set forth in Section 3.1(a).
“Total Commitments” means the total of all Revolving Loan Commitments.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
applicable jurisdiction.
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
“Wells Fargo” means Wells Fargo Bank, National Association.


CREDIT AGREEMENT    PAGE 15



--------------------------------------------------------------------------------



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2
ACCOUNTING AND FINANCIAL DETERMINATIONS

(a)    Any accounting term used in this Agreement that is not specifically
defined herein shall have the meaning given to it under GAAP, and all accounting
determinations and computations under any Loan Document shall be made, and all
financial statements required to be delivered under any Loan Document shall be
prepared, in accordance with GAAP applied in the preparation of the financial
statements referred to in Section 4.5. Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, Indebtedness of Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
(b)    If Borrower notifies the Administrative Agent that Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies Borrower
that the Required Lenders request an amendment to any provision hereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
1.3
HEADINGS

Headings in this Agreement and each of the other Loan Documents are for
convenience of reference only and are not part of the substance hereof or
thereof.
1.4
ADDITIONAL DEFINITION PROVISIONS

The definitions of terms herein shall apply equally to the singular and plural
forms of the terms defined. Whenever the context may require, any pronoun shall
include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein,” “hereof’
and


CREDIT AGREEMENT    PAGE 16



--------------------------------------------------------------------------------



“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (e) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (f) the words “asset” and “property” shall be
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
1.5
RATES

The Rates, rate information, and data from which rates may be or are compiled
relating to LIBOR (individually and collectively the “Rate Data”) are supplied
by third parties. Wells Fargo and its affiliates are not responsible or liable
for the accuracy of Rate Data, the means by which Rate Data is derived from time
to time, the frequency with which the Rate Data is published or updated, or
delays or other irregularities concerning Rate Data, in each instance
irrespective of any negligence, gross negligence or willful misconduct of the
supplier(s) of Rate Data.
ARTICLE II.
THE CREDITS

2.1
REVOLVING LOANS

(a)    On the terms and subject to the conditions contained in this Agreement,
each Lender severally agrees to make loans (each a “Revolving Loan”) to Borrower
from time to time until the Maturity Date in an aggregate amount not to exceed
at any time outstanding such Lender’s Revolving Loan Commitment; provided,
however, that at no time shall any Lender be obligated to make a Revolving Loan
in excess of such Lender’s Applicable Percentage of the Available Credit. Each
advance of a Revolving Loan that is not made for the purpose of paying
Obligations shall be deposited into Borrower’s account no. __________ with
Administrative Agent. With respect to Revolving Loans, Borrower may from time to
time borrow, partially or wholly repay its outstanding borrowings, and reborrow,
subject to all the limitations, terms and conditions contained herein. The
Revolving Loans shall be evidenced by the Note.


(b)    If at any time the Available Credit is negative, Borrower, without demand
or notice, shall immediately repay that portion of the Revolving Loans necessary
to cause the Available Credit to be zero. Borrower shall repay the outstanding
principal balance of the Revolving Loans, together with all accrued and unpaid
interest and related fees, on the Maturity Date.
(c)    Borrower, through an Authorized Representative, shall request each
advance of a Revolving Loan by giving Administrative Agent irrevocable (i)
written notice, (ii) notice by email or such other form of electronic
transmission as is acceptable to Administrative Agent or (iii) telephonic notice
(confirmed promptly by fax or email), containing the information in the form of
Exhibit B attached hereto (each, a “Notice of Borrowing”), which specifies,
among other things:
(i)    the aggregate principal amount of the requested advances (which amount
must be a minimum of $500,000 and in integral multiples of $100,000 if a LIBOR
Loan);


CREDIT AGREEMENT    PAGE 17



--------------------------------------------------------------------------------



(ii)    the proposed date of borrowing, which shall be a Business Day;
(iii)    whether such advance is to be a Base Rate Loan or a LIBOR Loan; and
(iv)    if such advance is to be a LIBOR Loan, the length of the Interest Period
applicable thereto.
Each such Notice of Borrowing must be received by Administrative Agent not later
than noon (Portland time) (x) on the date of borrowing if a Base Rate Loan or
(y) at least two Business Days prior to the date of borrowing if a LIBOR Loan.
Administrative Agent shall promptly notify each Lender of the contents of each
Notice of Borrowing and of the amount of the advance to be made by such Lender
no later than 2:00 PM (Portland time) on the Business Day of receipt. At
Administrative Agent’s election, in lieu of delivering a written Notice of
Borrowing, any Authorized Representative may give Administrative Agent
telephonic notice of a request for an advance by the required time. In such
circumstances, Borrower agrees that any such telephonic notice will be confirmed
in writing within 24 hours of the making of such telephonic notice, but the
failure to provide such written confirmation shall not affect the validity of
the request
(d)    From time to time before noon (Portland time) on any Business Day
Borrower may make a voluntary prepayment, in whole or in part, of the
outstanding principal amount of any Revolving Loans; provided that if the
Revolving Loans being prepaid are LIBOR Loans, (i) Borrower gives Administrative
Agent notice of such prepayment before 2:00 PM (Portland time) on the second
Business Day before the date of prepayment (which notice shall be irrevocable),
(ii) each voluntary partial prepayment must be a minimum of $500,000 and in
integral multiples of $100,000; and (iii) any prepayment shall be subject to the
provisions of Section 3.5.
2.2
SWING LOANS

(a)    In lieu of making Revolving Loans, the Swing Line Lender, in its sole
discretion, on the terms and subject to the conditions contained in this
Agreement, may make loans (each a “Swing Loan”) to Borrower from time to time
until the Maturity Date as provided herein in an aggregate amount not to exceed
at any time outstanding the Swing Loan Available Credit. Each Swing Loan shall
be made and repaid upon such notice as the Swing Line Lender and Borrower shall
agree, except that Swing Loans may be made automatically (A) pursuant to certain
cash management arrangements made from time to time by Borrower with
Administrative Agent and/or (B) for the purposes described in Section 2.2(e).
All Swing Loans shall be Base Rate Loans and may, at Swing Line Lender’s option,
be evidenced by a promissory note. Borrower shall repay the outstanding
principal balance of the Swing Loans, together with all accrued and unpaid
interest and related fees on the Maturity Date. All interest due on the Swing
Loans shall be payable to the Swing Line Lender.
(b)    On the first Business Day of each week, the Swing Loans outstanding as of
the end of the immediately preceding Business Day shall be converted to
Revolving Loans, unless the amount outstanding was less than $10,000,000 (in
which event, such Swing Loans shall remain as Swing Loans). By 9:00 a.m.
(Pacific Time) on the first Business Day of each week in which such a conversion
is to occur, Administrative Agent shall notify each Lender of the


CREDIT AGREEMENT    PAGE 18



--------------------------------------------------------------------------------



principal amount of such outstanding Swing Loans and each Lender’s Applicable
Percentage thereof. Each Lender shall, before 11:00 a.m. (Pacific Time) on such
Business Day, make available to Administrative Agent, in immediately available
funds, the amount of its Applicable Percentage of such principal amount of such
Swing Loans.
(c)    At any time upon the request of the Swing Line Lender to Administrative
Agent that some or all of the Swing Loans be converted to Revolving Loans, then,
on the next Business Day, Administrative Agent shall notify each Lender of the
principal amount of Swing Loans outstanding as of 9:00 a.m. (Pacific Time) on
such Business Day (or of the principal amount of the Swing Loans which Swing
Line Lender desires to be converted) and each Lender’s Applicable Percentage
thereof. Each Lender shall, before 9:00 a.m. (Pacific Time) on the next Business
Day, make available to Administrative Agent, in immediately available funds, the
amount of its Applicable Percentage of such principal amount of such Swing
Loans.
(d)    Upon any payment by a Lender pursuant to Section 2.2(b) or (c), such
Lender shall be deemed to have made a Revolving Loan as a Base Rate Loan to
Borrower, notwithstanding any failure by Borrower to satisfy the conditions
contained in Section 5.2 (without regard to the minimum amount of Base Rate
Loans). Administrative Agent shall use such funds to repay the principal amount
of Swing Loans to the Swing Line Lender. With respect to the Swing Loans, after
receipt of payment of principal or interest thereon, Administrative Agent will
promptly distribute the same to the Swing Line Lender at its lending office.
(e)    Lenders and Borrower agree that Swing Loans may be made to allow
Administrative Agent to pay each Lender its share of fees, interest and other
amounts due hereunder to the extent such fees, interest and other amounts are
then due and payable.
2.3
INTEREST/FEES

(a)    Interest. The outstanding principal balance of each Loan shall bear
interest at the Applicable Rate. The foregoing notwithstanding, the rate of
interest applicable at all times during the continuation of an Event of Default
shall be a fluctuating rate per annum equal to the Applicable Rate plus 200
basis points. All fees, expenses and other amounts not paid when due shall bear
interest (from the date due until paid) at the highest rate described in the
preceding sentence.
(b)    Commitment Fees. On the first day of each calendar quarter beginning
after the Closing Date and on the Maturity Date, Borrower shall pay to
Administrative Agent, for the ratable benefit of Lenders, a commitment fee equal
to (i) the amount by which the total of the Revolving Loan Commitments is
greater than the average daily outstanding balance of the Revolving Loans and
the Swing Loans for the quarter or period just ended multiplied by (ii) a
percentage per annum equal to the Fee Percentage.
(c)    Computation and Payment. All interest and per annum fees shall be
computed on the basis of a 360-day year, actual days elapsed. Interest on Base
Rate Loans shall be payable monthly, in arrears, on the first day of each month
and on the Maturity Date. Interest on each LIBOR Loan shall be paid on (i) the
last day of its Interest Period, (ii) at the end of the third


CREDIT AGREEMENT    PAGE 19



--------------------------------------------------------------------------------



month of its Interest Period (if such period is six months in duration), (iii)
on the date of any payment of principal made before the end of its Interest
Period and (iv) on the Maturity Date.
2.4
INTEREST OPTIONS

(a)    Election. With respect to the Revolving Loans, Borrower may (i) except as
otherwise provided herein, at any time when a Default is not continuing, convert
all or any portion of a Base Rate Loan to a LIBOR Loan for an Interest Period
designated by Borrower, and (ii) convert all or a portion of a LIBOR Loan at the
end of the Interest Period applicable thereto to a Base Rate Loan or, if no
Default is continuing, to a LIBOR Loan for a new Interest Period designated by
Borrower, provided that if Borrower has not made the required interest rate
conversion or continuation election prior to the last day of any Interest
Period, Borrower shall be deemed to have elected to convert such LIBOR Loan to a
Base Rate Loan. Each LIBOR Loan elected pursuant to this Section 2.4(a) must be
in a minimum amount of $500,000 and in integral multiples of $100,000 and at no
time shall there be more than ten (10) different Interest Periods outstanding
with respect to LIBOR Loans elected pursuant to this Section 2.4(a).
(b)    Notice to Administrative Agent. Borrower shall request each interest rate
conversion or continuation under Section 2.4(a) by giving Administrative Agent
irrevocable written notice or telephonic notice (confirmed promptly in writing),
in the form of Exhibit C attached hereto (a “Notice of Conversion or
Continuation”), that specifies, among other things: (i) the Loan to which such
Notice of Conversion or Continuation applies; (ii) the principal amount that is
the subject of such conversion or continuation; (iii) the proposed date of such
conversion or continuation, which shall be a Business Day; and (iv) if such
Notice pertains to a LIBOR Loan, the length of the applicable Interest Period.
Any such Notice of Conversion or Continuation must be received by Administrative
Agent not later than noon (Portland time) (i) at least one Business Day prior to
the effective date of any Base Rate interest selection, and (ii) at least two
Business Days prior to the effective date of any LIBOR interest selection.
Administrative Agent shall promptly notify each Lender of the contents of each
such Notice of Conversion or Continuation, or if timely notice is not received
from Borrower prior to the last day of any Interest Period, of the automatic
conversion of such LIBOR Loan to a Base Rate Loan.
2.5
PAYMENTS GENERALLY

(a)    Administrative Agent may, and Borrower hereby authorizes Administrative
Agent to, debit any deposit account of Borrower with Administrative Agent for
all payments of principal, interest, fees and other amounts due under the Loan
Documents as they become due, provided that Administrative Agent shall first
debit Borrower’s account no. 4159601087 with Administrative Agent, before
debiting any other account.
(b)    All payments to be made by Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by Borrower hereunder shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
same day funds not later than noon, Portland time, on the date specified herein.
All payments received by the Administrative Agent after noon, Portland time


CREDIT AGREEMENT    PAGE 20



--------------------------------------------------------------------------------



shall be deemed received on the next succeeding Business Day and any applicable
interest or fee shall continue to accrue.
(c)    Subject to the definition of “Interest Period,” if any payment to be made
by Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day.
(d)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied in the following order: (i)
first, toward costs and expenses incurred by the Administrative Agent and each
Lender, (ii) second, toward repayment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (iii) third, toward repayment of
principal then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of principal then due to such parties.
(e)    Unless Borrower or any Lender has notified the Administrative Agent prior
to the date any payment is required to be made by it to the Administrative Agent
hereunder, that Borrower or such Lender, as the case may be, will not make such
payment, the Administrative Agent may assume that Borrower or such Lender, as
the case may be, has timely made such payment and may (but shall not be so
required to), in reliance thereon, make available a corresponding amount to the
Person entitled thereto. If and to the extent that such payment was not in fact
made to the Administrative Agent in same day funds, then:
(i)    if Borrower failed to make such payment, each Lender shall forthwith on
demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in same day funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in same day funds, at the applicable Federal
Funds Rate from time to time in effect; and
(ii)    if any Lender failed to make such payment, such Lender shall forthwith
on demand pay to the Administrative Agent the amount thereof in same day funds,
together with interest thereon for the period from the date such amount was made
available by the Administrative Agent to Borrower to the date such amount is
recovered by the Administrative Agent (the “Compensation Period”) at a rate per
annum equal to the applicable Federal Funds Rate from time to time in effect. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in the applicable borrowing. Nothing
herein shall be deemed to relieve any Lender from its obligation to fulfill its
Commitment or to prejudice any rights which the Administrative Agent or Borrower
may have against any Lender as a result of any default by such Lender hereunder.
A notice of the Administrative Agent to any Lender with respect to any amount
owing under this subsection (e) shall be conclusive, absent manifest error.


CREDIT AGREEMENT    PAGE 21



--------------------------------------------------------------------------------



(f)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in this Article II, and the
applicable conditions in Article V are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.
(g)    The obligations of the Lenders hereunder to make Loans are several and
not joint. The failure of any Lender to make any Loan on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan.
(h)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.
2.6
FUNDING

(a)    Lender Funding and Disbursement. Each Lender shall, by 1:30 PM (Portland
time) on the date of each borrowing make available to Administrative Agent at
Administrative Agent’s Office, in same day or immediately available funds, such
Lender’s Ratable Portion thereof. After Administrative Agent’s receipt of such
funds and upon fulfillment of the applicable conditions set forth in Article V,
Administrative Agent will promptly disburse such funds in same day or
immediately available funds to Borrower. Unless otherwise directed by Borrower
in writing, Administrative Agent shall disburse the proceeds of each borrowing
to Borrower by deposit to any demand deposit account maintained by Borrower with
Administrative Agent designated by Borrower in a notice to Administrative Agent.
(b)    Lender Failure to Fund. Unless Administrative Agent receives notice from
a Lender on or before the date of any borrowing hereunder that such Lender will
not make available to Administrative Agent such Lender’s Ratable Portion
thereof, Administrative Agent may assume that such Lender has made such portion
available to Administrative Agent on the date of such borrowing in accordance
with Section 2.6(a), and Administrative Agent may, in reliance upon such
assumption, make available to Borrower (or otherwise disburse) on such date a
corresponding amount. If any Lender does not make the amount of its Ratable
Portion of any borrowing available to Administrative Agent on the date of such
borrowing, such Lender shall pay to Administrative Agent, on demand, interest
which shall accrue on such amount until made available to Administrative Agent
at a rate equal to the daily Federal Funds Rate. A certificate of Administrative
Agent submitted to any Lender with respect to any amounts owing under this
Section shall be presumptive evidence of such amounts. If any Lender’s Ratable
Portion of any borrowing is not in fact made available to Administrative Agent
by such Lender within three Business Days after the date of such borrowing,
Borrower shall pay to Administrative Agent, on demand, an amount equal to such
Ratable Portion together with interest thereon, for each day from the date such
amount was made available to Borrower until the date such amount is repaid to
Administrative Agent, at the rate of interest specified in Section 2.3(a).
(c)    Lenders’ Obligations Several. The obligation of each Lender hereunder is
several. The failure of any Lender to make available its Ratable Portion of any
borrowing shall not relieve any other Lender of its obligation hereunder to do
so on the date requested, but no


CREDIT AGREEMENT    PAGE 22



--------------------------------------------------------------------------------



Lender shall be responsible for the failure of any other Lender to make
available the Ratable Portion to be funded by such other Lender.
2.7
PRO RATA TREATMENT

(a)    Borrowings. Except as otherwise provided herein, each Loan, except a
Swing Loan, shall be made by or shared by each Lender in accordance with its
Applicable Percentage.
(b)    Sharing of Payments, Etc. Except as otherwise provided herein, each
payment of principal, interest or fees shall be made or shared among Lenders
ratably. If any Lender obtains any payment (whether voluntary, involuntary,
through the exercise of any right of setoff or otherwise) on account of a Loan
in excess of its Ratable Portion of payments on the Loans obtained by all
Lenders, such Lender (“Purchasing Lender”) shall forthwith purchase from the
other Lenders sufficient participations to cause the Purchasing Lender’s
interest in the Loans to be in the same proportionate relationship with all
Loans as before such payment was received; provided, however, that if all or any
portion of such excess payment is thereafter recovered from the Purchasing
Lender, the purchased participation shall be rescinded and each other Lender
shall repay to the Purchasing Lender (i) the purchase price to the extent of
such recovery together with (ii) an amount equal to such other Lender’s ratable
share (according to the proportion of (A) the amount of such other Lender’s
required repayment to (B) the total amount so recovered from the Purchasing
Lender) of any interest or other amount paid or payable by the Purchasing Lender
in respect of the total amount so recovered. Borrower agrees that any Purchasing
Lender may, to the fullest extent permitted by law, exercise all its rights of
payment (including the right of setoff) with respect to such participation as
fully as if the Purchasing Lender were the direct creditor of Borrower in the
amount of such participation.
(c)    Sharing Commitment Fee. The Lenders shall share the commitment fee
provided for in Section 2.3(b) ratably in accordance with their Unused
Commitments. The “Unused Commitment” of a Lender at any time is the amount by
which such Lender’s Revolving Loan Commitment at such time exceeds the principal
balance of such Lender’s then outstanding Revolving Loans, provided that for
purposes of this computation the outstanding Revolving Loans of the Lender that
is the Swing Line Lender shall also include the outstanding Swing Loans.
2.8
STATEMENTS

From time to time, Administrative Agent may render to Borrower a statement
setting forth the balance in the loan account(s) maintained by Administrative
Agent for Borrower pursuant to this Agreement, including principal, interest,
fees, costs and expenses, and it is Administrative Agent’s present intention to
do so once a month. Each such statement shall be subject to subsequent
adjustment by Administrative Agent but shall, absent manifest errors or
omissions, be considered correct and deemed accepted by Borrower and
conclusively binding upon Borrower as an account stated except to the extent
that Administrative Agent receives notice from Borrower of any specific
exceptions thereto within sixty days after the date such statement has been
mailed by Administrative Agent. Until such time as Administrative Agent shall
have rendered to Borrower a written statement as provided above, the balance in
the loan account(s) shall be presumptive evidence of the amounts due and owing
to Lenders by Borrower.


CREDIT AGREEMENT    PAGE 23



--------------------------------------------------------------------------------



2.9
AUTHORIZED REPRESENTATIVES

On the Closing Date, and from time to time subsequent thereto at Borrower’s
option, Borrower shall deliver to Administrative Agent a notice in substantially
the form of Exhibit D attached hereto, which designates by name each of
Borrower’s Authorized Representatives or amends or amends and restates all prior
such notices and includes the respective specimen signatures of each additional
Authorized Representative (each such notice, amendment to a previous notice or
amended and restated notice, a “Notice of Authorized Representatives”).
Administrative Agent shall be entitled to rely conclusively on the authority of
each officer or employee designated as an Authorized Representative in the most
current Notice of Authorized Representatives delivered by Borrower to
Administrative Agent, to request borrowings, to select interest rate options
hereunder, and to give to Administrative Agent such other notices as are
specified herein as being made through one of Borrower’s Authorized
Representatives, until such time as Borrower has delivered to Administrative
Agent, and Administrative Agent has actual receipt of, a new Notice of
Authorized Representatives. Administrative Agent shall have no duty or
obligation to Borrower to verify the authenticity of any signature appearing on
any Notice of Borrowing, Notice of Conversion or Continuation or any other
notice from an Authorized Representative or to verify the authenticity of any
person purporting to be an Authorized Representative giving any telephonic
notice permitted hereby.
ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

3.1
TAXES

(a)    Except as provided in Section 3.1(e) and subsections (d) and (e) of
Section 11.5, any and all payments by any Loan Party to or for the account of
the Administrative Agent or any Lender under any Loan Document shall, to the
extent permitted by Governmental Rule, be made free and clear of and without
deduction for any and all present or future taxes, duties, levies, imposts,
deductions, assessments, fees, withholdings or similar charges, and all
liabilities with respect thereto (“Taxes”), excluding, in the case of the
Administrative Agent and each Lender, (i) Taxes imposed on or measured by its
overall net or gross income or gross receipts, and franchise Taxes imposed on it
(in lieu of net income Taxes) by any jurisdiction (or any political subdivision
thereof) under the laws of which the Administrative Agent or such Lender, as the
case may be, is organized or maintains a lending office, or (ii) any branch
profits tax imposed by the United States or any similar tax imposed by any other
jurisdiction (all such non-excluded Taxes being hereinafter referred to as
“Indemnified Taxes”). If any Loan Party is required by any Governmental Rule to
deduct any Indemnified Taxes from or in respect of any sum payable under any
Loan Document to the Administrative Agent or any Lender, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
3.1), each of the Administrative Agent and such Lender receives an amount equal
to the sum it would have received had no such deductions been made, (ii)
Borrower shall make such deductions, (iii) Borrower shall pay or shall cause a
Subsidiary to pay the full amount deducted to the relevant taxation authority or
other authority in accordance with applicable Governmental Rules, and (iv)
within thirty (30) days after the date of such payment, Borrower shall furnish
or shall cause a Guarantor to furnish to the Administrative Agent (which shall
forward the same to such Lender) the original or a certified copy of a receipt
evidencing payment thereof.


CREDIT AGREEMENT    PAGE 24



--------------------------------------------------------------------------------



(b)    Except as provided in Section 3.1(e) and subsections (d) and (e) of
Section 11.5, in addition, Borrower agrees to pay or to cause a Guarantor to pay
any and all present or future stamp, court, documentary or similar taxes and any
other excise or property Taxes or charges or similar levies which arise from any
payment made under any Loan Document or from the execution, delivery,
performance, enforcement or registration of any Loan Document (hereinafter
referred to as “Other Taxes”).
(c)    Except as provided in Section 3.1(e) and subsections (d) and (e) of
Section 11.5, Borrower’s agreement to indemnify the Administrative Agent and
each Lender for the full amount of Indemnified Taxes and Other Taxes (including
any Indemnified Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 3.1) paid by the Administrative Agent and
such Lender, is without regard to whether or not such Indemnified Taxes or Other
Taxes were correctly or legally imposed or asserted by the relevant Governmental
Authority. Payment under this subsection (c) shall be made within thirty (30)
days after the date the Lender or the Administrative Agent makes a demand
therefor.
(d)    Each Lender that is not a “United States person” within the meaning of
Section 7701(a)(30) of the Code, on or prior to the date of its execution and
delivery of this Agreement in the case of each Lender that is a party hereto on
the date of execution of this Agreement and on or prior to the date on which it
becomes a Lender in the case of each other Lender (including a Lender that is an
assignee or transferee of an interest under this Agreement), and from time to
time thereafter if (x) a lapse in time or change in circumstances renders the
previous certification obsolete or inaccurate in any material respect or (y)
requested in writing by Borrower or the Administrative Agent, shall provide
Borrower and the Administrative Agent with two accurate and complete original
signed copies of, as applicable: (1) IRS Form W-8BEN or IRS Form W-8BEN-E or any
successor form prescribed by the IRS, evidencing an exemption from United States
withholding tax on payments pursuant to any Loan Document under an applicable
income tax treaty, and certifying: that such Lender is the beneficial owner or
is authorized to sign for the beneficial owner of all the income to which the
form relates; that the beneficial owner is not a United States person; that the
income to which the form relates is: (i) not effectively connected with the
conduct of a trade or business in the United States, (ii) effectively connected
but is not subject to tax under an income tax treaty, or (iii) the partner’s
share of a partnership’s effectively connected income; and for broker
transactions or barter exchanges, the beneficial owner is an exempt foreign
person as defined in the instructions to such form; or (2) IRS Form W-8ECI or
any successor form prescribed by the IRS, stating that payments pursuant to any
Loan Document are not subject to United States withholding tax, and certifying:
that such Lender is the beneficial owner or is authorized to sign for the
beneficial owner of all of the income to which the form relates; that the
amounts for which the certification is provided are effectively connected with
the conduct of a trade or business in the United States and are includible in
the beneficial owner’s gross income for the taxable year; and the beneficial
owner is not a United States person. Each Lender that is a “United States
person” within the meaning of Section 7701(a)(30) of the Code on or prior to the
date of its execution and delivery of this Agreement in the case of each Lender
that is a party hereto on the date of execution of this Agreement and on or
prior to the date on which it becomes a Lender in the case of each other Lender
(including a Lender that is an assignee or transferee of an interest under this
Agreement), and from time to time thereafter if (x) a lapse in time or change in
circumstances renders the previous certification obsolete or


CREDIT AGREEMENT    PAGE 25



--------------------------------------------------------------------------------



inaccurate in any material respect or (y) requested in writing by Borrower or
the Administrative Agent, shall provide Borrower and the Administrative Agent
with two accurate and complete signed copies of IRS Form W-9 or any successor
form prescribed by the IRS certifying that Taxpayer Identification Number shown
on the form is correct; that such Lender is not subject to backup withholding
because: (1) it is exempt from backup withholding, (2) it has not been notified
by the IRS that it is subject to backup withholding as a result of a failure to
report all interest or dividends, or (3) the IRS has notified it that it is no
longer subject to backup withholding; and that it is a United States person. If
a Lender fails to deliver the applicable form required pursuant to this Section
3.1(d), then the Administrative Agent may withhold from any interest payment to
such Lender an amount equivalent to the applicable withholding tax imposed by
the Code, without reduction.
(e)    For any period with respect to which, for any reason, a Lender has failed
to provide the Administrative Agent with the applicable form pursuant to Section
3.1(d), unless such failure is the result of a Change in Law occurring after the
date upon which such lender becomes a Lender, such Lender shall not be entitled
to indemnification under Section 3.1(a), 3.1(b) or 3.1(c) with respect to any
Taxes that would not have been imposed had such Lender provided such form.
(f)    If Borrower is required to pay additional amounts to or for the account
of any Lender pursuant to this Section 3.1, then such Lender will agree to use
reasonable efforts to change the jurisdiction of its Applicable Lending Office
so as to eliminate or reduce such additional payment which may thereafter accrue
if such change, in the sole judgment of such Lender, is not otherwise materially
disadvantageous to such Lender; provided, that in determining whether changing
the jurisdiction of an Applicable Lending Office would be disadvantageous to
such Lender, such Lender shall disregard any economic disadvantage that Borrower
agrees to indemnify and hold such Lender harmless from.
(g)    If any Lender receives or realizes any refund of Tax, any reduction of,
or credit against, its Tax liabilities or otherwise recovers any amount in
connection with any deduction or withholding, or payment of additional amounts,
by Borrower pursuant to Section 3.1, such Lender shall reimburse Borrower within
thirty (30) days after receipt or realization an amount equal to the net
benefit, after Tax, that was obtained by the Lender as a consequence of such
refund, reduction, credit or recovery.
3.2
ILLEGALITY

If any Lender determines that any Governmental Rule has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Applicable Lending Office to make, maintain or fund LIBOR Loans, or to
determine or charge interest rates based upon LIBOR, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take, U.S. Dollar deposits in the London interbank
market, in each case after the date hereof, then, on notice thereof by such
Lender to Borrower through the Administrative Agent, any obligation of such
Lender to make or continue LIBOR Loans or to convert Base Rate Loans to LIBOR
Loans shall be suspended until such Lender notifies the Administrative Agent and
Borrower that the circumstances giving rise to such determination no longer
exist. Promptly upon making any such determination, such Lender


CREDIT AGREEMENT    PAGE 26



--------------------------------------------------------------------------------



shall provide notice thereof to Borrower (with a copy to the Administrative
Agent), and upon receipt of such notice, Borrower shall, within three (3)
Business Days of receipt of written notice from such Lender, prepay or convert
all such LIBOR Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such LIBOR Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such LIBOR Loans. Upon any such prepayment or
conversion, Borrower shall also pay interest on the amount so prepaid or
converted. Each Lender agrees to designate a different Applicable Lending Office
if such designation will avoid the need for such notice and will not, in the
good faith judgment of such Lender, otherwise be materially disadvantageous to
such Lender.
3.3
INABILITY TO DETERMINE RATES

Unless and until a Replacement Rate is implemented in accordance with Section
3.8 below, if the Administrative Agent determines in connection with any request
for a LIBOR Loan or a conversion to or continuation of a LIBOR Loan that (a)
U.S. Dollar deposits are not being offered to banks in the London interbank
market for the applicable amount and Interest Period of such LIBOR Loan, (b)
adequate and reasonable means do not exist for determining LIBOR for such Loan,
or (c) LIBOR does not adequately and fairly reflect the cost to the Lenders of
funding such Loan, the Administrative Agent will promptly so notify Borrower and
all Lenders. Thereafter, the obligation of the Lenders to make or maintain LIBOR
Loans shall be suspended until the Administrative Agent notifies Borrower and
all Lenders that it has revoked such notice. Upon receipt of such notice,
Borrower may revoke any pending request for a LIBOR Loan, conversion or
continuation of LIBOR Loans or, failing that, will be deemed to have converted
such request into a request for a Base Rate Loan in the amount specified
therein.
3.4
INCREASED COST AND REDUCED RETURN; CAPITAL ADEQUACY; RESERVES ON LIBOR LOANS

(a)    If any Lender determines that as a result of Change in Law, or such
Lender’s compliance therewith after the date hereof, there shall be any increase
in the cost to such Lender of agreeing to make or making, funding or maintaining
LIBOR Loans, or a reduction in the amount received or receivable by such Lender
in connection with any of the foregoing (excluding for purposes of this
subsection (a) any such increased costs or reduction in amount resulting from
(i) Taxes or Other Taxes (as to which Section 3.1 shall govern), (ii) changes in
the basis of taxation of overall net income or overall gross income by the
United States or any foreign jurisdiction or any political subdivision of either
thereof under the laws of which such Lender is organized or has its Applicable
Lending Office, or (iii) reserve requirements contemplated by Section 3.4(c)),
and the result of any of the foregoing shall be to increase the cost to the
affected Lender of, or to reduce the amount of any sum received or receivable by
such Lender in respect of, making, continuing, maintaining or financing (or its
obligation to make, continue, maintain or finance) any Loan as, or of converting
(or of its obligation to convert) any Base Rate Loan into, a LIBOR Loan by an
amount reasonably deemed by such Lender to be material, then Borrower shall pay
to such Lender such additional amounts as will compensate such Lender for such
increased cost incurred or reduction suffered.
(b)    If any Lender determines that any Change in Law regarding capital
adequacy, or compliance by such Lender (or its Applicable Lending Office)
therewith after the date hereof,


CREDIT AGREEMENT    PAGE 27



--------------------------------------------------------------------------------



has the effect of reducing the rate of return on the capital of such Lender or
any corporation controlling such Lender as a consequence of such Lender’s
obligations hereunder to a level below that which the affected Lender or such
controlling Person would have achieved but for the occurrence of any such
circumstance (taking into consideration its policies with respect to capital
adequacy), and such Lender or controlling Person considers such reduction to be
material, then Borrower shall pay to such Lender such additional amounts as will
compensate such Lender for any such reduction suffered as a consequence of, and
attributable to, this Agreement, the Commitment of such Lender or the Loans made
by such Lender.
(c)    Borrower shall pay to each Lender, so long as such Lender is required to
maintain reserves with respect to liabilities or assets consisting of or
including Eurocurrency funds or deposits (currently known as “Eurocurrency
liabilities”), additional interest on the unpaid principal amount of each LIBOR
Loan equal to the actual costs of such reserves allocated to such Loan by such
Lender (as determined by such Lender in good faith), which shall be due and
payable on each date on which interest is payable on such Loan, provided
Borrower shall have received at least fifteen (15) days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender.
(d)    Amounts required to be paid by Borrower pursuant to subsections (a), (b),
and (c) above shall be determined by the applicable Lender, and notified to
Borrower (with a copy to the Administrative Agent) in the form of a certificate
of such Lender stating that the calculations set forth therein are in accordance
with the terms of this Agreement and setting forth in reasonable detail the
basis for such calculations for losses suffered from and after the date that is
180 days before the day such Lender notifies Borrower thereof, such certificate
being conclusive and binding for all purposes absent manifest error. The amount
set forth in such certificate shall be payable by Borrower on the thirtieth
(30th) day following delivery of such certificate to Borrower.
(e)    If, with respect to any Lender entitled to compensation under this
Section 3.4, a condition arises or an event occurs which could result in the
payment of any amount under subsections (a) through (c) above, such Lender,
promptly upon becoming aware of the same, shall notify Borrower thereof and
shall take such steps as may be reasonably necessary for it to mitigate the
effects of such condition or event, provided, that such Lender shall be under no
obligation to take any step that the Lender determines, in its sole discretion,
would be disadvantageous to Lender. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation.
3.5
FUNDING LOSSES

Except as otherwise provided in this Agreement, following receipt by Borrower
from any Lender of a certificate of such Lender in accordance with the last
paragraph in this Section 3.5, Borrower, on demand, shall compensate such Lender
for, and hold such Lender harmless from, any loss, cost or expense incurred by
it as a result of:


CREDIT AGREEMENT    PAGE 28



--------------------------------------------------------------------------------



(a)    any continuation, conversion, payment or prepayment of any LIBOR Loan on
a day other than the last day of the Interest Period for such Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise); or
(b)    any failure by Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any LIBOR Loan on
the date or in the amount notified by Borrower;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such LIBOR
Loan or from fees payable to terminate the deposits from which such funds were
obtained, as determined by Administrative Agent in its sole discretion. Borrower
shall also pay any customary administrative fees charged by such Lender in
connection with the foregoing. For purposes of calculating amounts payable by
Borrower to the Lenders under this Section 3.5, each Lender shall be deemed to
have funded each LIBOR Loan made by it at LIBOR for such Loan by a matching
deposit or other borrowing in the London interbank market for a comparable
amount and for a comparable period, whether or not such LIBOR Loan was in fact
so funded.
(c)    The amount of any loss, cost or expense compensable by Borrower to any
Lender pursuant to this Section 3.5 shall be determined by such Lender and
notified to Borrower (with a copy to the Administrative Agent) in the form of a
certificate of such Lender stating that the calculations set forth therein are
in accordance with the terms of this Agreement and setting forth in reasonable
detail the basis for such calculations, such certificate being conclusive and
binding for all purposes absent manifest error. The amount set forth in such
certificate shall be payable by Borrower on the thirtieth (30th) day following
delivery of such certificate to Borrower. In determining such amount, the
Administrative Agent or such Lender may use any reasonable averaging and
attribution methods.
3.6
SURVIVAL

All of Borrower’s obligations under this Article III shall survive termination
of the Commitments and repayment of all other Obligations.
3.7
REPLACEMENT OF LENDERS

If (i) a Lender becomes a Defaulting Lender, or a Lender (a “Non-Consenting
Lender”) refuses to consent to an amendment, modification or waiver of this
Credit Agreement that, pursuant to Section 11.4, requires consent of 100% of the
Lenders or 100% of the Lenders with Obligations directly affected, or a Lender
imposes charges, costs and expenses unacceptable to Borrower under Section 3.4
(any such Defaulting Lender, Non-Consenting Lender or other Lender, a “Subject
Lender”), (ii) no Default shall have occurred and be continuing, (iii) Borrower
has obtained a commitment from another Lender or an Eligible Assignee (as
defined in Section 11.5(h)) to purchase at par the Subject Lender’s Loans and
assume the Subject Lender’s Commitments and all other obligations of the Subject
Lender hereunder, and (iv) such Subject Lender is not an issuer with respect to
any letters of credit outstanding under this Agreement, unless all such letters
of credit are terminated or arrangements acceptable to such issuing Lender (such
as a “back-to-back” letter of credit) are made, then Borrower may require the
Subject


CREDIT AGREEMENT    PAGE 29



--------------------------------------------------------------------------------



Lender to assign any or all of its Loans and Commitments to such other Lender,
Lenders, Eligible. Assignee or Eligible Assignees pursuant to the provisions of
Section 11.5, and each of such Lender, Lenders, Eligible Assignee or Eligible
Assignees is deemed acceptable to Administrative Agent; provided, that, prior to
or concurrently with such replacement, (a) the Subject Lender shall have
received payment in full of all principal, interest, fees and other amounts
owing to such Subject Lender through such date of replacement in respect of the
applicable portion of the Subject Lender’s Commitments to be assigned and a
release from its obligations (relating to the assigned portion) under the Loan
Documents, (b) the processing fee, if any, required to be paid under Section
11.5 shall have been paid to the Administrative Agent, (c) all of the
requirements for such assignment contained in Section 11.5, including the
consent of the Administrative Agent and the receipt by the Administrative Agent
of an executed Assignment and Assumption and other supporting documents, have
been fulfilled, and (d) if such Subject Lender is a Non-Consenting Lender, each
assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender and Borrower
also requires each other Subject Lender that is a Non-Consenting Lender to
assign its Loans and Commitments.
3.8
ALTERNATIVE RATE OF INTEREST

Notwithstanding anything to the contrary in Section 3.3 above, if the
Administrative Agent has made the determination (such determination to be
conclusive absent manifest error) that (a) the circumstances described in
Section 3.3(a) or (b) have arisen and that such circumstances are unlikely to be
temporary, (b) any applicable interest rate specified herein is no longer a
widely recognized benchmark rate for newly originated loans in the U.S.
syndicated loan market in the applicable currency or (c) the applicable
supervisor or administrator (if any) of any applicable interest rate specified
herein or any Governmental Authority having, or purporting to have, jurisdiction
over the Administrative Agent has made a public statement identifying a specific
date after which any applicable interest rate specified herein shall no longer
be used for determining interest rates for loans in the U.S. syndicated loan
market in the applicable currency, then the Administrative Agent may, to the
extent practicable (in consultation with Borrower and as determined by the
Administrative Agent to be generally in accordance with similar situations in
other transactions in which it is serving as administrative agent or otherwise
consistent with market practice generally), establish a replacement interest
rate (the “Replacement Rate”), in which case, the Replacement Rate shall,
subject to the next two sentences, replace such applicable interest rate for all
purposes under the Loan Documents unless and until (x) an event described in
Section 3.3(a), 3.3(b), 3.8(a), 3.8(b) or 3.8(c) occurs with respect to the
Replacement Rate or (y) the Required Lenders (directly, or through the
Administrative Agent) notify Borrower that the Replacement Rate does not
adequately and fairly reflect the cost to the Lenders of funding the Loans
bearing interest at the Replacement Rate. In connection with the establishment
and application of the Replacement Rate, this Agreement and the other Loan
Documents shall be amended solely with the consent of the Administrative Agent
and Borrower, as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 3.8.
Notwithstanding anything to the contrary in this Agreement or the other Loan
Documents, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the delivery of such
amendment to the Lenders, written notices from such Lenders that in the
aggregate constitute Required


CREDIT AGREEMENT    PAGE 30



--------------------------------------------------------------------------------



Lenders, with each such notice stating that such Lender objects to such
amendment (which such notice shall note with specificity the particular
provisions of the amendment to which such Lender objects). To the extent the
Replacement Rate is approved by the Administrative Agent in connection with this
Section 3.8, the Replacement Rate shall be applied in a manner consistent with
market practice; provided that, in each case, to the extent such market practice
is not administratively feasible for the Administrative Agent, such Replacement
Rate shall be applied as otherwise reasonably determined by the Administrative
Agent (it being understood that any such modification by the Administrative
Agent shall not require the consent of, or consultation with, any of the
Lenders).
ARTICLE IV.
REPRESENTATIONS AND WARRANTIES

Borrower makes the following representations and warranties to Administrative
Agent and Lenders, subject to the exceptions set forth on the Disclosure
Schedule, which representations and warranties shall survive the execution of
this Agreement and shall continue in full force and effect until the performance
and indefeasible payment in full, in cash, of all Obligations:
4.1
LEGAL STATUS; SUBSIDIARIES

Borrower and each Subsidiary is duly organized and validly existing in good
standing (to the extent such concept is applicable) under the laws of the
jurisdiction of its organization, is duly qualified to do business and is in
good standing as a foreign corporation in each jurisdiction where the nature of
its business requires such qualification, and has full power and authority and
holds all Permits and other approvals necessary to own and hold under lease its
property and to conduct its business substantially as currently conducted by it,
except where the failure to be so organized and existing, have so qualified, or
have such power, authority or Permit could not reasonably be expected to have a
Material Adverse Effect. Section 4.1 of the Disclosure Schedule identifies all
Material Subsidiaries and other Subsidiaries as of the Closing Date.
4.2
DUE AUTHORIZATION; NO VIOLATION

The execution, delivery and performance by each Loan Party of the Loan Documents
executed or to be executed by it are within such Loan Party’s powers, have been
duly authorized by all necessary entity action, and do not (a) contravene such
Loan Party’s Organization Documents; (b) contravene any contractual restriction
or Governmental Rule binding on or affecting such Loan Party; or (c) result in,
or require the creation or imposition of, any Lien on such Loan Party’s
property, except Liens for the benefit of Lenders.
4.3
CONSENTS OR APPROVAL, REGULATION

No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or other Person is required for the due
execution, delivery or performance by any Loan Party of the Loan Documents to
which it is a party. Neither Borrower nor any Subsidiary is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended,
or a “holding company”, or a “subsidiary company” of a “holding company”, or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company”, within the meaning of the Public Utility Holding Company Act of 1935,
as amended.


CREDIT AGREEMENT    PAGE 31



--------------------------------------------------------------------------------



Neither Borrower nor any Subsidiary is engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock, and no proceeds
of any Loans will be used for a purpose which violates, or would be inconsistent
with, Regulation U or X of the Board of Governors of the Federal Reserve System.
4.4
VALIDITY; ENFORCEABILITY

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party. The Loan
Documents executed by each Loan Party constitute, the legal, valid and binding
obligations of such Loan Party enforceable in accordance with their respective
terms.
4.5
FINANCIAL INFORMATION

The consolidated financial statements of Borrower and each Subsidiary dated as
of December 31, 2018 heretofore delivered by Borrower to Administrative Agent
(a) present fairly in all material respects the financial condition and results
of operations of Borrower and the Subsidiaries, (b) disclose, by footnotes or
otherwise, all liabilities of Borrower and the Subsidiaries that are required to
be reflected or reserved against under GAAP, whether liquidated or unliquidated,
fixed or contingent, and (c) have been prepared in accordance with GAAP
consistently applied. Except as disclosed to Administrative Agent pursuant to
Section 6.3, since the date of such financial statements there has been no
change or changes that have resulted in, or could reasonably be expected to
result in, a Material Adverse Effect.
4.6
TAXES

Borrower does not have any knowledge of any pending assessments or adjustments
of any federal, state, local and foreign income tax payable by it or by any
Subsidiary with respect to any year, the payment of which could reasonably be
expected to have a Material Adverse Effect.
4.7
LITIGATION, LABOR CONTROVERSIES

There is no pending or, to the knowledge of Borrower, threatened litigation,
action, proceeding, claims, disputes, investigations or labor controversy
affecting Borrower or any Subsidiary, or any of their respective properties,
businesses, assets or revenues, which could reasonably be expected to have a
Material Adverse Effect. As of the Closing Date, neither Borrower nor any
Material Subsidiary is a party to, or has any obligations under, any collective
bargaining agreement.
4.8
TITLE TO PROPERTY, LIENS

Borrower has good, indefeasible and merchantable title to and ownership of its
assets, free and clear of all Liens except Permitted Liens (including the
existing Liens set forth in Section 4.8 of the Disclosure Schedule), except for
such defects as could not reasonably be expected to have a Material Adverse
Effect individually or in the aggregate.


CREDIT AGREEMENT    PAGE 32



--------------------------------------------------------------------------------



4.9
ERISA COMPLIANCE

(a)    Except as could not reasonably be expected to have a Material Adverse
Effect : (i) each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other Government Rules; (ii) each
Plan that is intended to qualify under Section 401(a) of the Code (A) has
received a favorable determination letter from the IRS, (B) an application for
such a letter is currently being processed by the IRS with respect thereto, or
(C) utilizes a prototype or volume submitter plan that is the subject of a
favorable opinion or advisory letter issued by the IRS to sponsor of such
prototype or volume submitter plan, and, to the best of Borrower’s knowledge,
nothing has occurred which would prevent, or cause the loss of, such
qualification.
(b)    There are no pending or, to the best of Borrower’s knowledge, threatened
claims, actions or lawsuits, or action by any Governmental Authority, with
respect to any Plan that could reasonably be expected to have a Material Adverse
Effect. There has been no prohibited transaction or violation of the fiduciary
responsibility rules with respect to any Plan that has resulted or could
reasonably be expected to result in a Material Adverse Effect.
(c)    No ERISA Event has occurred, and neither Borrower nor any ERISA Affiliate
is aware of any fact, event or circumstance that, either individually or in the
aggregate, could reasonably be expected to constitute or result in an ERISA
Event with respect to any Pension Plan that, either individually or in the
aggregate, has had or could reasonably be expected to have a Material Adverse
Effect.
(d)    Except as could not reasonably be expected to have a Material Adverse
Effect, no Pension Plan has any Unfunded Pension Liability.
(e)    Except as could not reasonably be expected to have a Material Adverse
Effect, (i) to the extent applicable, each Foreign Plan has been maintained in
compliance with its terms and with the requirements of any and all applicable
requirements of law and has been maintained, where required, in good standing
with applicable regulatory authorities; (ii) neither Borrower nor any Subsidiary
has incurred any material obligation in connection with the termination of or
withdrawal from any Foreign Plan; and (iii) the present value of the accrued
benefit liabilities (whether or not vested) under each Foreign Plan that is
funded, determined as of the end of the most recently ended fiscal year of
Borrower or Subsidiary, as applicable, on the basis of actuarial assumptions,
each of which is reasonable, did not exceed the current value of the property of
such Foreign Plan by a material amount, and for each Foreign Plan that is not
funded, the obligations of such Foreign Plan are properly accrued.
(f)    As of the Closing Date, the Borrower is not and will not be using “plan
assets” (within the meaning of Section 3(42) of ERISA or otherwise) of one or
more Benefit Plans with respect to the Borrower’s entrance into, participation
in, administration of and performance of the Loans, any letters of credit, the
Commitments or this Agreement;


CREDIT AGREEMENT    PAGE 33



--------------------------------------------------------------------------------



4.10
OTHER OBLIGATIONS

Neither Borrower nor any Subsidiary is in default with respect to any of its
Contractual Obligations, default of which could reasonably be expected to result
in a Material Adverse Effect.
4.11
ENVIRONMENTAL MATTERS

Borrower and each Subsidiary is in compliance in all material respects with all
Environmental Laws applicable to it, other than such noncompliance as in the
aggregate could not reasonably be expected to have a Material Adverse Effect.
Neither Borrower nor any Subsidiary (a) knows of any basis for any permit,
license or other approval required under any Environmental Law to be revoked,
canceled, limited, terminated, modified, appealed or otherwise challenged,
(b) has or could reasonably be expected to become subject to any Environmental
Liabilities and Costs, or (c) has received notice that it is the subject of any
federal or state investigation evaluating whether any Remedial Action is needed,
except for such notices received that in the aggregate do not refer to Remedial
Actions that could reasonably be expected to result in a Material Adverse
Effect. There have been no Releases by Borrower or Subsidiary that could
reasonably be expected to result in a Material Adverse Effect.
4.12
NO DEFAULTS

No facts or circumstances exist which would constitute a breach of any
obligation, representation or warranty of Borrower hereunder if this Agreement
were in effect immediately prior to Borrower’s execution hereof.
4.13
INSURANCE

Borrower and each Subsidiary maintains insurance with financially sound and
reputable insurance companies not Affiliates of Borrower in such amounts (after
giving effect to any self-insurance reasonable and customary for similarly
situated Persons engaged in the same or similar business as Borrower or the
applicable Subsidiary), with such deductibles and covering such risks as are
customarily carried by companies engaged in similar businesses and owning
similar properties in localities where they operate.
4.14
FORCE MAJEURE

Neither Borrower’s nor any Subsidiary’s business or properties is suffering from
the effects of any fire, explosion, accident, strike, lockout or other labor
dispute, drought, storm, hail, earthquake, embargo, act of God or of the public
enemy or other casualty (whether or not covered by insurance), other than those
the consequences of which in the aggregate could not reasonably be expected to
have a Material Adverse Effect.
4.15
INTELLECTUAL PROPERTY

Borrower and each Subsidiary owns or licenses or otherwise has the right to use
all material licenses, Permits, patents, patent applications, trademarks,
trademark applications, service marks, trade names, copyrights, copyright
applications, franchises, authorizations and


CREDIT AGREEMENT    PAGE 34



--------------------------------------------------------------------------------



other intellectual property rights and general intangibles that are necessary
for the operation of its businesses, without infringement upon or conflict with
the rights of any other Person with respect thereto, including all trade names,
which infringement or conflict could reasonably be expected to have a Material
Adverse Effect. No slogan or other advertising device, product, process, method,
substance, part or other material now employed, or now contemplated to be
employed, by Borrower or any Subsidiary infringes or conflicts with any rights
owned by any other Person, which infringement or conflict could reasonably be
expected to have a Material Adverse Effect, and no claim or litigation regarding
any of the foregoing is pending or, to Borrower’s knowledge, threatened, the
existence of which could reasonably be expected to have a Material Adverse
Effect. No patent, invention, device, application, principle or any statute,
law, rule, regulation, standard or code is pending or, to Borrower’s knowledge,
proposed, other than those the consequences of which in the aggregate could not
reasonably be expected to have a Material Adverse Effect.
4.16
SOLVENCY

Borrower has received consideration that is the reasonably equivalent value of
the obligations and liabilities that it has incurred to Lenders. Each Loan Party
is not insolvent as defined in any applicable state or federal statute, nor will
it be rendered insolvent by the execution and delivery of this Agreement or the
other Loan Documents. No Loan Party intends to, nor does it believe that it
will, incur debts beyond its ability to pay them as they mature. Each Loan Party
has capital reasonably sufficient to carry on its business and transactions and
all business and transactions in which it is about to engage.
4.17
FISCAL PERIODS

Borrower’s fiscal year ends on December 31.
4.18
COMPLIANCE WITH LAW

Borrower and each Subsidiary is in compliance with all Governmental Rules,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.
4.19
SANCTIONS; ANTI-CORRUPTION

(a)    None of Borrower, any of its Subsidiaries or, to the knowledge of
Borrower, any director, officer, employee, agent, or affiliate of Borrower or
any of its Subsidiaries is an individual or entity (“person”) that is, or is
owned 50% or more, individually or in the aggregate, or controlled by persons
that are: (i) the target of any sanctions administered or enforced by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”), the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), or (ii) located, organized or resident in a country or territory
that is, or whose government is, the subject of Sanctions.
(b)    Borrower, its Subsidiaries and, to the knowledge of Borrower, their
respective directors, officers and employees and agents, are in compliance with
all applicable Sanctions and with the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations


CREDIT AGREEMENT    PAGE 35



--------------------------------------------------------------------------------



thereunder (the “FCPA”) and any other applicable anti-corruption law, in all
material respects. Borrower and its Subsidiaries have instituted and maintain
policies and procedures designed to ensure continued compliance with applicable
Sanctions, the FCPA and any other applicable anti-corruption laws.
4.20
DISCLOSURE

(a)     Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which Borrower or
any of its Subsidiaries is subject, and all other matters known to it, that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect. The reports, financial statements, certificates and
other written information (other than projected or pro forma financial
information) furnished by or on behalf of Borrower to the Administrative Agent
or any Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (as modified or supplemented by other information so furnished), taken
as a whole, do not contain any material misstatement of fact or omit to state
any material fact necessary to make the statements therein (when taken as a
whole), in the light of the circumstances under which they were made, not
misleading; provided that, with respect to projected or pro forma financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time of
preparation and delivery (it being understood that such projected information
may vary from actual results and that such variances may be material).
(b)     As of the Closing Date, the information included in the Beneficial
Ownership Certification (if one is required) is true and correct in all
respects.
ARTICLE V.
CONDITIONS

5.1
CONDITIONS OF INITIAL EXTENSION OF CREDIT

The obligation of Lenders to extend any credit contemplated by this Agreement is
subject to the fulfillment to Administrative Agent’s satisfaction of all of the
following conditions:
(a)    Documentation. Administrative Agent shall have received, in form and
substance satisfactory to it, each of the following duly executed:
(i)    this Agreement, the Note, and, if Loans are to be made on the Closing
Date, the initial Notice of Borrowing and a disbursement direction letter
regarding the proceeds of any Loans to be disbursed on the Closing Date;
(ii)    such evidence as the Administrative Agent may reasonably require to
verify that each Loan Party is duly organized or formed, validly existing, in
good standing and qualified to engage in business in each jurisdiction in which
it is required to be qualified to engage in business, except where failure to
qualify could not reasonably be expected to have a Material Adverse Effect,
including certified copies of each Loan Party’s Organization Documents,
certificates of good standing and/or qualification to engage in business and tax
clearance certificates;


CREDIT AGREEMENT    PAGE 36



--------------------------------------------------------------------------------



(iii)    a Guarantor’s Consent and Reaffirmation from each Material Subsidiary
in the form attached hereto; and
(iv)    such other documents as Administrative Agent and each Lender may
reasonably require.
(b)    Financial Condition. There is no event or circumstance that can
reasonably be expected to have a Material Adverse Effect.
(c)    Fees and Expenses. Borrower shall have paid all fees and invoiced costs
and expenses then due pursuant to the terms of this Agreement.
(d)    KYC Information.
(i)     Upon the reasonable request of any Lender made at least ten Business
Days prior to the Closing Date, Borrower shall have provided to such Lender the
documentation and other information so requested in connection with applicable
“know your customer” and anti-money-laundering rules and regulations, including
the PATRIOT Act, in each case at least five days prior to the Closing Date.
(ii)     At least five days prior to the Closing Date, if Borrower qualifies as
a “legal entity customer” under the Beneficial Ownership Regulation, it shall
deliver a Beneficial Ownership Certification to the Administrative Agent.
5.2
CONDITIONS OF EACH EXTENSION OF CREDIT

The obligation of each Lender to make any credit available under the Loan
Documents (including the Loans made by such Lender on the Closing Date) shall be
subject to the further conditions precedent that:
(a)    the following statements shall be true on the date such credit is
advanced, both before and after giving effect thereto and to the application of
the proceeds therefrom, and the acceptance by Borrower of the proceeds of such
credit shall constitute a representation and warranty by Borrower that on the
date such credit is advanced such statements are true:
(i)    the representations and warranties of the Loan Parties contained in the
Loan Documents are correct in all material respects on and as of such date as
though made on and as of such date or, as to those representations and
warranties limited by their terms to a specified date, were correct in all
material respects on and as of such date, except that the representations and
warranties made under Section 4.5 shall be deemed to refer to the most recent
financial statements furnished to Administrative Agent under Section 6.3; and
(ii)    no Default is continuing or would result from the credit being advanced;
(b)    advancing such credit on such date does not violate any Governmental Rule
and is not enjoined, temporarily, preliminarily or permanently;


CREDIT AGREEMENT    PAGE 37



--------------------------------------------------------------------------------



(c)    Administrative Agent shall have received such additional documents,
information and materials as any Lender, through Administrative Agent, may
reasonably request; and
(d)    no event or circumstance exists that could reasonably be expected to have
a Material Adverse Effect.
ARTICLE VI.
AFFIRMATIVE COVENANTS

Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations and termination of the Commitments, Borrower shall, and
shall (except in the case of covenants in Sections 6.3, 6.8 and 6.17) cause each
Subsidiary to:
6.1
PAYMENTS

Pay all principal, interest, fees and other liabilities due under any of the
Loan Documents at the times and place and in the manner specified therein.
6.2
ACCOUNTING RECORDS

Keep, and cause each Subsidiary to keep, accurate books and records of its
financial affairs sufficient to permit the preparation of financial statements
therefrom in accordance with GAAP.
6.3
INFORMATION AND REPORTS

Provide to Administrative Agent all of the following, in form and detail
reasonably satisfactory to Administrative Agent and with sufficient copies for
distribution to all Lenders:
(i)    as soon as available, but in any event within ninety days after the end
of each fiscal year of Borrower, a consolidated balance sheet of Borrower and
the Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity and cash
flows for such fiscal year, setting forth in each case in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing, which
report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit;
(ii)    as soon as available, but in any event within sixty days after the end
of each of the first three fiscal quarters of each fiscal year of Borrower, a
consolidated balance sheet of Borrower and the Subsidiaries as at the end of
such fiscal quarter, and the related consolidated statements of income or
operations for such fiscal quarter and for the portion of Borrower’s fiscal year
then ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of Borrower’s fiscal year then ended, in
each case setting forth in comparative form, as applicable, the figures for the
corresponding fiscal quarter of the previous fiscal year and the corresponding


CREDIT AGREEMENT    PAGE 38



--------------------------------------------------------------------------------



portion of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Borrower as fairly presenting in all material respects
the financial condition, results of operations, shareholders’ equity and cash
flows of Borrower and the Subsidiaries in accordance with GAAP, subject only to
changes resulting from normal year-end audit adjustments and the absence of
footnotes, which certification shall be in substantially the form of Exhibit E
attached hereto and shall include the calculations required to establish
compliance by Borrower with the covenants set forth in Article VIII;
(iii)    promptly after the sending or filing thereof, either hard or electronic
copies or a link to electronic copies of all communications which Borrower sends
generally to any class of its securityholders (other than a notice consisting
solely of the time and place of an annual meeting), and all reports and
registration statements that Borrower or any Subsidiary files with the
Securities and Exchange Commission or any national securities exchange and as to
any information contained in materials furnished pursuant to this item (iii),
Borrower shall not be separately required to furnish such information under
items (i) or (ii) above; and
(iv)    from time to time such other information as Administrative Agent may
reasonably request, which may include budgets, forecasts, projections,
information and documentation reasonably requested by Administrative Agent or
any Lender for purposes of compliance with applicable “know your customer”
requirements under the PATRIOT Act or other applicable anti-money laundering
laws, and other information respecting the business of Borrower or any
Subsidiary.
6.4
COMPLIANCE WITH LAW

Comply in all material respects, and cause each Subsidiary to comply in all
material respects, with all Governmental Rules and Permits, other than such
noncompliance the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
6.5
INSURANCE

Maintain, and cause each Subsidiary to maintain, insurance with financially
sound and reputable insurance companies not Affiliates of Borrower, in such
amounts (after giving effect to any self-insurance reasonable and customary for
similarly situated Persons engaged in the same or similar business as Borrower
or the applicable Subsidiary), with such deductibles and covering such risks as
are customarily carried by companies engaged in similar businesses and owning
similar properties in localities where Borrower operates.
6.6
FACILITIES

Keep, and cause each Subsidiary to keep, all properties and equipment useful or
necessary to its business in good repair and condition, and from time to time
make necessary repairs, renewals and replacements thereto so that such property
and equipment shall be fully and efficiently preserved and maintained, except
where the failure to do so could not reasonably be expected to have a Material
Adverse Effect.


CREDIT AGREEMENT    PAGE 39



--------------------------------------------------------------------------------



6.7
TAXES AND OTHER LIABILITIES

Pay and discharge, and cause each Subsidiary to pay and discharge, when due all
its tax liabilities, assessments and governmental charges, except such as
Borrower may in good faith contest or as to which a bona fide dispute may arise,
and for which Borrower has made provision for adequate reserves in accordance
with GAAP, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
6.8
NOTICE TO ADMINISTRATIVE AGENT

Promptly (but in no event more than ten Business Days after a Responsible
Officer has knowledge of the occurrence of each such event or matter) give
notice to Administrative Agent in reasonable detail of: (i) the occurrence of
any Default; (ii) any termination or cancellation of any insurance policy which
Borrower or Subsidiary is required to maintain to preserve as true and correct
the representations of Section 4.13 as though remade at such time of evaluation,
unless such policy is replaced without any break in coverage with an equivalent
or better policy; (iii) any uninsured or partially uninsured loss in excess of
$50,000,000 during any twelve month period; (iv) any change in the form or
jurisdiction of organization of Borrower; (v) the commencement of any labor
controversy, litigation, action or proceeding of the type described in Section
4.7; (vi) any ERISA Event; (vii) the occurrence of any event that could
reasonably be expected to have a Material Adverse Effect; (viii) Borrower or any
Subsidiary entering into a credit facility under which $50,000,000 (or the
equivalent of such amount if denominated in a currency other than U.S. Dollar)
or more is advanced or available to be borrowed; (ix) any material change in
accounting or financial reporting practices by Borrower or any Subsidiary other
than as required by a Governmental Authority or a change in GAAP or otherwise
promulgated by FASB; and (x) any change in the information provided in the
Beneficial Ownership Certification that would result in a change to the list of
beneficial owners identified in parts (c) or (d) of such certification.
6.9
CONDUCT OF BUSINESS

Except as otherwise permitted by this Agreement or where the failure could not
reasonably be expected to have a Material Adverse Effect, (a) conduct, and cause
each Subsidiary to conduct, its business in the ordinary course and (b) use, and
cause each Subsidiary to use, its reasonable efforts in the ordinary course and
consistent with past practice to preserve its business and the goodwill and
business of the customers, advertisers, suppliers and others with whom it has
business relations.
6.10
PRESERVATION OF CORPORATE EXISTENCE, ETC.

Except to the extent that the failure to do so could not reasonably be expected
to have a Material Adverse Effect, preserve and maintain, and cause each
Subsidiary to preserve and maintain, all licenses, Permits, governmental
approvals, rights, privileges, franchises, intellectual property and general
intangibles necessary for the conduct of its business, and its corporate
existence and rights (charter and statutory).


CREDIT AGREEMENT    PAGE 40



--------------------------------------------------------------------------------



6.11
INSPECTION RIGHTS

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Company
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Company; provided,
however, that excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent, on behalf of the Lenders,
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.11 and the Administrative Agent shall not exercise such rights more
often than two times during any calendar year absent the existence of an Event
of Default and only one such time shall be at the Company’s expense; provided,
further, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Company at any time during
normal business hours and without advance notice. For purposes of this section,
five Business Days’ advance notice shall constitute “reasonable advance notice”
to the Company.
6.12
PERFORMANCE AND COMPLIANCE WITH CONTRACTUAL OBLIGATIONS

Perform and observe, and cause each Subsidiary to perform and observe, all the
terms, covenants and conditions required to be performed and observed by it
under its Contractual Obligations, and do all things necessary to preserve and
to keep unimpaired its rights under such Contractual Obligations, other than
such failures the consequences of which in the aggregate could not reasonably be
expected to have a Material Adverse Effect; provided, however, that nothing in
this Section 6.12 shall limit or prevent Borrower from contesting any of its
Contractual Obligations in good faith and by appropriate and lawful proceedings
diligently conducted.
6.13
FISCAL YEAR; ACCOUNTING PRACTICES

Notify Administrative Agent of any change to (i) its fiscal year, which notice
shall be in advance of making such change or (ii) its method of accounting, any
accounting practice used by it, or the application of GAAP in a manner
inconsistent with the financial statements previously delivered by Borrower to
Administrative Agent.
6.14
ENVIRONMENTAL

(a)    Promptly give notice to Administrative Agent upon a Responsible Officer
obtaining knowledge of (i) any claim, injury, proceeding, investigation or other
action, including a request for information or a notice of potential
environmental liability, by or from any Governmental Authority or any
third-party claimant that could result in Borrower or any Subsidiary incurring
Environmental Liabilities and Costs that could reasonably be expected to have a
Material Adverse Effect or (ii) the discovery of any Release at, on, under or
from any real property, facility or equipment owned or leased by Borrower or any
Subsidiary in excess of


CREDIT AGREEMENT    PAGE 41



--------------------------------------------------------------------------------



reportable or allowable standards or levels under any applicable Environmental
Law, or in any manner or amount that could result in Borrower or any Subsidiary
incurring Environmental Liabilities and Costs that could reasonably be expected
to have a Material Adverse Effect.
(b)    Except to the extent that the failure to do so could not reasonably be
expected to have a Material Adverse Effect, Borrower will, and will cause each
of its Subsidiaries to, comply with all Environmental Laws, and obtain, maintain
in full force and effect and comply with any permits, licenses or approvals
required for the facilities or operations of Borrower or any of its
Subsidiaries.
(c)    Upon discovery of the presence on any property owned or leased by
Borrower or any Subsidiary of any Contaminant that reasonably could be expected
to result in Environmental Liabilities and Costs that could reasonably be
expected to have a Material Adverse Effect, take all Remedial Action required by
applicable Environmental Law.
6.15
LIENS

Keep its assets free and clear of all Liens, except Permitted Liens.
6.16
USE OF PROCEEDS

Use the proceeds of the Loans solely for Borrower’s general working capital and
other corporate purposes, including the financing of acquisitions and capital
expenditures permitted by the terms of this Agreement.
6.17
COMPLIANCE WITH ERISA

Do, and cause each of its ERISA Affiliates to do, each of the following: (a)
maintain each Plan in compliance in all material respects with the applicable
provisions of ERISA, the Code and other federal or state law; (b) cause each
Plan that is qualified under Section 401(a) of the Code to maintain such
qualification; and (c) make all required contributions to any Plan subject to
Section 412 of the Code.
6.18
MOST FAVORED LENDER

If at any time Borrower or any Material Subsidiary incurs any Indebtedness
permitted under Section 7.2 in an amount equal to or greater than $50,000,000
and the terms of such Indebtedness contain any covenant or event of default that
is materially more restrictive than the covenants and defaults contained in this
Agreement, then (a) such covenant or event of default shall be deemed
incorporated by reference in this Agreement as if set forth fully herein,
effective as of the date when such covenant or event of default became effective
with respect to such Indebtedness, and (b) upon the Administrative Agent’s
request, Borrower shall enter into an amendment to this Agreement evidencing the
incorporation of such covenant or event of default, provided, however that
Borrower shall not be required to pay any fees (other than reasonable fees of
counsel to the Administrative Agent) with respect to any such amendment.


CREDIT AGREEMENT    PAGE 42



--------------------------------------------------------------------------------



6.19
SUBSIDIARIES; ADDITIONAL GUARANTORS

Promptly notify the Administrative Agent after any Person becomes a Material
Subsidiary (each a “New Material Subsidiary”) as a result of a Permitted
Acquisition, a Fundamental Change Transaction, or a capital contribution, and in
such notice set forth the date such Person became a New Material Subsidiary and
the full name and jurisdiction of organization of such Person. Notify the
Administrative Agent within 45 days after the end of a fiscal quarter of
Borrower if any Subsidiary becomes a Material Subsidiary as a result of an
increase in the ordinary course of business of such Subsidiary’s assets in
proportion to the consolidated assets of Borrower. Promptly cause each New
Material Subsidiary to execute and deliver a Guaranty to Administrative Agent
and cease providing any support, financial or otherwise, to any New Material
Subsidiary that fails to execute and deliver a Guaranty to Administrative Agent
within ten Business Days after Borrower provides the notification required by
the preceding sentence.
6.20
SANCTIONS; ANTI-CORRUPTION LAWS

Maintain in effect policies and procedures designed to promote compliance by
Borrower, its Subsidiaries, and their respective directors, officers, employees,
and agents with applicable Sanctions and with the FCPA and any other applicable
anti-corruption laws.
6.21
BENEFICIAL OWNERSHIP; ANTI-MONEY LAUNDERING

Promptly following any request therefor, provide information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the PATRIOT Act and the
Beneficial Ownership Regulation.
6.22
FURTHER ASSURANCES

At Administrative Agent’s request at any time and from time to time, duly
execute and deliver, and cause each Subsidiary to execute and deliver, such
further agreements, documents and instruments, and do or cause to be done such
further acts as may reasonably be necessary or proper to effectuate the
provisions or purposes of the Loan Documents, at Borrower’s expense.
ARTICLE VII.
NEGATIVE COVENANTS

Borrower covenants that until performance and indefeasible payment in full, in
cash, of all Obligations and termination of the Commitments, Borrower will not,
directly or indirectly:
7.1
LIENS

Create or suffer to exist, or permit any Material Subsidiary to create or suffer
to exist, any Lien upon or with respect to any of its properties, whether now
owned or hereafter acquired, or assign any right to receive income, except
Permitted Liens.


CREDIT AGREEMENT    PAGE 43



--------------------------------------------------------------------------------



7.2
INDEBTEDNESS

Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any Indebtedness, except (a) the Obligations; (b) Indebtedness of
Borrower, other than the Obligations, that does not exceed $75,000,000 in the
aggregate at any time outstanding; and (c) intercompany Indebtedness of the
Subsidiaries (which intercompany Indebtedness shall not be considered an
“Investment” for purposes of Section 7.5).
7.3
RESTRICTED PAYMENTS, REDEMPTIONS

At a time when a Default is continuing or would arise as a result thereof: (a)
declare or make, or permit any Subsidiary to declare or make, any dividend
payment or other distribution of assets, properties, cash, rights, obligations
or securities on account or in respect of any of its Stock or Stock Equivalents,
except dividends paid to Borrower; or (b) purchase, redeem or otherwise acquire
for value any of Borrower’s Stock or Stock Equivalents.
7.4
FUNDAMENTAL CHANGES; DISPOSITIONS

(a)    Merge or consolidate with, or permit any Subsidiary to merge or
consolidate with, any Person or acquire all or substantially all of the Stock or
Stock Equivalents of any Person (each, a “Fundamental Change Transaction”);
provided (i) any Subsidiary may merge with and liquidate into, or have its
equity otherwise acquired by, Borrower, (ii) any Subsidiary may merge with and
liquidate into, or have its equity otherwise acquired by, a Subsidiary, provided
that a Material Subsidiary may only merge with and liquidate into, or have its
equity otherwise acquired by, a Domestic Subsidiary; (iii) Borrower or any
Subsidiary may merge with any Person as part of a Permitted Acquisition,
provided Borrower and (iv) Borrower and any Subsidiary may form one or more new
Subsidiaries;
(b)    Except as part of a Permitted Acquisition, acquire all or substantially
all, or permit any Subsidiary to acquire all or substantially all of (i) the
assets of any Person (other than a Subsidiary) or (ii) the assets constituting
the business of a division, branch or other unit operation of any Person (other
than a Subsidiary); or
(c)    Sell, convey, transfer, lease or otherwise dispose of, or permit any
Subsidiary to sell, convey, transfer, lease or otherwise dispose of, all or any
substantial portion (in Administrative Agent’s judgment) of its assets or any
interest therein to any Person, or permit or suffer any other Person to acquire
any interest in any of its assets, except (i) Permitted Liens, (ii) as otherwise
permitted under item (a) or (b) above, (iii) the sale or disposition of
inventory in the ordinary course of business and/or assets which have become
obsolete, unneeded or are replaced in the ordinary course of business, or (iv)
which could not reasonably be expected to have a Material Adverse Effect.
7.5
INVESTMENTS

Except as permitted by Section 7.3 or 7.4, make, incur, assume or suffer to
exist, or permit any Subsidiary to make, incur, assume or suffer to exist,
directly or indirectly, any loan or advance to any other Person or own, purchase
or otherwise acquire Stock, Stock Equivalents,


CREDIT AGREEMENT    PAGE 44



--------------------------------------------------------------------------------



other equity interests, obligations or other securities of, or otherwise invest
in, any other Person (any such transaction being an “Investment”), except:
(a)    Investments existing on the Closing Date and identified in Section 7.5 of
the Disclosure Schedule;
(b)    incidental advances to employees in the ordinary course of business;
(c)    Investments by Borrower or any Subsidiary in any Subsidiary consistent
with Borrower’s prior practices, provided that immediately before and after
giving effect thereto no Default is continuing;
(d)    Investments (including debt obligations) received in connection with the
bankruptcy or reorganization of customers or suppliers in settlement of
obligations of, or disputes with, such Persons arising in the ordinary course of
business;
(e)    Permitted Acquisitions;
(f)    Investments arising under Hedge Contracts permitted hereunder; and
(g)    Investments in accordance with Borrower’s investment policies attached
hereto as Exhibit H, as such policies may be modified from time to time,
provided a copy of each such modification is promptly delivered to
Administrative Agent.
7.6
CHANGE IN NATURE OF BUSINESS

Directly or indirectly engage, or permit any Subsidiary to directly or
indirectly engage, in any material manner in any business activity other than
the type of business activities in which Borrower is currently engaged, or any
business reasonably related or incidental thereto or representing a reasonable
expansion thereof.
7.7
ERISA

Except as could not reasonably be expected to have a Material Adverse Effect,
(a) engage in a transaction that would be subject to Section 4069 or 4212(c) of
ERISA, or (b) permit any Plan to (i) engage in any non-exempt “prohibited
transaction” (as defined in Section 4975 of the Code); or (ii) fail to comply
with ERISA or any other applicable Laws.
7.8
MARGIN REGULATIONS

Use, or permit any Subsidiary to use, the proceeds of any Loan to purchase or
carry any margin stock (within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System).
7.9
ENVIRONMENTAL

Permit any lessee or any other Person to dispose of any Contaminant by placing
it in or on the ground or waters of any property owned or leased by Borrower or
Subsidiary, except in


CREDIT AGREEMENT    PAGE 45



--------------------------------------------------------------------------------



material compliance with Environmental Law or the terms of any Permit or other
than those that in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
7.10
GUARANTIES

Guarantee or become liable in any way as surety, endorser (other than as
endorser of negotiable instruments for deposit or collection in the ordinary
course of business), accommodation endorser or otherwise for, nor pledge or
hypothecate any of its assets as security for, any liabilities or obligations of
any other Person, or permit any Subsidiary to do so, except:
(a)    any of the foregoing required by this Agreement;
(b)    Guaranties by Borrower of the Indebtedness of a Subsidiary incurred in
the ordinary course of business (including guarantees by Borrower of premises
leases by Columbia Sportswear USA Corporation);
(c)    Guaranties in connection with Investments permitted by Section 7.5;
(d)    Guaranties existing on the Closing Date that are described in the
Disclosure Schedule; and
(e)    Guaranties by Subsidiaries of Indebtedness of Borrower or any other
Subsidiary.
7.11
NO SPECULATIVE TRANSACTIONS

Engage in, or permit any Subsidiary to engage in, any Hedge Contract, except for
hedging purposes with respect to transactions engaged in by Borrower or any
Subsidiary in the ordinary course of business and not for speculative purposes.
7.12
CANCELLATION OF INDEBTEDNESS OWED TO IT

Cancel, or permit any Subsidiary to cancel, any claim or Indebtedness owed to
it, except in the ordinary course of business for legitimate business purposes
in the reasonable judgment of Borrower or the Subsidiary.
7.13
TRANSACTIONS REGARDING RELATED PARTIES

Enter, or permit any Subsidiary to enter, into any transaction or series of
transactions directly or indirectly with or for any Affiliate of Borrower except
(i) in the ordinary course of business on a basis no more favorable to such
Affiliate than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate and in circumstances where doing so could not reasonably
be expected to have a Material Adverse Effect or (iii) as otherwise permitted by
Sections 7.3, 7.4, 7.5, 7.10 and 7.12.
7.14
OTHER RESTRICTIONS

Create or suffer to exist, or permit any Subsidiary to create or suffer to
exist, any restriction or limitation on (a) the ability of any Subsidiary to
make any dividend or other


CREDIT AGREEMENT    PAGE 46



--------------------------------------------------------------------------------



distribution to Borrower or (b) the ability of Borrower or any Subsidiary to
grant a Lien to Administrative Agent or Lenders to secure all or any part of the
Obligations, except: (i) restrictions and limitations existing as of the Closing
Date and disclosed in the Disclosure Schedule, (ii) restrictions and limitations
applicable to a Subsidiary existing at the time such Subsidiary becomes a
Subsidiary of Borrower and not incurred in contemplation thereof, as long as no
such restriction or limitation is made more restrictive after the date such
Subsidiary becomes a Subsidiary of Borrower, (iii) restrictions and limitations
imposed by any generally applicable Governmental Rule, and (iv) other
restrictions and limitations that in the aggregate could not reasonably be
expected to have a Material Adverse Effect.
7.15
SANCTIONS; ANTI-CORRUPTION USE OF PROCEEDS

Knowingly, directly or indirectly, use the proceeds of the Loans, or lend,
contribute or otherwise make available such proceeds to any subsidiary, joint
venture partner or other Person, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of the FCPA or any other applicable
anti-corruption law, or (b) (i) to fund any activities or business of or with
any Person, or in any country or territory, that, at the time of such funding,
is, or whose government is, the subject of Sanctions, or (ii) in any other
manner that would result in a violation of Sanctions by any Person (including
any Person participating in the Loans, whether as Administrative Agent,
arranger, issuing lender, Lender, underwriter, advisor, investor, or otherwise).
ARTICLE VIII.
FINANCIAL COVENANTS

8.1
FUNDED DEBT RATIO

Borrower shall maintain as of the last day of each fiscal quarter a Funded Debt
Ratio (as defined in Schedule II) of not greater than 3.00:1.00.
8.2
INTEREST COVERAGE RATIO

Borrower shall maintain an Interest Coverage Ratio not less than 3.00 to 1.00 as
of each fiscal quarter end, determined on a rolling 4-quarter basis, with
"Interest Coverage Ratio" defined as the aggregate of net income after taxes,
plus depreciation expense, amortization expense, and interest expense, divided
by the aggregate, for such prior 4-quarter period, of interest expense.
ARTICLE IX.
EVENTS OF DEFAULT

9.1
EVENTS OF DEFAULT

The occurrence of any of the following shall constitute an “Event of Default”
under this Agreement:
(a)    Borrower shall fail to pay (i) any principal of any Loan or (ii) any
other Obligation (including payment of interest on any Loan) within 5 days after
the date payment is due;


CREDIT AGREEMENT    PAGE 47



--------------------------------------------------------------------------------



(b)    any financial statement or certificate furnished to Administrative Agent
or any Lender in connection with, or any representation or warranty made by
Borrower under any of the Loan Documents, shall prove to be false or misleading
in any material respect when furnished or made;
(c)    Borrower shall fail to provide any certificate, report or other
information which it is required to provide pursuant to Section 6.3 or Section
6.8 on the date specified in Section 6.3 or Section 6.8; provided that unless
Borrower has previously failed to provide any required certificate, report or
other information by the required date on one prior occasion within the
preceding twelve months, such failure shall be considered an Event of Default
only if Borrower fails to provide such certificate, report or other information
within five Business Days of the earlier of (i) the date a Responsible Officer
has knowledge of the failure to so provide such certificate, report or other
information, or (ii) the date Administrative Agent, at the request of a Lender,
notifies Borrower of such failure;
(d)    any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in Sections 6.5, 6.10, 6.11,
6.15, 6.16, 6.18, 6.20 or contained in Article VII or Article VIII;
(e)    any default by Borrower in the performance of or compliance with any
obligation, agreement or other provision contained in any Loan Document (other
than those referred to in subsections (a) through (d) above) continues for 30
days after notice thereof has been given to Borrower by Administrative Agent;
(f)    any default by Borrower in the payment or performance of any other
obligation, or the occurrence and continuation of any defined event of default,
under the terms of any contract or instrument (other than any of the Loan
Documents) evidencing Indebtedness (other than trade payables incurred in the
ordinary course of business) in excess of $50,000,000 to any Person where (i)
the event of default consists of the outstanding principal balance not being
paid at its scheduled maturity date, or (ii) the effect of such default or event
of default is to permit or cause the acceleration of such obligation or
Indebtedness;
(g)    any judgment or order for the payment of money exceeding $50,000,000 (in
either circumstance to the extent not covered by independent third-party
insurance or indemnified against by an indemnitor that, in Administrative
Agent’s reasonable judgment, is financially able to satisfy its indemnification
obligation and with respect to which the insurer or indemnitor (as the case may
be) has been notified of the claim and does not dispute coverage or its
indemnification obligation) shall be rendered against one or more of Borrower
and Subsidiaries and either (i) a notice of levy and/or a writ of attachment or
execution, or other like process, is served on or against any of the assets of
Borrower and/or one or more Subsidiaries with respect to obligations in excess
of $50,000,000; or (ii) there shall be any period of 30 consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect;
(h)    Borrower or Guarantor becomes insolvent, or suffers or consents to or
applies for the appointment of a receiver, trustee, custodian or liquidator of
itself or any material part of its property, or is generally unable to or
generally fails to pay its debts as they become due, or


CREDIT AGREEMENT    PAGE 48



--------------------------------------------------------------------------------



makes a general assignment for the benefit of creditors; Borrower or Guarantor
files a voluntary petition in bankruptcy, or seeks to effect a plan or other
arrangement for relief from its debts under the Bankruptcy Code or under any
state or other federal law granting relief to debtors, whether now or hereafter
in effect; or any involuntary petition or proceeding pursuant to the Bankruptcy
Code or any other applicable state or federal law relating to bankruptcy,
reorganization or other relief for debtors is filed or commenced against
Borrower or Guarantor and is not dismissed, stayed or vacated within 60 days
thereafter or Borrower or Guarantor files an answer admitting the jurisdiction
of the court and the material allegations of any such involuntary petition;
Borrower or Guarantor is adjudicated a bankrupt, or an order for relief is
entered by any court of competent jurisdiction under the Bankruptcy Code or any
other applicable state or federal law relating to bankruptcy, reorganization or
other relief for debtors; or Borrower or Guarantor takes any corporate action
authorizing, or in furtherance of, any of the foregoing;
(i)    an ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan that has resulted or could reasonably be expected to result in liability of
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC in an aggregate amount in excess of $50,000,000, or (ii) Borrower or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of $50,000,000;
(j)    the dissolution or liquidation of Borrower or Guarantor, or Borrower or
Guarantor or either of their respective directors or stockholders shall take
action seeking to effect such dissolution or liquidation of Borrower or
Guarantor;
(k)    any Change of Control; or
(1)    (i) any Loan Document shall (except in accordance with its terms or for
reasons expressly permitted by this Agreement), in whole or in part, terminate,
cease to be effective or cease to be the legally valid, binding and enforceable
obligation of Borrower or Guarantor (whichever is party thereto); (ii) Borrower
or Guarantor shall, directly or indirectly, contest in any manner such
effectiveness, validity, binding nature or enforceability (except for the
reasons set forth in the foregoing clause (i)); or (iii) a Guarantor shall seek
to repudiate, terminate or otherwise void any of its obligations under any
Guaranty.
9.2
REMEDIES

(a)    During the continuance of any Event of Default (other than an Event of
Default referred to in Section 9.1(h)), Administrative Agent may, with the
consent of the Required Lenders, or shall, upon instructions from the Required
Lenders, by notice to Borrower, (i) terminate the obligations of Lenders to
extend any further credit under any of the Loan Documents, (ii) declare all or
any part of the Obligations to be immediately due and payable without
presentment, demand, protest or any other notice of any kind, all of which are
hereby expressly waived by Borrower, and/or (iii) take such enforcement action
as is permitted under any Loan Document or otherwise under law. Upon the
occurrence or existence of any Event of Default described in Section 9.1(h),
immediately and without notice, (A) the obligations, if any,


CREDIT AGREEMENT    PAGE 49



--------------------------------------------------------------------------------



of Lenders to extend any further credit under any of the Loan Documents shall
automatically cease and terminate, and (B) all indebtedness of Borrower under
the Loan Documents shall automatically become immediately due and payable,
without presentment, demand, protest or any other notice of any kind, all of
which are hereby expressly waived by Borrower. Immediately after taking any
action under this Section, Administrative Agent shall notify each Lender of such
action.
(b)    During the continuance of an Event of Default, Administrative Agent, in
addition to any other rights and remedies contained in the Loan Documents, shall
have all of the rights and remedies available to it under applicable law, all of
which rights and remedies shall be cumulative and nonexclusive to the extent
permitted by law.
ARTICLE X.
ADMINISTRATIVE AGENT

10.1
APPOINTMENT AND AUTHORIZATION OF ADMINISTRATIVE AGENT

Each Lender hereby irrevocably appoints, designates and authorizes the
Administrative Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any other Loan Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein, nor shall the Administrative Agent have or be deemed to have any
fiduciary relationship with any Lender or participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent. Without limiting the generality of the foregoing sentence,
the use of the term “agent” herein and in the other Loan Documents with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.
10.2
DELEGATION OF DUTIES

The Administrative Agent may execute any of its duties under this Agreement or
any other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel and other consultants or experts
concerning all matters pertaining to such duties. The exculpatory provisions of
this Article shall apply to any such sub‑agent and to the Agent-Related Person
and any such sub‑agent, and shall apply to their respective activities in
connection with the syndication of the Revolving Loans as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any agent or attorney-in-fact that it selects except
to the extent that a court of competent jurisdiction determines in a final and
nonappealable judgment that the Administrative Agent acted with gross negligence
or willful misconduct in the selection of such sub‑agents.


CREDIT AGREEMENT    PAGE 50



--------------------------------------------------------------------------------



10.3
LIABILITY OF ADMINISTRATIVE AGENT

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct in connection with its duties expressly set
forth herein), (b) be responsible in any manner to any Lender or participant (i)
for any recital, statement, representation or warranty made by any Loan Party or
any officer thereof, contained herein or in any other Loan Document, or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document, (ii) for the value of or title to any
collateral, or the validity, effectiveness, genuineness, enforceability or
sufficiency of this Agreement or any other Loan Document, (iii) for any failure
of any Loan Party or any other party to any Loan Document to perform its
obligations hereunder or thereunder, or (iv) for the satisfaction of any
condition set forth in Article V or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent,
or (c) be liable for the failure to disclose, any information relating to
Borrower or any of its Affiliates that is communicated to or obtained by the
Agent-Related Person or any of its Affiliates in any capacity. No Agent-Related
Person shall be under any obligation to any Lender or participant to ascertain
or to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, this Agreement or any other Loan Document, or to
inspect the properties, books or records of any Loan Party or any affiliate
thereof. The Administrative Agent shall not be liable for any action taken or
not taken by it with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Article IX and Section 11.4).
10.4
RELIANCE BY ADMINISTRATIVE AGENT

(a)    The Administrative Agent shall be entitled to rely, and shall be fully
protected in relying, upon any writing, signature, resolution, representation,
notice, consent, certificate, affidavit, letter, telegram, facsimile, telex or
statement or other document believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to any Loan Party), independent
accountants and other experts selected by the Administrative Agent. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and reasonably believed by it to have been made by the proper Person,
and shall not incur any liability for relying thereon. The Administrative Agent
shall be fully justified in failing or refusing to take any action under any
Loan Document unless it shall first receive such advice or concurrence of the
Required Lenders as it deems appropriate and, if it so requests, it shall first
be indemnified to its reasonable satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Administrative Agent shall in all cases
be fully protected in acting, or in refraining from acting, under this Agreement
or any other Loan Document in accordance with a request or consent of the
Required Lenders or all the Lenders, if required hereunder, and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and participants.


CREDIT AGREEMENT    PAGE 51



--------------------------------------------------------------------------------



Where this Agreement expressly permits or prohibits an action unless the
Required Lenders otherwise determine, the Administrative Agent shall, and in all
other instances, the Administrative Agent may, but shall not be required to,
initiate any solicitation for the consent or a vote of the Lenders.
(b)    For purposes of determining compliance with the conditions specified in
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter either sent by the Administrative Agent to such Lender for consent,
approval, acceptance or satisfaction, or required thereunder to be consented to
or approved by or acceptable or satisfactory to a Lender.
10.5
NOTICE OF DEFAULT

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or Borrower referring to this Agreement, describing
such Default and stating that such notice is a “notice of default.” The
Administrative Agent will notify the Lenders of its receipt of any such notice.
The Administrative Agent shall take such action with respect to such Default as
may be directed by the Required Lenders in accordance with Article IX; provided,
however, that unless and until the Administrative Agent has received any such
direction, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default as
it shall deem advisable or in the best interest of the Lenders.
10.6
ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM

In case of the pendency of any proceeding under any insolvency law or any other
judicial proceeding relative to Borrower, the Administrative Agent (irrespective
of whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on Borrower) shall be entitled
and empowered (but not obligated) by intervention in such proceeding or
otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 11.2 and 11.3) allowed in such judicial
proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making


CREDIT AGREEMENT    PAGE 52



--------------------------------------------------------------------------------



of such payments directly to the Lenders, to pay to the Administrative Agent any
amount due for the reasonable compensation, expenses, disbursements and advances
of the Administrative Agent and its agents and counsel, and any other amounts
due the Administrative Agent under Sections 11.2 and 11.3.
10.7
CREDIT DECISION; DISCLOSURE OF INFORMATION BY ADMINISTRATIVE AGENT

Each Lender acknowledges that no Agent-Related Person has made any
representation or warranty to it, and that no act by the Administrative Agent
hereafter taken, including any consent to and acceptance of any assignment or
review of the affairs of any Loan Party or any Affiliate thereof, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender as to any matter, including whether Agent-Related Persons have
disclosed material information in their possession. Each Lender represents to
the Administrative Agent that it has, independently and without reliance upon
any Agent-Related Person and based on such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties and the Subsidiaries, the value of and
title to any collateral, and all applicable bank or other regulatory
Governmental Rules relating to the transactions contemplated hereby, and made
its own decision to enter into this Agreement and to extend credit to Borrower
and the other Loan Parties hereunder. Each Lender also represents that it will,
independently and without reliance upon any Agent-Related Person and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent herein, the Administrative Agent shall not have any duty or
responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of any of the Loan Parties or any of their
respective Affiliates which may come into the possession of any Agent-Related
Person.
10.8
INDEMNIFICATION OF ADMINISTRATIVE AGENT

Whether or not the transactions contemplated hereby are consummated, the Lenders
shall indemnify upon demand each Agent-Related Person (to the extent not
reimbursed by or on behalf of any Loan Party and without limiting the obligation
of any Loan Party to do so), pro rata, and hold harmless each Agent-Related
Person from and against any and all Indemnified Liabilities incurred by it;
provided, however, that no Lender shall be liable for the payment to any
Agent-Related Person of any portion of such Indemnified Liabilities to the
extent determined in a final, nonappealable judgment by a court of competent
jurisdiction to have resulted from such Person’s own gross negligence or willful
misconduct; provided, however, that no action taken in accordance with the
directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.7. Without
limitation of the foregoing, each Lender shall reimburse the Administrative
Agent upon demand for its ratable share of any costs or out-of-pocket expenses
(including reasonable attorneys’ fees, whether


CREDIT AGREEMENT    PAGE 53



--------------------------------------------------------------------------------



incurred at the trial or appellate level, in an arbitration or administrative
proceeding, in bankruptcy (including any adversary proceeding, contested matter
or motion) or otherwise) incurred by the Administrative Agent in connection with
the preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Administrative Agent is not reimbursed for such expenses
by or on behalf of Borrower. The undertaking in this Section 10.7 shall survive
termination of the Commitments, the payment of all Obligations hereunder and the
resignation or replacement of the Administrative Agent.
10.9
ADMINISTRATIVE AGENT IN ITS INDIVIDUAL CAPACITY

Wells Fargo and its affiliates may make loans to, issue letters of credit for
the account of, accept deposits from, acquire equity interests in and generally
engage in any kind of banking, trust, financial advisory, underwriting or other
business with each of the Loan Parties and their respective affiliates as though
Wells Fargo were not the Administrative Agent hereunder and without notice to or
consent of the Lenders. The Lenders acknowledge that, pursuant to such
activities, Wells Fargo or its affiliates may receive information regarding any
Loan Party or its affiliates (including information that may be subject to
confidentiality obligations in favor of such Loan Party or such affiliate) and
acknowledge that the Administrative Agent shall be under no obligation to
provide such information to them. With respect to its Loans, Wells Fargo shall
have the same rights and powers under this Agreement as any other Lender and may
exercise such rights and powers as though it were not the Administrative Agent,
and the terms “Lender” and “Lenders” include Wells Fargo in its individual
capacity.
10.10
SUCCESSOR ADMINISTRATIVE AGENT

The Administrative Agent may resign as Administrative Agent upon thirty (30)
days’ notice to the Lenders and Borrower; provided that any such resignation by
Wells Fargo shall also constitute its resignation as Swing Line Lender. If the
Administrative Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor administrative agent for the Lenders,
which successor administrative agent shall be consented to by Borrower at all
times other than following the exercise of remedies by the Lenders during the
existence of an Event of Default (which consent of Borrower shall not be
unreasonably withheld or delayed). If no successor administrative agent is
appointed prior to the effective date of the resignation of the Administrative
Agent, the Administrative Agent may, after consulting with the Lenders and with
Borrower’s express written consent, appoint a successor administrative agent
from among the Lenders. Upon the acceptance of its appointment as successor
administrative agent hereunder, the Person acting as such successor
administrative agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent and Swing Line Lender and the respective terms
“Administrative Agent” and “Swing Line Lender” means such successor
administrative agent and swing line lender and the retiring Administrative
Agent’s appointment, powers and duties as Administrative Agent shall be
terminated and the retiring Swing Line Lender’s rights, powers and duties as
such shall be terminated, without any other or further act or deed on the part
of such retiring Swing Line Lender or any other Lender. After any retiring
Administrative Agent’s resignation hereunder as Administrative Agent, the
provisions of this


CREDIT AGREEMENT    PAGE 54



--------------------------------------------------------------------------------



Article X and Sections 11.2 and 11.3 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Administrative Agent
under this Agreement. If no successor administrative agent has accepted
appointment as Administrative Agent by the date which is thirty (30) days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become effective
and the Lenders shall perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above.
10.11
GUARANTY MATTERS

The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion, to release any Guarantor from its obligations under any Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder. Upon request by the Administrative Agent at any time, the Required
Lenders will confirm in writing the Administrative Agent’s authority to release
any Guarantor from its obligations under any Guaranty pursuant to this Section
10.10.
10.12
NO ARRANGER DUTIES

Anything herein to the contrary notwithstanding, the Arranger shall not have any
powers, duties or responsibilities under this Agreement or any of the other Loan
Documents.
ARTICLE XI.
MISCELLANEOUS

11.1
NOTICES

Except as specified otherwise herein, all notices, requests and demands which
any party is required or may desire to give to any other party under this
Agreement must be in writing. Each notice to be given to Administrative Agent or
any Lender shall be addressed to Administrative Agent and each Lender at its
address or fax number set forth as the “Address for Notices” for Administrative
Agent or such Lender in Schedule I hereto, or to such other address or fax
number as Administrative Agent or any Lender may designate for itself by notice
to all other parties. Each notice to be given to Borrower shall be addressed to
Borrower at the following address or fax number:
To Borrower:
Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attn: Chief Financial Officer
Fax: (503) 985-5858
Email: jswanson@columbia.com



With a copy to:
Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attn: General Counsel
Fax: (503) 985-5858
Email: pbragdon@columbia.com



CREDIT AGREEMENT    PAGE 55



--------------------------------------------------------------------------------





or to such other address or fax number as Borrower may designate for itself by
notice to all other parties. Each such notice, request and demand shall be
deemed given or made as follows: (a) if sent by mail, upon delivery of
registered or certified mail, return receipt requested and postage prepaid; (b)
the next Business Day after such notice was delivered to a regularly scheduled
overnight delivery carrier, or (c) upon receipt with transmission confirmed of
notice given by email, fax, mailgram, telegram, telex, or personal delivery.
11.2
COSTS, EXPENSES, ATTORNEYS’ FEES

Borrower shall pay within thirty days of receipt of written demand the full
amount of all payments, advances, charges, costs and expenses, including
reasonable attorneys’ fees (whether incurred at the trial or appellate level, in
an arbitration or administrative proceeding, in bankruptcy (including any
adversary proceeding, contested matter or motion) or otherwise), incurred by
Administrative Agent and/or any Lender in connection with (a) the negotiation
and preparation of the Loan Documents, (b) the enforcement, preservation or
protection (or attempted enforcement, preservation or protection) of
Administrative Agent’s and/or any Lender’s rights and/or the collection of any
amounts which become due under any of the Loan Documents, and (c) the
prosecution or defense of any action in any way related to any of the Loan
Documents, including any action for declaratory relief, and including any of the
foregoing incurred in connection with any bankruptcy proceeding relating to
Borrower.
11.3
INDEMNIFICATION; DAMAGE WAIVER

(a)    Borrower shall indemnify and hold harmless the Administrative Agent and
each Lender and their respective directors, officers, employees, counsel, agents
and attorneys-in-fact (collectively the “Indemnitees”) from and against any and
all liabilities, obligations, losses, damages, penalties, claims, demands,
actions, judgments, suits, costs, expenses and disbursements (including
reasonable attorneys’ fees, whether incurred at the trial or appellate level, in
an arbitration or administrative proceeding, in bankruptcy (including any
adversary proceeding, contested matter or motion) or otherwise) of any kind or
nature whatsoever that may at any time be imposed on, incurred by or asserted
against any such Indemnitee in any way relating to or arising out of or in
connection with (a) the execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby, (b) any Loan or the use
or proposed use of the proceeds therefrom, or (c) any actual or alleged presence
or release of any substance regulated by any Environmental Law on or from any
property currently or formerly owned or operated by any Loan Party, or any
Environmental Liabilities and Costs related in any way to any Loan Party, or (d)
any actual or overtly threatened claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory (including any investigation of, preparation for, or defense of any
pending or threatened claim, investigation, litigation or proceeding) and
regardless of whether any Indemnitee is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such liabilities,
obligations, losses, damages, penalties, claims, demands, actions, judgments,
suits, costs, expenses or disbursements (including reasonable attorneys’ fees,
whether incurred at the trial or


CREDIT AGREEMENT    PAGE 56



--------------------------------------------------------------------------------



appellate level, in an arbitration or administrative proceeding, in bankruptcy
(including any adversary proceeding, contested matter or motion) or otherwise)
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee; (y) result from a claim brought by Borrower
against an Indemnitee for breach in bad faith of such Indemnitee’s obligations
hereunder or under any Loan Document, if Borrower has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction; or (z) result from a claim not involving an act or
omission of Borrower and that is brought by an Indemnitee against another
Indemnitee (other than against the arranger or the Administrative Agent in their
capacities as such); and provided, further, that such indemnity shall not
include the fees and costs of a separate lead counsel law firm and a local
counsel law firm for any action brought in any state or federal court within the
State of Oregon. The agreements in this Section 11.3 shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Obligations. All amounts due under this Section 11.3 shall be
payable within ten Business Days after demand therefor.
(b)    Upon receiving knowledge of any suit, claim or demand asserted by a third
party that an Indemnitee believes is covered by this indemnity, the Indemnitee
shall give Borrower notice of the matter and an opportunity to defend it, at
Borrower’s sole cost and expense, with legal counsel reasonably satisfactory to
the Indemnitee. An Indemnitee may also require Borrower to defend the matter.
Any failure or delay of an Indemnitee to notify Borrower of any suit, claim or
demand shall not relieve Borrower of its obligations of this Section 11.3, but
shall reduce such obligations to the extent of any increase in those obligations
caused solely by an unreasonable failure or delay in providing such notice.
(c)    To the fullest extent permitted by law, Borrower shall not assert, and
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan, or the use of
the proceeds thereof. No Indemnitee referred to in paragraph (a) above shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.
(d)    Each party’s obligations under this Section shall survive the termination
of the Loan Documents and payment of the Obligations hereunder.
11.4
WAIVERS, AMENDMENTS

(a)    Any term, covenant, agreement or condition of any Loan Document may be
amended or waived if such amendment or waiver is in writing and is signed by the
Required Lenders (or by Administrative Agent with written consent of the
Required Lenders), Borrower and any other party thereto; provided, however, that
any amendment, waiver or consent which affects the rights or duties of
Administrative Agent or Swing Line Lender must be in writing and


CREDIT AGREEMENT    PAGE 57



--------------------------------------------------------------------------------



be signed also by the affected Administrative Agent or Swing Line Lender and
provided further, that no such amendment, waiver or consent shall:
(i)    extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.2) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent in Section 5.2 or of any Default or a mandatory reduction in
Commitments is not considered an extension or increase in Commitments by any
Lender);
(ii)    postpone any date fixed by this Agreement or any other Loan Document for
any payment of principal, interest, fees or other amounts due to the Lenders (or
any of them) or any scheduled reduction of the Commitments hereunder or under
any other Loan Document without the written consent of each Lender entitled to
receive such payment or whose Commitments are to be reduced;
(iii)    reduce the principal of, or the rate of interest specified herein on,
any Loan, or (subject to clause (A) of the final proviso to this Section 11.4)
any fees or other amounts payable hereunder or under any other Loan Document
without the written consent of each Lender entitled to receive such amount;
provided, however, that only the consent of the Required Lenders shall be
necessary to (A) amend the definition of “Default Rate” or waive any obligation
of any Borrower to pay interest at the Default Rate or (B) to amend any
financial covenant hereunder (or any defined term used therein) even if the
effect of such amendment would be to reduce the rate of interest on any Loan or
to reduce any fee payable hereunder;
(iv)    change Section 2.7 in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender directly
affected thereby;
(v)    change any provision of this Section 11.4 or the definition of “Required
Lenders” without the written consent of each Lender directly affected thereby;
or
(vi)    amend any guaranty of the Obligations (or release any guarantor of its
obligations thereunder) without the written consent of each Lender directly
affected thereby.
provided, however, that notwithstanding anything to the contrary herein, (A) no
Defaulting Lender shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Lender may not
be increased or extended without the consent of such Lender, (B) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code supersedes the consent provisions set
forth herein and (C) the Required Lenders shall determine whether or not to
allow Borrower to use cash collateral in the context of a bankruptcy or
insolvency proceeding and such determination shall be binding on all of the
Lenders. Unless otherwise specified in such waiver or consent, a waiver or
consent given hereunder shall be effective only in the specific instance and for
the specific purpose for which given.


CREDIT AGREEMENT    PAGE 58



--------------------------------------------------------------------------------



(b)    No failure on the part of Administrative Agent or any Lender to exercise,
and no delay in exercising, any right, power, privilege or remedy under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right, power, privilege or remedy preclude any other or
further exercise thereof or the exercise of any other right, power, privilege or
remedy.
(c)    This Agreement cannot be changed orally or by the conduct of the parties
and may be amended or modified only in writing signed by the party against whom
enforcement is sought.
11.5
SUCCESSORS AND ASSIGNS; LENDER ASSIGNMENT

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that Borrower may not assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by Borrower without such
consent shall be null and void). Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) below and, to the extent expressly
contemplated hereby, the Indemnitees) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Any Lender may at any time assign to one or more Eligible Assignees (as
defined in subsection (h) below) all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), Participations (as defined in
subsection (d) below) in Swing Loans) at the time owing to it); provided that
(i) except in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender or an Affiliate of a Lender or an Approved
Fund with respect to a Lender, the aggregate amount of the Commitment (which for
this purpose includes Loans outstanding thereunder) subject to each such
assignment, determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent shall not be less
than $5,000,000 in the case of any assignment of a Commitment unless
Administrative Agent and, so long as no Event of Default is continuing, Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed), (ii) each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement with respect to the Loans or the Commitment assigned, and (iii)
the parties to each assignment shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500. Subject to acceptance and recording thereof by the Administrative
Agent pursuant to subsection (c) below, from and after the effective date
specified in each Assignment and Assumption, the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall


CREDIT AGREEMENT    PAGE 59



--------------------------------------------------------------------------------



continue to be entitled to the benefits of Sections 3.1, 3.4, 3.5, and 11.3 with
respect to facts and circumstances occurring prior to the effective date of such
assignment). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this subsection shall be treated
for purposes of this Agreement as a sale by such Lender of a Participation (as
defined in subsection (d) below) in such rights and obligations in accordance
with subsection (d) below. The assignee shall, on or prior to the date on which
the assignment is made, deliver to Borrower and to the Administrative Agent the
appropriate IRS form as prescribed by Section 3.1 of this Agreement. If an
Assignment of all or a portion of a Lender’s rights and obligations under this
Agreement would result (under the terms of Section 3.1) in any payment by
Borrower of additional sums, notwithstanding Section 3.1 or any other provision
set forth in this Agreement, Borrower shall not be obligated to pay such
additional sums.
(c)    The Administrative Agent, acting solely for this purpose as an agent of
Borrower, shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, for purposes of determining each Lender’s share of the
Loans and the Commitments, and Borrower, the Administrative Agent and the
Lenders may treat each Person whose name is recorded in the Register pursuant to
the terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by Borrower and any Lender, at any reasonable time and from time to
time upon reasonable prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to,
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural person or Borrower or any of Borrower’s affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in Swing
Loans) owing to it) (a “Participation”); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement, and (iv) the
Participant shall have no rights against Borrower or any Subsidiaries or the
Administrative Agent, and Borrower and the Administrative Agent need give
notices to and deal only with such Lender and shall have no obligation to any
Participant. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification that would (i) postpone any date
upon which any payment of money is scheduled to be paid to such Participant,
(ii) reduce the principal, interest, fees or other amounts payable to such
Participant, (iii) release any Guarantor from any Guaranty, or (iv) release all
or substantially all of the collateral, if any, securing any of the Obligations.
Subject to subsection (e) below, Borrower agrees that each Participant shall be
entitled to the benefits of Sections 3.1, 3.4 and 3.5 to the same extent as if
it were a Lender (provided it complies in fact with all the obligations of, and
requirements imposed


CREDIT AGREEMENT    PAGE 60



--------------------------------------------------------------------------------



on, Lenders thereunder to the same extent as were it a Lender) and had acquired
its interest by assignment pursuant to subsection (b) above. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 11.6 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.7(c) as though it were a Lender.
(e)    Notwithstanding any other provision set forth in this Agreement, a
Participant shall not be entitled to receive any greater payment under the
Agreement than the applicable Lender would have been entitled to receive with
respect to the Participation sold to such Participant.
(f)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations, to a Federal
Reserve Bank; provided that no such pledge or assignment shall release such
Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
(g)    If the consent of Borrower to an assignment or to an Eligible Assignee is
required hereunder (including a consent to an assignment which does not meet the
minimum assignment threshold specified in clause (i) of the proviso to the first
sentence of Section 11.5(b)), Borrower shall be deemed to have given its consent
five (5) Business Days after the date notice thereof has been given to Borrower
by the assigning Lender (through the Administrative Agent) unless such consent
is expressly refused by Borrower prior to the close of business on such fifth
Business Day.
(h)    As used herein, the following terms have the following meanings:
“Eligible Assignee” means (a) a Lender; (b) an affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) that is a
financial institution approved by (i) the Administrative Agent, in the case of
any assignment of a Revolving Loan (ii) the Swing Line Lender and (iii) unless
(A) such Person is taking delivery of an assignment in connection with physical
settlement of a credit derivative transaction or (B) an Event of Default is
continuing, Borrower (each such approval referred to in clauses (i) through
(iii) not to be unreasonably withheld or delayed); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include Borrower or any of
Borrower’s affiliates or Subsidiaries.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an affiliate of a Lender or (c) an entity or an affiliate of an entity that
administers or manages a Lender.
(i)    Notwithstanding anything to the contrary contained herein, if at any time
Wells Fargo assigns all of its Commitment and Loans pursuant to subsection (b)
above, Wells Fargo may, upon five (5) Business Days’ notice to Borrower
terminate the Swing Line. In the event of any such termination of the Swing
Line, Borrower shall be entitled to appoint from among the Lenders a successor
Swing Line Lender hereunder; provided, however, that no failure by


CREDIT AGREEMENT    PAGE 61



--------------------------------------------------------------------------------



Borrower to appoint any such successor shall affect the termination of the Swing
Line. If Wells Fargo terminates the Swing Line, it shall retain all the rights
of the Swing Line Lender provided for hereunder with respect to Swing Loans made
by it and outstanding as of the effective date of such termination, including
the right to require the Lenders to make Base Rate Loans or fund participations
in outstanding Swing Loans pursuant to Section 2.2.
11.6
SETOFF

In addition to any rights and remedies of Lenders provided by law, each Lender
shall have the right, with the prior consent of Administrative Agent (which
consent will not be unreasonably withheld) but without prior notice to Borrower,
any such notice being expressly waived by Borrower to the extent permitted by
applicable law, during the continuance of an Event of Default to setoff and
apply against any indebtedness, whether matured or unmatured, of Borrower to
such Lender any amount owing from such Lender or any affiliate thereof to
Borrower at any time during the continuation of an Event of Default. This right
of setoff may be exercised by such Lender against Borrower or against any
trustee in bankruptcy, debtor in possession, assignee for the benefit of
creditors, receiver or execution, judgment or attachment creditor of Borrower or
against anyone else claiming through or against Borrower or such trustee in
bankruptcy, debtor in possession, assignee for the benefit of creditors,
receiver, or execution, judgment or attachment creditor, notwithstanding the
fact that such right of setoff shall not have been exercised by such Lender
prior to the occurrence of an Event of Default. Each Lender agrees promptly to
notify Borrower after any such setoff and application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
11.7
CUMULATIVE REMEDIES

The rights and remedies under the Loan Documents are cumulative and not
exclusive of any rights, powers, privileges and remedies that may otherwise be
available to Administrative Agent or any Lender.
11.8
ENTIRE AGREEMENT

The Loan Documents constitute the entire agreement among Borrower,
Administrative Agent and Lenders with respect to the Loans and supersede all
prior negotiations, communications, discussions, correspondence and agreements
concerning the subject matter hereof.
11.9
CONFIDENTIALITY

Lenders shall hold all non-public information (which has been identified as such
by Borrower) obtained pursuant to the requirements of this Agreement in
accordance with their customary procedures for handling confidential information
of this nature and in accordance with safe and sound banking practices and may
make disclosure to any of their examiners, affiliates, outside auditors, counsel
and other professional advisors in connection with this Agreement or as
reasonably required by any bona fide transferee, participant or assignee or as
required or requested by any Governmental Authority or pursuant to legal
process; provided, however, that (a) unless specifically prohibited by
applicable law or court order, each Lender shall notify


CREDIT AGREEMENT    PAGE 62



--------------------------------------------------------------------------------



Borrower of any request by any Governmental Authority (other than any such
request in connection with an examination of the financial condition of such
Lender by such Governmental Authority) for disclosure of any such non-public
information prior to disclosure of such information, (b) prior to any such
disclosure pursuant to this Section, each Lender shall require any such bona
fide transferee, participant and assignee receiving a disclosure of non-public
information to agree in writing (i) to be bound by this Section and (ii) to
require such Person to require any other Person to whom such Person discloses
such non-public information to be similarly bound by this Section, (c) except as
may be required by an order of a court of competent jurisdiction and to the
extent set forth therein, no Lender shall be obligated or required to return any
materials furnished by Borrower or Subsidiary, (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder, (f) on
a confidential basis to (i) any rating agency in connection with rating Borrower
or its Subsidiaries or the Revolving Loans or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Revolving Loans; (g) with the consent of Borrower;
or (h) to the extent such information (x) becomes publicly available other than
as a result of a breach of this Section, or (y) becomes available to the
Administrative Agent, any Lender, or any of their respective Affiliates on a
nonconfidential basis from a source other than Borrower who did not acquire such
information as a result of a breach of this Section.
11.10
TIME

Time is of the essence of each and every provision of this Agreement and each of
the other Loan Documents.
11.11
SEVERABILITY OF PROVISIONS

If any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or any remaining provisions of this Agreement.
11.12
COUNTERPARTS

This Agreement may be executed in any number of identical counterparts, any set
of which signed by all the parties hereto shall be deemed to constitute a
complete, executed original for all purposes. Delivery of an executed signature
page of this Agreement by fax shall be effective as delivery of a manually
executed counterpart hereof.
11.13
PATRIOT ACT NOTICE

Administrative Agent and each Lender hereby notifies Borrower that pursuant to
the requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)) (the “Patriot Act”), it is required to obtain,
verify and record information that identifies Borrower, which information
includes the name and address of Borrower and other information that will allow
Administrative Agent and each Lender to identify Borrower in accordance with the
Patriot Act.


CREDIT AGREEMENT    PAGE 63



--------------------------------------------------------------------------------



11.14
GOVERNING LAW

This Agreement shall be governed by and construed in accordance with the laws of
the State of Oregon, without regard to the conflict of laws provisions thereof,
and any applicable laws of the United States.
11.15
SUBMISSION TO JURISDICTION

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS HEREBY: (A) SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND THE FEDERAL
COURTS OF THE UNITED STATES FOR THE DISTRICT OF OREGON FOR THE PURPOSE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS;
(B) AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE
HEARD AND DETERMINED IN SUCH COURTS; (C) IRREVOCABLY WAIVES (TO THE FULL EXTENT
PERMITTED BY APPLICABLE LAW) ANY OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO
THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY OF THE
FOREGOING COURTS, AND ANY OBJECTION ON THE GROUND THAT ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(D) AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PERMITTED BY LAW; PROVIDED, HOWEVER, THAT NOTHING IN THIS
AGREEMENT SHALL BE DEEMED TO PRECLUDE ADMINISTRATIVE AGENT OR ANY LENDER FROM
BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER JURISDICTION TO ENFORCE
A SECURITY INTEREST, JUDGMENT OR OTHER COURT ORDER IN FAVOR OF ADMINISTRATIVE
AGENT OR LENDER.
11.16
WAIVER OF JURY TRIAL

EACH OF BORROWER, ADMINISTRATIVE AGENT AND LENDERS, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY
JURY IN ANY ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY
ARISING OUT OF OR RELATING TO THIS AGREEMENT, ANY OTHER OF THE LOAN DOCUMENTS OR
ANY OF THE TRANSACTIONS OR EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED
HEREBY OR THEREBY, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT AND/OR ANY OTHER OF THE LOAN
DOCUMENTS. A COPY OF THIS SECTION MAY BE FILED WITH ANY COURT AS WRITTEN
EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND THE CONSENT TO TRIAL BY
COURT.


CREDIT AGREEMENT    PAGE 64



--------------------------------------------------------------------------------



11.17
SWAP OBLIGATIONS

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Loan Party to honor all
of its obligations under the Guaranty in respect of Swap Obligations (subject in
all cases to Section 5 of the Guaranty). The obligations of each Qualified ECP
Guarantor under this Section 11.17 shall remain in full force and effect until a
discharge of the Guaranty. Each Qualified ECP Guarantor intends that this
Section 11.17 constitute, and this Section 11.17 shall be deemed to constitute,
a “keepwell, support, or other agreement” for the benefit of each other Loan
Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange
Act.
11.18
PAYMENTS SET ASIDE

To the extent that any payment by or on behalf of Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any insolvency proceeding or otherwise, then (a) to the extent
of such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. This Section 11.18 shall survive termination of the
Commitments, the payment of all Obligations hereunder and the resignation or
replacement of the Administrative Agent.
11.19
NO ADVISORY OR FIDUCIARY RESPONSIBILITY

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), Borrower acknowledges and agrees, and
acknowledges its Affiliates’ understanding, that: (a) (i) no fiduciary, advisory
or agency relationship between Borrower and its Subsidiaries and the
Administrative Agent, any Swing Line Lender or any Lender is intended to be or
has been created in respect of the transactions contemplated hereby or by the
other Loan Documents, irrespective of whether the Administrative Agent, any
Swing Line Lender or any Lender has advised or is advising Borrower or any
Subsidiary on other matters, (ii) the arranging and other services regarding
this Agreement provided by the Administrative Agent, the Swing Line Lenders and
the Lenders are arm’s-length commercial transactions between Borrower and its
Affiliates, on the one hand, and the Administrative Agent, the Swing Line
Lenders and the Lenders, on the other hand, (iii) Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent that it has deemed
appropriate and (iv) Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; and (b) (i) the Administrative Agent, the


CREDIT AGREEMENT    PAGE 65



--------------------------------------------------------------------------------



Swing Line Lenders and the Lenders each is and has been acting solely as a
principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for Borrower or any of its Affiliates, or any other Person; (ii) none of the
Administrative Agent, the Swing Line Lenders and the Lenders has any obligation
to Borrower or any of its Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Loan Documents; and (iii) the Administrative Agent, the Swing Line
Lenders and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of Borrower and its
Affiliates, and none of the Administrative Agent, the Swing Line Lenders and the
Lenders has any obligation to disclose any of such interests to Borrower or its
Affiliates. To the fullest extent permitted by law, Borrower hereby waives and
releases any claims that it may have against any of the Administrative Agent,
the Swing Line Lenders and the Lenders with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.20
ACKNOWLEDGEMENT AND CONSENT TO BAIL-IN OF EEA FINANCIAL INSTITUTIONS

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.21
LENDER ERISA REPRESENTATION AND COVENANT

(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the


CREDIT AGREEMENT    PAGE 66



--------------------------------------------------------------------------------



Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that at least one of the following is
and will be true:
(i)     such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments or this Agreement;
(ii)     the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement;
(iii)     (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
any letters of credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement; or
(iv)     such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)     In addition, unless either (i) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (ii) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent and not, for the avoidance of doubt, to or
for the benefit of the Borrower or any other Loan Party, that the Administrative
Agent is not a fiduciary with respect to the assets of such Lender involved in
such Lender’s entrance into, participation in, administration of and performance
of the Loans, the Commitments and this Agreement (including in connection with
the reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).


CREDIT AGREEMENT    PAGE 67



--------------------------------------------------------------------------------



11.22
AMENDMENT AND RESTATEMENT

THIS AGREEMENT AMENDS, EXTENDS AND RESTATES IN ITS ENTIRETY THE PRIOR CREDIT
AGREEMENT. THE EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS EXECUTED
IN CONNECTION HEREWITH DOES NOT EXTINGUISH THE INDEBTEDNESS OUTSTANDING IN
CONNECTION THEREWITH NOR DOES IT CONSTITUTE A NOVATION WITH RESPECT TO THE
INDEBTEDNESS OUTSTANDING IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT. BORROWER
HEREBY REPRESENTS AND WARRANTS THAT AS OF THE DATE OF THIS AGREEMENT THERE ARE
NO CLAIMS OR OFFSETS AGAINST OR DEFENSES OR COUNTERCLAIMS TO BORROWER’S
OBLIGATIONS UNDER THE PRIOR CREDIT AGREEMENT OR ANY OTHER LOAN DOCUMENT.
BORROWER WAIVES ANY AND ALL SUCH CLAIMS, OFFSETS, DEFENSES OR COUNTERCLAIMS,
WHETHER KNOWN OR UNKNOWN, ARISING PRIOR TO THE DATE OF THIS AGREEMENT. NOTHING
CONTAINED HEREIN SHALL TERMINATE ANY SECURITY INTERESTS, GUARANTIES,
SUBORDINATIONS OR OTHER DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT OR LENDERS
EXECUTED IN CONNECTION WITH THE PRIOR CREDIT AGREEMENT OR THE INDEBTEDNESS
DESCRIBED THEREIN, ALL OF WHICH SHALL REMAIN IN FULL FORCE AND EFFECT UNLESS
EXPRESSLY AMENDED HEREBY.
11.23
OREGON STATUTORY NOTICE

UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.
[SIGNATURES ON NEXT PAGE]






CREDIT AGREEMENT    PAGE 68



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Credit Agreement has been duly executed as of the date
first written above.
BORROWER:
COLUMBIA SPORTSWEAR COMPANY


By: /s/ Jim A. Swanson    
Title: Senior Vice President and
Chief Financial Officer







ADMINISTRATIVE AGENT, SWING
LINE LENDER, ARRANGER AND
LENDER:    WELLS FARGO BANK, NATIONAL
ASSOCIATION


By: /s/ Dawn Mace Moore    
Title: Vice President    






LENDER:
BANK OF AMERICA, N.A.


By: /s/ Michael W. Snook    
Title: Senior Vice President







EACH QUALIFIED ECP GUARANTOR
ACKNOWLEDGES RECEIPT OF THIS
AGREEMENT AND AGREES TO
SECTION 11.17 HEREOF:





By:    
Title:    










SIGNATURE PAGE TO CREDIT AGREEMENT

--------------------------------------------------------------------------------




SCHEDULE I


Lenders




Address for Notices for each Lender:


Wells Fargo Bank, National Association
MAC P6101-250
1300 S.W. Fifth Avenue
Portland, Oregon 97201
Attn: Dawn Mace Moore, Vice President
Telephone: (503) 886-4120
Fax: (503) 886-3210
Email: dawn.moore@wellsfargo.com


Bank of America, N.A.
121 S.W. Morrison, Suite 1700
Portland, Oregon 97204
Attn: Michael W. Snook
Senior Vice President
Telephone: (503) 795-6426
Fax: (503) 795-6404
Email: michael.w.snook@baml.com









Applicable Lending Office for each Lender:


Wells Fargo Bank, National Association
MAC P6101-250
1300 S.W. Fifth Avenue
Portland, Oregon 97201
Attn: Dawn Mace Moore, Vice President


Bank of America, N.A.
121 S.W. Morrison, Suite 1700
Portland, Oregon 97204
Attn: Michael W. Snook
Senior Vice President









Administrative Agent’s Office:


Wells Fargo Bank, National Association
MAC P6101-250
1300 S.W. Fifth Avenue
Portland, Oregon 97201
Attn: Dawn Mace Moore, Vice President








SCHEDULE I TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------




SCHEDULE IA


Commitments




Period
Total Revolving Loan Commitments
Wells Fargo Bank, National Association (68.0%)
Bank of America, N.A. (32.0%)
December 1 – June 30


$25,000,000




$17,000,000




$8,000,000


July 1 – July 31


$75,000,000




$51,000,000




$24,000,000


August 1 – August 31


$100,000,000




$68,000,000




$32,000,000


September 1 – September 30


$125,000,000




$85,000,000




$40,000,000


October 1 – October 31


$75,000,000




$51,000,000




$24,000,000


November 1 – November 30


$50,000,000




$34,000,000




$16,000,000













SCHEDULE IA TO CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------




SCHEDULE II


Pricing Schedule




Pricing Level
LIBOR
Margin
Base Rate
Margin
Commitment
Fee
Level I
162.5
75
27
Level II
137.5
50
22
Level III
112.5
25
17
Level IV
87.5
0
12



For purposes of this Pricing Schedule:


“Level I” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 2.00:1.00.


“Level II” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 1.50:1.00 and less than 2.00:1.00.


“Level III” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or greater than 1.00:1.00 and less than 1.50:1.00.


“Level IV” applies on any day if, on such day, the applicable Funded Debt Ratio
is equal to or less than 1.00:1.00.


“Funded Debt Ratio” means, as of the end of a quarter, the ratio of (A)
Borrower’s consolidated obligations for borrowed money and obligations evidenced
by bonds, debentures, notes, bills or other similar instruments to (B) EBITDA.
The Funded Debt Ratio shall be calculated once every quarter based on the
financial information most recently reported by Borrower pursuant to Section 6.3
of the Agreement; provided, however, that the Funded Debt Ratio shall not be
computed on the financial information most recently reported by Borrower until
the later of the first day of the month after receipt of such information or
five Business Days after the receipt thereof, and if the most recent report
required pursuant to Section 6.3 has not been delivered, or if Administrative
Agent reasonably objects to the accuracy of such report within five Business
Days after the receipt thereof, the next higher Level from the Level then in
effect shall apply until such time as the delinquent report is delivered or
Administrative Agent’s objections are resolved to Administrative Agent’s
reasonable satisfaction.


“EBITDA” means, as of the end of a quarter, Borrower’s consolidated net income
after taxes for the twelve months ending with such quarter plus (i) the sum of
the amounts for such twelve month period included in determining such net income
of (A) interest expense, (B) income tax expense, (C) depreciation expense, (D)
amortization expense, and (D) unusual non-cash charges, extraordinary non-cash
losses and other non-recurring non-cash charges; less (ii)


SCHEDULE II TO CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------



the sum of the amounts for such twelve month period included in determining such
net income of (A) gains on sales of assets (excluding sales of inventory in the
ordinary course of business), and (B) unusual non-cash gains, extraordinary
non-cash gains and other non-recurring non-cash gains.








SCHEDULE II TO CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------




SCHEDULE III


Disclosure Schedule




Any disclosure made in any section of this Schedule III shall be deemed
disclosed for all purposes of the Credit agreement and this Schedule III,
notwithstanding that any such disclosure may have been or should have been made
in another section of this Schedule.


4.1 SUBSIDIARIES


Material Subsidiaries
Jurisdiction of
Organization
Columbia Brands USA, LLC
Oregon
Other Subsidiaries
Jurisdiction of
Organization
Columbia Sportswear LO Holdings LLC
Oregon
Columbia Sportswear North America, Inc.
Oregon
GTS, Inc.
Oregon
Mountain Hardwear, Inc.
Utah
Montrail Corporation
Oregon
OutDry Technologies Corporation
Oregon
Pacific Trail Corporation
Oregon
Columbia Brands Holding Company
Oregon
prAna Living, LLC
Oregon
Sorel Corporation
Delaware
Columbia Sportswear Austria GmbH
Austria
Columbia Sportswear Canada Limited
Canada
Columbia Sportswear Canada GP Limited
Canada
Columbia Sportswear Canada LP
Canada
Columbia Sportswear Commercial (Shanghai) Co., Ltd.
China
Columbia Sportswear Company (Dongguan) Limited
China
Outdry Waterproofing Materials Guangzhou Limited
China
Columbia Sportswear Czech s.r.o.
Czech Republic
Columbia Sportswear Denmark ApS
Denmark
Columbia Sportswear Finland Oy
Finland
Columbia Sportswear Distribution SAS
France
Columbia Sportswear Europe S.A.S.
France
Columbia Sportswear GmbH
Germany
Columbia Sportswear Company (Hong Kong) Limited
Hong Kong
Columbia Sportswear Distributors HK Limited
Hong Kong
CSMM Hong Kong Limited
Hong Kong
Columbia Sportswear India Sourcing Private Limited
India
Columbia Sportswear Italy S.r.l.
Italy
Outdry Technologies S.r.l.
Italy



SCHEDULE III TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------



Columbia Sportswear Japan, Inc.
Japan
Columbia Sportswear Korea
Korea
Bugaboo Holdings S.à.r.l.
Luxembourg
Columbia Sportswear Luxembourg Holdings S.à.r.l.
Luxembourg
Columbia Sportswear Netherlands B.V.
The Netherlands
Columbia Sportswear Norway AS
Norway
Columbia Sportswear Poland Sp.z o.o.
Poland
Columbia Sportswear Spain, S.L.U.
Spain
Columbia Sportswear Sweden AB
Sweden
Columbia Sportswear International S.à.r.l.
Switzerland
Columbia Brands International S.à.r.l.
Switzerland
Columbia Sportswear Asia Pacific Sàrl
Switzerland
CSMP Holdings Sarl
Switzerland
Columbia Sportswear Company Limited
United Kingdom
CSMM Asia Pacific Trust
China
Columbia Brands Brazil Promoção de Marca Ltda.
Brazil
Columbia Sportswear Information Consultant (Zhuhai) Co., Ltd.
China



4.8    EXISTING LIENS


Debtor
Secured
Party
Collateral Description
Filing Date
Filing No.
Borrower
Raymond Leasing Corporation
Leased Equipment
04/03/2018
91507018



7.2 & 7.10 INDEBTEDNESS & GUARANTIES


Lender
Borrower
Guarantor
Principal Amount of Guaranteed Obligation
Bank of America
Columbia Sportswear Japan, Inc.


Borrower
$7,000,000
Royal Bank of Canada
Columbia Sportswear Canada LP
Borrower
Cdn$30,000,000



SCHEDULE III TO CREDIT AGREEMENT    PAGE 2

--------------------------------------------------------------------------------



Bank of America
Columbia Sportswear International SARL (Prev. AG)
Columbia Sportswear Luxembourg
Holdings SARL
Columbia Sportswear Switzerland
Holdings SARL
Columbia Sportswear International
Distributors SARL
Columbia Sportswear Netherlands B.V.
Columbia Sportswear Company Ltd.
Columbia Sportswear Canada LP
Columbia Sportswear Spain SL
Mountain Hardwear Inc.
Columbia Sportswear Poland Sp Zoo
Columbia Sportswear Belgium AB
Columbia Sportswear Czech Republic Sro
Columbia Sportswear Sweden AB
Columbia Sportswear Denmark ApS
Columbia Sportswear Finland Oy


Borrower
€25,800,000
Societe Generale
Columbia Sportswear International Sàrl
Borrower
€5,000,000
Bank of Tokyo Mitsubishi
Columbia Sportswear Japan, Inc.
Borrower
JPY 300,000,000
Bank of America
Columbia Sportswear Korea
Borrower
USD 20,000,000
Bank of America
Columbia Sportswear Commercial (Shanghai) Co. Ltd.
Borrower
USD 20,000,000









SCHEDULE III TO CREDIT AGREEMENT    PAGE 3

--------------------------------------------------------------------------------




GUARANTOR’S CONSENT AND REAFFIRMATION




The undersigned guarantor of all indebtedness of COLUMBIA SPORTSWEAR COMPANY to
WELLS FARGO BANK, NATIONAL ASSOCIATION, as the administrator for the Lenders and
as a Lender, and BANK OF AMERICA, N.A., as a Lender, hereby: (i) consents to the
foregoing Amended and Restated Credit Agreement; (ii) reaffirms its obligations
under its Guaranty; (iii) reaffirms its waivers of each and every one of the
defenses to such obligations as set forth in its Guaranty; (iv) reaffirms that
its obligations under its Guaranty are separate and distinct from the
obligations of any other party under said Amended and Restated Credit Agreement
and the other Loan Documents described therein, and (v) affirms all corporate
and limited liability company action necessary to guaranty such indebtedness and
execute this Consent and Reaffirmation has been taken.




GUARANTOR:


COLUMBIA BRANDS USA, LLC,


By: /s/ Erik S. Amos    
Title: Vice President, Tax





--------------------------------------------------------------------------------




EXHIBIT A TO
CREDIT AGREEMENT


Amended and Restated Master Promissory Note




$125,000,000    April __, 2019




FOR VALUE RECEIVED, the undersigned, COLUMBIA SPORTSWEAR COMPANY, an Oregon
corporation (“Borrower”), hereby promises to pay to the order of Wells Fargo
Bank, National Association as Administrative Agent for the ratable benefit of
the Lenders on the Maturity Date, or at such earlier time as is provided in that
certain Amended and Restated Credit Agreement among Borrower, Wells Fargo Bank,
National Association (as Administrative Agent) and the lenders named therein
dated as of the date hereof, (as amended, modified or supplemented from time to
time, the “Credit Agreement”), the principal sum of One Hundred Twenty-Five
Million Dollars ($125,000,000), or such lesser amount as shall equal the
aggregate outstanding principal balance of all Loans made by Lenders to Borrower
pursuant to the Credit Agreement.


This promissory note is the promissory note referred to in, and subject to the
terms of, the Credit Agreement. Capitalized terms used herein shall have the
respective meanings assigned to them in the Credit Agreement.


Borrower further promises to pay interest on the outstanding principal balance
hereof at the interest rates, and payable on the dates, set forth in the Credit
Agreement. All payments of principal and interest hereunder shall be made to
Administrative Agent in lawful money of the United States and in same day or
immediately available funds.


Administrative Agent is authorized but not required to record the date and
amount of each advance made hereunder, the date and amount of each payment of
principal and interest hereunder, and the resulting unpaid principal balance
hereof, in Administrative Agent’s internal records, and any such recordation
shall be prima facie evidence of the accuracy of the information so recorded;
provided however, that Administrative Agent’s failure to so record such amounts
shall not limit or otherwise affect Borrower’s obligations hereunder and under
the Credit Agreement to repay the principal hereof and interest hereon.


Borrower shall pay all costs of collection, including reasonable attorneys’ fees
(whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise). No delay or failure on the part of
Administrative Agent or any Lender to exercise any of its rights hereunder shall
be deemed a waiver of such rights or any other right of Administrative Agent or
Lenders nor shall any delay, omission or waiver on any one occasion be deemed a
bar to or waiver of such rights or any other right on any future occasion.




EXHIBIT A TO CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------



Borrower and every surety, indorser and guarantor of this Note waive
presentment, demand, protest, notice of intention to accelerate, notice of
acceleration, notice of nonpayment and all other notices of every kind (except
as otherwise provided in the Credit Agreement), and agree that its liability
under this Note shall not be affected by any renewal, postponement or extension
in the time of payment hereof, by any indulgence granted by any holder hereof
with respect hereto, or by any release or change in any security for the payment
of this Note, and they hereby consent to any and all renewals, extensions,
indulgences, releases or changes, regardless of the number of such renewals,
extensions, indulgences, releases or changes.


In the event of any conflict between the terms of this promissory note and the
terms of the Credit Agreement, the terms of the Credit Agreement shall control.


This promissory note shall be governed by and construed in accordance with the
laws of the State of Oregon.


THIS NOTE AMENDS AND RESTATES THAT CERTAIN MASTER PROMISSORY NOTE, DATED JUNE
15, 2010, IN THE MAXIMUM PRINCIPAL AMOUNT OF $125,000,000.00 (AS AMENDED FROM
TIME TO TIME, THE “ORIGINAL NOTE”) BY BORROWER AND DELIVERED TO ADMINISTRATIVE
AGENT FOR THE RATABLE BENEFIT OF THE LENDERS IN CONNECTION WITH THE CREDIT
AGREEMENT. THE EXECUTION OF THIS NOTE DOES NOT EXTINGUISH THE INDEBTEDNESS
OUTSTANDING IN CONNECTION WITH THE ORIGINAL NOTE, NOR DOES IT CONSTITUTE A
NOVATION WITH RESPECT THERETO. AMOUNTS OUTSTANDING UNDER THE ORIGINAL NOTE WILL
BE PAID PURSUANT TO THE TERMS OF THIS NOTE.


UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY LENDER OR
ADMINISTRATIVE AGENT CONCERNING LOANS AND OTHER CREDIT EXTENSIONS WHICH ARE NOT
FOR PERSONAL, FAMILY OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY BORROWER’S
RESIDENCE MUST BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE LENDER
TO BE ENFORCEABLE.


COLUMBIA SPORTSWEAR COMPANY






By:_______________________________________
Title:_______________________________






EXHIBIT A TO CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------




EXHIBIT B TO
CREDIT AGREEMENT


Notice of Borrowing


[Insert Date]


Wells Fargo Bank, National Association
MAC P6101-25
1300 S.W. Fifth Avenue, Suite 2500
Portland, Oregon 97201
Attn: Dawn Moore, Senior Vice President


RE:    Loan Request


Reference is made to that certain Amended and Restated Credit Agreement among
Columbia Sportswear Company, an Oregon corporation (“Borrower”), Wells Fargo
Bank, National Association (as Administrative Agent) and the lenders named
therein dated as of April __, 2019 (as amended, modified or supplemented from
time to time, the “Credit Agreement”). Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.


1.Pursuant to the Credit Agreement, Borrower, hereby requests a Loan or Loans as
follows:


(a)Total principal amount: $ __________________


(b)The date of borrowing is to be: _____________, 20__.
(c)Type(s) of Loan(s):


Base Rate Loan:    $ __________________


LIBOR Rate Loan(s):
Amount        Interest Rate
$______________    one (1) month
$______________    two (2) months
$______________    three (3) months
$_______________    six (6) months
$_______________    Total LIBOR Rate Loans


2.After the requested borrowing, the outstanding principal balance of the Loans,
according to our records, will be: $_____________.






EXHIBIT B TO CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------



3.Borrower hereby certifies to Administrative Agent and Lenders that, on the
date of this Notice of Borrowing and after giving effect to the requested
disbursement (including the use of the proceeds thereof):


(a)Borrower’s representations and warranties in the Loan Documents are correct
in all material respects on and as of the date hereof or, as to those
representations and warranties limited by their terms to a specified date, were
correct in all material respects on and as of such date, except that the
representations and warranties made under Section 4.5 of the Credit Agreement
shall be deemed to refer to the most recent financial statements furnished to
Administrative Agent under Section 6.3 thereof;


(b)no Default is continuing or would result from the requested Loans being made;
and


(c)no event or circumstance exists that could reasonably be expected to have a
Material Adverse Effect.


The person signing below on behalf of Borrower is an Authorized Representative
and has caused this Notice of Borrowing to be duly executed on behalf of
Borrower as of
__________, 20___.


COLUMBIA SPORTSWEAR COMPANY






By:_______________________________
Title:______________________________










EXHIBIT B TO CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------




EXHIBIT C
TO
CREDIT AGREEMENT


Notice of Conversion or Continuation




Wells Fargo Bank, National Association
MAC P6101-25
1300 S.W. Fifth Avenue, Suite 2500
Portland, Oregon 97201
Attn: Dawn Moore, Senior Vice President


Reference is made to that certain Amended and Restated Credit Agreement among
Columbia Sportswear Company, an Oregon corporation (“Borrower”), Wells Fargo
Bank, National Association (as Administrative Agent) and the lenders named
therein dated as of April __, 2019, (as amended, modified or supplemented from
time to time, the “Credit Agreement”). Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.


1.Pursuant to Section 2.4(a) of the Credit Agreement, Borrower hereby requests
the continuation of outstanding LIBOR Loans and/or conversion of Base Rate Loans
to LIBOR Loans as follows:


(a)This Notice applies to the following $__________ of Loans:


[__]    the continuation of all or part of the following outstanding LIBOR
Loans:
Amount            Interest Period Ending Date
$____________        _______________, 201__
$____________        _______________, 201__
$____________        _______________, 201__
$____________        Total LIBOR Rate
Loans to be Continued


[__]    the conversion of $__________ of its outstanding Base Rate Loans.
(b)The effective date of continuation and/or conversion is to be ____________,
201__.


(c)The aggregate amount of said outstanding LIBOR Loans that are Revolving Loans
to be continued as LIBOR Loans and/or Base Rate Loans that are to be converted
to LIBOR Loans, and each requested Interest Period, are:


EXHIBIT C TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------







Amount            Interest Period
$____________        one (1) month
$____________        two (2) months
$____________        three (3) months
$____________        six (6) months
$____________        Total LIBOR Rate Loans


(d)The aggregate amount of said outstanding LIBOR Loans that are to be continued
as Base Rate Loans is $__________.


2.    Borrower hereby certifies to Administrative Agent and Lenders that, on the
date of this Notice of Conversion or Continuation, no Default is continuing.


The person signing below on behalf of Borrower is an Authorized Representative
and has caused this Notice of Conversion or Continuation to be duly executed on
behalf of Borrower as of _________, 20_____.




COLUMBIA SPORTSWEAR COMPANY






By:_______________________________
Title:______________________________






EXHIBIT C TO CREDIT AGREEMENT    PAGE 2

--------------------------------------------------------------------------------




EXHIBIT D
TO
CREDIT AGREEMENT


Notice of Authorized Representatives




Wells Fargo Bank, National Association
MAC P6101-25
1300 S.W. Fifth Avenue, Suite 2500
Portland, Oregon 97201
Attn: Dawn Moore, Senior Vice President




Reference is made to that certain Amended and Restated Credit Agreement among
Columbia Sportswear Company, an Oregon corporation (“Borrower”), Wells Fargo
Bank, National Association (as the “Administrative Agent”) and the lenders named
therein dated as of April __, 2019, (as amended, modified or supplemented from
time to time, the “Credit Agreement”).


Borrower hereby represents to Administrative Agent that the following persons
are the “Authorized Representatives,” as defined in the Credit Agreement, and
that the signatures opposite their names are their true signatures:


Name and Office
Signature



Timothy P. Boyle, President and
Chief Executive Officer


Thomas B. Cusick, Executive Vice
President, Chief Operational Officer


Jim Swanson, Senior Vice President,
Chief Financial Officer


Erik Amos, Vice President, Tax &
Treasury, Treasurer


Ronald J. Basile, Corporate Controller


Administrative Agent is authorized to rely on this Notice of Authorized
Representatives until such time, if any, as Borrower has delivered to
Administrative Agent, and Administrative Agent has received, a duly executed
“Amendment to Notice of Authorized Representatives” modifying this Notice or a
duly executed “Amended and Restated Notice of Authorized Representatives” in
substitution hereof.




EXHIBIT D TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Borrower hereby confirms that it has caused this Notice of
Authorized Representatives to be duly executed as of ____________, 20__.




COLUMBIA SPORTSWEAR COMPANY






By:_______________________________
Title:______________________________






EXHIBIT D TO CREDIT AGREEMENT    PAGE 2

--------------------------------------------------------------------------------




EXHIBIT E
TO
CREDIT AGREEMENT


Certificate of Responsible Officer




Wells Fargo Bank, National Association
MAC P6101-25
1300 S.W. Fifth Avenue, Suite 2500
Portland, Oregon 97201
Attn: Dawn Moore, Senior Vice President


and each Lender




This certificate is furnished pursuant to Section 6.3 of that certain Amended
and Restated Credit Agreement among Columbia Sportswear Company, an Oregon
corporation (“Borrower”), Wells Fargo Bank, National Association (as
Administrative Agent) and the lenders named
therein dated as of April __, 2019 (as amended, modified or supplemented from
time to time, the “Credit Agreement”). Capitalized terms used herein shall have
the respective meanings assigned to them in the Credit Agreement.


The undersigned hereby certifies that:


(1)the financial statements of Borrower attached hereto for the [quarter] [year]
ending _________ were prepared in accordance with GAAP and fairly present in all
material respects Borrower’s balance sheet as of the end of such [quarter]
[year] and income and cash flow for such [quarter] [year] and year-to-date
(subject to normal year-end adjustments and without notes);


(2)to my actual knowledge, [no Default existed at any time during such [quarter]
[year]] [no Default existed at any time during such [quarter] [year] except for
the events described below and a detailed statement of the action which Borrower
[has taken] [proposes to take] with respect to each such event is set forth the
description of such event below]; and


(3)the calculation demonstrating Borrower’s compliance with the covenants set
forth in Article VIII is attached hereto.


Dated: __________, 20__.


__________________________________________
Name:_____________________________________
Title:______________________________________




EXHIBIT E TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------




EXHIBIT F
TO
CREDIT AGREEMENT


Assignment and Assumption Agreement




THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (“Agreement”) is entered into as of
_____________, between __________________________ (“Assignor”)
and__________________________ (“Assignee”).


WHEREAS, Assignor is a Lender under that certain Amended and Restated Credit
Agreement among Columbia Sportswear Company, an Oregon corporation (“Borrower”),
Wells Fargo Bank, National Association (as Administrative Agent) and the lenders
named therein dated as of April __, 2019 (as amended, modified or supplemented
from time to time, the “Credit Agreement”). Capitalized terms used but not
defined in this Agreement shall have the meanings set forth in the Credit
Agreement.


WHEREAS, it is the intention of Assignor and Assignee that (a) Assignor assign
to Assignee [all] [a portion] of Assignor’s rights and obligations under the
Credit Agreement, (b) Assignee assume all such assignment obligations of
Assignor, and (c) Assignor be released from such assigned obligations.


NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:


1.Assignment. Effective on the Assignment Effective Date (as defined in Section
3 hereof), Assignor, without recourse and without representation or warranty
(except as expressly provided in Section 6 hereof), hereby assigns to Assignee
the Assigned Rights and Obligations (as defined below).


[The “Assigned Rights and Obligations” means all of Assignor’s rights and
obligations under the Credit Agreement on the Assignment Effective Date.]


[The “Assigned Rights and Obligations” means: [a $__________ portion [______%]
of Assignor’s share of the Loans and Total Commitments on the Assignment
Effective Date; and all of Assignor’s other rights and obligations under the
Credit Agreement that are attributable to such share.]


2.Assumption. Effective on the Assignment Effective Date, Assignee hereby
accepts the foregoing assignment of, and hereby assumes from Assignor all of,
the Assigned Rights and Obligations.


3.Effectiveness. This Agreement shall become effective on such date as shall be
selected by Assignor (the “Assignment Effective Date”), which date shall be on
or as soon as practicable after the execution and delivery of counterparts of
this Agreement by Assignor,


EXHIBIT F TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------



Assignee, Administrative Agent and Borrower. Assignor shall promptly notify
Assignee, Administrative Agent and Borrower in writing of the Assignment
Effective Date.


4.Payments on Assignment Effective Date. In consideration of the assignment by
Assignor to, and the assumption by Assignee of, the Assigned Rights and
Obligations, on the Assignment Effective Date: (a) Assignee shall pay to
Assignor the principal amount of all Loans made by Assignor pursuant to the
Credit Agreement that are attributable to the Assigned Rights and Obligations
and outstanding on the Assignment Effective Date; (b) each of Assignor and
Assignee shall pay to the other such amounts (if any) as are specified in any
written agreement or exchange of letters between them; and (c) Assignee shall
pay to Administrative Agent an assignment processing and recordation fee of
$        .


5.Allocation and Payment of Interest and Fees.


(a)Administrative Agent shall pay to Assignee all interest, commitment fees and
other amounts not constituting principal that are paid by or on behalf of
Borrower pursuant to the Loan Documents and are attributable to the Assigned
Rights and Obligations (“Borrower Amounts”) which accrue on and after the
Assignment Effective Date. If Assignor receives or collects any such Borrower
Amounts, Assignor shall promptly pay them to Assignee.


(b)Administrative Agent shall pay to Assignor all Borrower Amounts that accrue
before the Assignment Effective Date. If Assignee receives or collects any such
Borrower Amounts, Assignee shall promptly pay them to Assignor.


6.    Representations and Warranties.


(a)    Each of Assignor and Assignee represents and warrants to the other party
as follows:


(i)it has full power and authority, and has taken all action necessary, to
execute and deliver this Agreement and to fulfill its obligations under, and to
consummate the transactions contemplated by, this Agreement;


(ii)the making and performance of this Agreement and all documents required to
be executed and delivered by it pursuant hereto do not and will not violate any
law or regulation applicable to it;


(iii)this Agreement has been duly executed and delivered by, and constitutes a
legal, valid and binding obligation of, it, enforceable in accordance with its
terms; and
(iv)all approvals, authorizations or other actions by, or filings with, any
governmental authority necessary for the validity or enforceability of its
obligations under this Agreement have been made or obtained.




EXHIBIT F TO CREDIT AGREEMENT    PAGE 2

--------------------------------------------------------------------------------



(b)    Assignor represents and warrants to Assignee that Assignor owns the
Assigned Rights and Obligations, free and clear of all liens or other
encumbrances.


(c)    Assignee represents and warrants to Assignor as follows:


(i)Assignee has made and shall continue to make its own independent
investigation of the financial condition, affairs and creditworthiness of
Borrower in connection with Assignee’s assumption of the Assigned Rights and
Obligations; and


(ii)Assignee has received a copy of the Loan Documents and such other documents,
financial statements and information as Assignee deems appropriate to make its
own credit analysis and decision to enter into this Agreement.


7.No Assignor Responsibility. Assignor makes no representation or warranty and
assumes no responsibility to Assignee for:


(a)the execution by any party other than Assignor, or the effectiveness,
genuineness, validity, enforceability, collectibility or sufficiency of the Loan
Documents;


(b)any representations, warranties, recitals or statements made in the Loan
Documents or in any financial statement or other statement, instrument, report,
certificate or any other document made or furnished or made available by or on
behalf of Borrower to Assignor or Assignee in connection with the Loan Documents
and the transactions contemplated thereby;


(c)the performance or observance of any of the terms, conditions, provisions,
covenants or agreements contained in any of the Loan Documents or the existence
or possible existence of any default or event of default under the Loan
Documents; or


(d)the accuracy or completeness of any information provided to Assignee, whether
by Assignor or by or on behalf of Borrower.


Assignor shall have no initial or continuing duty or responsibility to make any
investigation of the financial condition, affairs or creditworthiness of
Borrower in connection with the assignment of the Assigned Rights and
Obligations hereunder, or to provide Assignee with any credit or other
information with respect thereto, whether coming into Assignor’s possession
before the date hereof or at any time or times thereafter.


8.Assignee Bound By Credit Agreement. Effective on the Assignment Effective
Date, Assignee: (a) shall be deemed to be a party to and “Lender” under the
Credit Agreement; (b) agrees to be bound by the Credit Agreement to the same
extent as it would have been if it had been an original Lender party thereto;
and (c) agrees to perform in accordance with their respective terms all
obligations which are required under the Loan Documents to be performed by it as
a Lender. Assignee appoints and authorizes Administrative Agent to take such
actions as


EXHIBIT F TO CREDIT AGREEMENT    PAGE 3

--------------------------------------------------------------------------------



Administrative Agent on Assignee’s behalf and to exercise such powers under the
Loan Documents as are delegated to Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto.


9.Assignor Released From Credit Agreement. Effective on the Assignment Effective
Date, Assignor shall be released from the Assigned Rights and Obligations;
provided, however, that Assignor shall retain all of its rights to
indemnification under the Loan Documents for any events, acts or omissions
occurring before the Assignment Effective Date.


[10.    Foreign Withholding.


(a)Assignee represents and warrants to Administrative Agent, Borrower and
Assignor that, under applicable law and treaties, Assignee is entitled to
receive all payments under the Loan Documents and this Agreement payable to it,
without deduction or withholding of any taxes imposed by the United States or
any political subdivision thereof.


(i)On or before the Assignment Effective Date, Assignee shall deliver to .each
of Borrower and Administrative Agent two executed copies of valid and properly
completed: United States Internal Revenue Service Form 1001 or 4224 certifying
that Assignee is entitled to receive payments under the Credit Agreement and the
Loan Documents payable to it, without deduction or withholding of any United
States federal income taxes; or (ii) Internal Revenue Service Form W-8 or W-9
establishing an exemption from United States backup withholding tax. If any such
form is found to be incomplete or incorrect, or must be replaced (on the same or
a successor form) in order to maintain its effectiveness, Assignee shall execute
and deliver to each of Borrower and Administrative Agent two executed copies of
a valid, complete and correct replacement form.]


[11.]    General.


(a)This Agreement constitutes the entire understanding of the parties with
respect to the subject matter hereof and supersedes all prior and current
understandings and agreements, whether written or oral (other than with respect
to any fees payable as provided in Section 4 hereof).


(b)No term or provision of this Agreement may be amended, waived or terminated
orally, but only by an instrument signed by the parties hereto.


(c)This Agreement may be executed in one or more counterparts. Each set of
executed counterparts shall be an original. Executed counterparts may be
delivered by facsimile transmission.


(d)Assignor may at any time and from time to time grant to others pursuant to
the Loan Documents assignments of or participations in all or part of Assignor’s
share of


EXHIBIT F TO CREDIT AGREEMENT    PAGE 4

--------------------------------------------------------------------------------



the Loans and Total Commitments, but not with respect to the Assigned Rights and
Obligations.


(e)This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns. Neither Assignor nor
Assignee may assign or transfer any of its rights or obligations under this
Agreement without the prior written consent of the other. The preceding sentence
shall not limit the right of Assignee to grant to others assignments of or
participations in all or part of the Assigned Rights and Obligations to the
extent permitted by the terms of the Loan Documents.


(f)All payments to Assignor or Assignee hereunder shall, unless otherwise
specified by the party entitled thereto, be made in United States Dollars, in
immediately available funds, and to the address or account specified on the
signature pages of this Agreement. The address of Assignee for notice purposes
under the Credit Agreement shall be as specified on the signature pages of this
Agreement.


(g)If any provision of this Agreement is held invalid, illegal or unenforceable,
the remaining provisions hereof will not be affected or impaired in any way.


(h)Each party shall bear its own expenses in connection with the preparation and
execution of this Agreement.


(i)This Agreement shall be governed by and construed in accordance with the laws
of the State of Oregon.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


ASSIGNOR:




By:___________________________________
Name:_________________________________
Title:__________________________________


EXHIBIT F TO CREDIT AGREEMENT    PAGE 5

--------------------------------------------------------------------------------



Assignor’s Notice Instructions:
                    
                    
                    
Attn:                
Ref:                
Telephone: ( )
Facsimile: ( )
Assignor’s Payment Instructions:
                    
                    
                    
ABA No.                
Account No.            
Attn:                
Ref:                
ASSIGNEE:
                    
By:                    
Name:                
Title:                
Assignee’s Notice Instructions:
                    
                    
                    
Attn:                
Ref:                
Telephone: ( )
Facsimile: ( )






EXHIBIT F TO CREDIT AGREEMENT    PAGE 6

--------------------------------------------------------------------------------



Assignee’s Payment Instructions:
                    
                    
                    
ABA No.                
Account No.            
Attn:                
Ref:                
ACKNOWLEDGED AND AGREED:
ADMINISTRATIVE AGENT:
                    
By:                    
Name:                
Title:                
COLUMBIA SPORTSWEAR COMPANY
By:                    
Name:                
Title:                






EXHIBIT F TO CREDIT AGREEMENT    PAGE 7

--------------------------------------------------------------------------------




EXHIBIT G
TO
CREDIT AGREEMENT


Form of Guaranty Agreement




CONTINUING GUARANTY


THIS CONTINUING GUARANTY (“Guaranty”) is entered into as                
        
20    , by                                                  (“Guarantor”), in
favor of Administrative Agent and the Lenders.


RECITALS
A.Columbia Sportswear Company, an Oregon corporation (“Borrower”), has entered
into that certain Amended and Restated Credit Agreement dated as of April __,
2019, with the Administrative Agent and the Lenders (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”).


B.Borrower, directly or indirectly, owns all or substantially all of Guarantor’s
Stock and Stock Equivalents.


C.Guarantor, as a subsidiary of Borrower, may desire to receive the benefit of
working capital advances, research and development support, sales support and
other services customarily provided to a subsidiary by its parent corporation
(such advances and services hereinafter referred to as “Parent Support Funding
and Services”). Pursuant to the terms of the Credit Agreement, Borrower is
prohibited from providing Parent Support and Funding Services to Guarantor until
Guarantor first executes and delivers this Guaranty to Administrative Agent.


NOW, THEREFORE, Guarantor hereby agrees as follows:


1.Definitions; Interpretation. All capitalized terms used in this Guaranty and
not otherwise defined herein have the meanings specified in the Credit
Agreement. The rules of construction and interpretation specified in Sections
1.3 and 1.4 of the Credit Agreement also apply to this Guaranty and are
incorporated herein by this reference.


2.Guaranty. Guarantor hereby unconditionally and irrevocably guarantees the full
and prompt payment when due, whether at stated maturity, by acceleration or
otherwise, of all Obligations, whether now existing or hereafter arising.
Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Guarantor’s obligations under this Guaranty shall not
exceed an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Bankruptcy Code or other
applicable debtor relief laws.


3.Obligations Unconditional. This Guaranty is an absolute guaranty of payment
and not a guaranty of collection. Guarantor’s obligations are absolute and
unconditional,


EXHIBIT G TO CREDIT AGREEMENT    PAGE 1

--------------------------------------------------------------------------------



irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents or other documents relating to the Obligations, or
any substitution, release, impairment or exchange of any other guarantee of or
security for any of the Obligations, and, to the fullest extent permitted by
applicable law, irrespective of any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge or defense of a surety or
guarantor, it being the intent of this Section 3 that the Guarantor’s
obligations shall be absolute and unconditional under all circumstances. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by Governmental Rule, the occurrence of any one or more of the
following shall not alter or impair Guarantor’s liability hereunder, which shall
remain absolute and unconditional as described above:


(a)    at any time or from time to time, without notice to Guarantor, the time
for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;


(b)    any act mentioned in any provision of any Loan Document or other document
relating to the Obligations shall be done or omitted;


(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents or other documents relating to the
Obligations shall be waived or any other guarantee of any of the Obligations or
any security therefor shall be released, impaired or exchanged in whole or in
part or otherwise dealt with;


(d)    any Lien granted to, or in favor of, the Administrative Agent, Lenders or
any other holder of the Obligations as security for any of the Obligations shall
fail to attach or be perfected; or


(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of Guarantor) or
shall be subordinated to the claims of any Person (including, without
limitation, any creditor of Guarantor).


4.Exhaustion of Other Remedies Not Required. The obligations of Guarantor
hereunder are those of a primary obligor, and not merely as surety, and are
independent of the Obligations. Guarantor waives diligence by Administrative
Agent or any Lender and action on delinquency in respect of the Obligations or
any part thereof, including any provisions of Governmental Rule requiring
Administrative Agent or any Lender to exhaust any right or remedy or to take any
action against Borrower, any other guarantor or any other Person or property
before enforcing this Guaranty against Guarantor.


5.Solvency. Guarantor represents and warrants that it is Solvent on the date
hereof. As used in this Guaranty, “Solvent” means, with respect to any Person on
any date of determination, that on such date (a) the fair value of the property
of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay


EXHIBIT G TO CREDIT AGREEMENT    PAGE 2

--------------------------------------------------------------------------------



the probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business. The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.


6.No Setoff or Deductions. All payments by Guarantor hereunder shall be paid in
full, without setoff or counterclaim or any deduction or withholding whatsoever,
including for all present and future taxes


7.Representations and Warranties. Guarantor makes the following representations
and warranties to the Administrative Agent and the Lenders:


(a)    It is an entity duly formed and validly existing in good standing (to the
extent such concept is applicable) under the laws of the jurisdiction of its
formation, is duly qualified to do business and is in good standing as a foreign
entity in each jurisdiction where the nature of its business requires such
qualification, and has full power and authority and holds all Permits and other
approvals to enter into and perform the Obligations and to own and hold under
lease its property and to conduct its business substantially as currently
conducted by it, except where the failure to have so qualified or have such
power and authority or to hold such Permits and other approvals could not
reasonably be expected to have a Material Adverse Effect.


(b)    Its execution, delivery and performance of this Guaranty are within its
powers, have been duly authorized by all necessary entity action, and do not (a)
contravene its Organization Documents; (b) contravene any contractual
restriction or Governmental Rule binding on or affecting it, except where such
contravention could not reasonably be expected to have a Material Adverse
Effect; or (c) result in, or require the creation or imposition of, any Lien on
its property, except Liens for the benefit of the Administrative Agent and the
Lenders.


(c)    No consent, authorization or approval or other action by, and no notice
to or filing with, any Governmental Authority or other Person is required for
the due execution, delivery or performance by it of this Guaranty;


(d)    This Guaranty constitutes the legal, valid and binding obligations of
Guarantor enforceable in accordance with its terms.


(e)    By virtue of Guarantor’s relationship with Borrower, the execution,
delivery and performance of this Guaranty is reasonably expected to be for
Guarantor’s direct and indirect benefit and Guarantor has received adequate
consideration for this Guaranty.


EXHIBIT G TO CREDIT AGREEMENT    PAGE 3

--------------------------------------------------------------------------------





(f)    There is no pending or, to the knowledge of Guarantor, threatened
litigation, action, proceeding, or labor controversy affecting Guarantor, or any
of its properties, businesses, assets or revenues, which could reasonably be
expected to have a Material Adverse Effect.


8.Waiver of Notices. Guarantor waives notice of the acceptance of this Guaranty
and of the extension or continuation of the Obligations or any part thereof.
Guarantor further waives presentment, protest, notice, dishonor or default,
demand for payment and any other notices to which Guarantor might otherwise be
entitled.


9.Subrogation. Guarantor shall not exercise any right of subrogation,
contribution or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty are indefeasibly paid and performed in full (other than contingent
indemnification obligations) and the Commitments have been terminated. If any
amount is paid to Guarantor in violation of the foregoing limitation, then such
amount shall be held in trust for the benefit of Administrative Agent and the
Lenders and shall forthwith be paid to Administrative Agent for application
against the Obligations, whether matured or unmatured.


10.Reinstatement. Notwithstanding anything in this Guaranty to the contrary,
this Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any portion of the Obligations is revoked,
terminated, rescinded or reduced or must otherwise be restored or returned upon
the insolvency, bankruptcy or reorganization of Borrower, any guarantor
(including Guarantor) or any other Person, or otherwise, as if such payment had
not been made and whether or not Administrative Agent or any Lender is in
possession of or has released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction.


11.Subordination. Guarantor hereby subordinates the payment of all obligations
and indebtedness of Borrower owing to Guarantor, whether now existing or
hereafter arising, including any obligation of Borrower to Guarantor as subrogee
of any Lender or resulting from Guarantor’s performance under this Guaranty, to
the indefeasible payment in full of the Obligations (other than contingent
indemnification obligations). If Administrative Agent so requests at any time
after the occurrence and during the continuation of an Event of Default, any
such obligation or indebtedness of Borrower to Guarantor shall be enforced and
performance received by Guarantor as trustee for the Lenders and the proceeds
thereof shall be paid over to Administrative Agent on account of the
Obligations, but without reducing or affecting in any manner the liability of
Guarantor under this Guaranty.


12.Information. Guarantor shall promptly furnish to Administrative Agent all
financial or other information regarding Guarantor or its property as
Administrative Agent may reasonably request in writing.


13.Stay of Acceleration. If acceleration of the time for payment of any of the
Obligations is stayed, upon the insolvency, bankruptcy or reorganization of
Borrower or any


EXHIBIT G TO CREDIT AGREEMENT    PAGE 4

--------------------------------------------------------------------------------



other Person, or otherwise, all such amounts shall nonetheless be payable by
Guarantor immediately upon demand by Administrative Agent.


14.Expenses. Guarantor shall pay immediately upon demand the full amount of all
payments, advances, charges, costs and expenses, including reasonable attorneys’
fees (whether incurred at the trial or appellate level, in an arbitration or
administrative proceeding, in bankruptcy (including any adversary proceeding,
contested matter or motion) or otherwise), incurred by Administrative Agent
and/or any Lender in connection with (a) the enforcement, preservation or
protection (or attempted enforcement, preservation or protection) of
Administrative Agent’s and/or any Lender’s rights under this Guaranty and/or the
collection of any amounts that become due hereunder and (b) the prosecution or
defense of any action in any way related to this Guaranty, including any action
for declaratory relief, and including any of the foregoing incurred in
connection with any bankruptcy proceeding relating to Borrower or Guarantor. The
obligations of Guarantor under the preceding sentence shall survive termination
of this Guaranty.


15.Counterparts. This Guaranty may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


16.Integration. This Guaranty, together with the other Loan Documents to which
Guarantor is a party, comprises the complete and integrated agreement of the
parties on the subject matter hereof and thereof and supersedes all prior
agreements, written or oral, on such subject matter. Guarantor acknowledges that
this Guaranty and the other Loan Documents may contain covenants and other terms
and provisions variously stated regarding the same or similar matters, and
agrees that all such covenants, terms and provisions are cumulative and all
shall be performed and satisfied in accordance with their respective terms.
There are no unwritten oral agreements between Guarantor, on the one hand, and
Administrative Agent or any Lender, on the other.


17.Amendments. No provision of this Guaranty may be waived, amended,
supplemented or modified, except by a written instrument executed by party
against whom enforcement is sought. Without limiting the generality of the
foregoing, the making of a Loan or issuance of any other credit under the Credit
Agreement shall not be construed as a waiver of any Default.


18.Notices. All notices and other communications provided for hereunder shall be
in writing (including by facsimile transmission). All such written notices shall
be mailed, faxed or delivered, to the following applicable address or facsimile
number;


Administrative Agent
or any Lender:
to Administrative Agent at the address set forth

in Schedule to the Credit Agreement


Guarantor:    [NAME OF GUARANTOR]
[ADDRESS]
[ADDRESS]
[CITY, STATE ZIP CODE]




EXHIBIT G TO CREDIT AGREEMENT    PAGE 5

--------------------------------------------------------------------------------



With a copy to:    Columbia Sportswear Company
14375 NW Science Park Drive
Portland, OR 97229
Attention: General Counsel
Fax: (503) 985-5858
Email:             @        
or, with respect to Guarantor, to such other address or fax number as Guarantor
may designate for itself by notice to the Administrative Agent. Each such notice
or other communication demand shall be deemed given or made pursuant to the
terms of the Credit Agreement.


19.No Waiver; Enforceability. No failure by Administrative Agent or any· Lender
to exercise, and no delay in exercising, any right, remedy or power hereunder
shall operate as a waiver thereof; nor shall any single or partial exercise of
any right, remedy or power hereunder preclude any other or further exercise
thereof or the exercise of any other right. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law or in equity. The
unenforceability or invalidity of any provision of this Guaranty shall not
affect the enforceability or validity of any other provision herein.


20.Assignment. This Guaranty shall (a) bind Guarantor and its successors and
assigns, provided that Guarantor may not assign its rights or obligations under
this Guaranty without the prior written consent of Administrative Agent (and any
attempted assignment without such consent shall be void) and (b) inure to the
benefit of Administrative Agent and each Lender and their respective successors
and assigns. Administrative Agent and each Lender may, without notice to
Guarantor and without affecting Guarantor’s obligations hereunder, assign or
sell participations in the Obligations and this Guaranty in the manner provided
in the Credit Agreement. Administrative Agent and each Lender may disclose to
any prospective purchaser and any purchaser of all or part of the Obligations
any and all information in Administrative Agent’s or such Lender’s possession
concerning Guarantor, this Guaranty and any security for this Guaranty.


21.Condition of Borrower. Guarantor acknowledges and agrees that it has the sole
responsibility for, and has adequate means of, obtaining from Borrower such
information concerning Borrower’s financial condition, business and operations
as Guarantor requires, and that Administrative Agent and Lenders have no duty,
and Guarantor is not relying on Administrative Agent or Lenders at any time, to
disclose to Guarantor any information relating to Borrower’s business,
operations or financial condition.


22.Governing Law. This Guaranty shall be governed by and construed in accordance
with the laws of the State of Oregon, without regard to the conflict of laws
provisions thereof, and any applicable laws of the United States.


23.Submission to Jurisdiction. GUARANTOR HEREBY: (A) SUBMITS TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF OREGON AND THE FEDERAL COURTS OF THE
UNITED STATES FOR THE DISTRICT OF OREGON FOR


EXHIBIT G TO CREDIT AGREEMENT    PAGE 6

--------------------------------------------------------------------------------



THE PURPOSE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OF THE LOAN DOCUMENTS; (B) AGREES THAT ALL CLAIMS IN RESPECT OF
ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH COURTS; (C)
IRREVOCABLY WAIVES (TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW) ANY
OBJECTION WHICH IT NOW OR HEREAFTER MAY HAVE TO THE LAYING OF VENUE OF ANY SUCH
ACTION OR PROCEEDING BROUGHT IN ANY OF THE FOREGOING COURTS, AND ANY OBJECTION
ON THE GROUND THAT ANY SUCH ACTION OR PROCEEDING IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM; AND (D) AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PERMITTED BY LAW;
PROVIDED, HOWEVER, THAT NOTHING IN THIS GUARANTY SHALL BE DEEMED TO PRECLUDE
ADMINISTRATIVE AGENT OR ANY LENDER FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF ADMINISTRATIVE AGENT OR LENDER.


24.Waiver of Jury Trial. GUARANTOR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, PROCEEDING, COUNTERCLAIM OR OTHER LITIGATION IN ANY WAY ARISING OUT OF
OR RELATING TO THIS GUARANTY, ANY LOAN DOCUMENT OR ANY OF THE TRANSACTIONS OR
EVENTS REFERENCED HEREIN OR THEREIN OR CONTEMPLATED HEREBY OR THEREBY, WHETHER
WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THIS WAIVER SHALL
APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO
THIS GUARANTY AND/OR ANY LOAN DOCUMENT. A COPY OF THIS SECTION MAY BE FILED WITH
ANY COURT AS WRITTEN EVIDENCE OF THE WAIVER OF THE RIGHT TO TRIAL BY JURY AND
THE CONSENT TO TRIAL BY COURT.


25.USA PATRIOT Act Notice. Administrative Agent hereby notifies Guarantor that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the Patriot Act), it is required to obtain,
verify and record information that identifies Guarantor, which information
includes Guarantor’s name and address and other information that will allow
Administrative Agent to identify Guarantor in accordance with the Patriot Act.
Guarantor shall, promptly following a request by Administrative Agent, provide
all documentation and other information that Administrative Agent requests in
order to comply with its ongoing obligations under applicable know your customer
and anti-money laundering rules and regulations, including the Patriot Act.


IN WITNESS WHEREOF, Guarantor has executed this Guaranty by its duly authorized
officer as of the day and year first above written.




    
By:    
Title:    




EXHIBIT G TO CREDIT AGREEMENT    PAGE 7

--------------------------------------------------------------------------------




EXHIBIT H
TO
CREDIT AGREEMENT


Borrower’s Existing Investment Policy




COLUMBIA SPORTSWEAR COMPANY
CORPORATE INVESTMENT POLICY






OVERVIEW
Columbia Sportswear Company (the “Company”) is a global company with operations
in North America, Europe and Asia, distributing its products in approximately
100 countries. The Company is headquartered in Portland, Oregon with sales and
operation subsidiaries in Canada, Europe, Japan, China and South Korea. The
company also has production sourcing subsidiaries and branches throughout Asia.






PURPOSE
The goal of this policy is to define the authority for the investment of the
Company’s cash and investments and provide clear guidance and operating
parameters over the following functions:
•
Identification of Company’s core cash balance

•
Identification of Company’s operating cash balance

•
Investment of core and operating cash balances

•
Balance sheet classification of various investments







OBJECTIVE
The objective of this policy is, in order of importance:
•
Safety and preservation of the invested principal

◦
Minimize the probability of loss of principal by proper selection and
diversification

•
Liquidity of investments that is sufficient to meet operating and investment
requirements

◦
Ensure that operating cash balances are readily convertible to cash to meet
corporate needs

•
Maximize net after-tax yield

◦
Yields should be measured on a taxable equivalent basis









EXHIBIT H TO CREDIT AGREEMENT    PAGE 1



--------------------------------------------------------------------------------



SCOPE
This policy applies to all core and operating cash balances of the Company and
its subsidiaries. The investment of operating cash held by the company’s
international subsidiaries is also subject to the Company’s “International
Investment and Cash Management Policy” which is included as “Appendix A” of this
policy.


RESPONSIBILITY AND APPROVAL PROCESS
It is the responsibility of the Treasurer to ensure the goals and objectives of
this policy are fulfilled. The Treasurer is also responsible for establishing
uniform investment procedures which, while maintaining the objectives of this
policy, keep the investments of the company within the bounds of prudent
investment practices and satisfy the liquidity requirements of the Company.




The Treasurer, Senior Manager - Capital Markets and the Chief Financial Officer
will meet not less than quarterly to accomplish the following:
-    Review ongoing economic data and outlook for interest rates
-    Review the Company’s current and projected cash flows.
-    Review the following:
◦
Quality of the investment portfolio

◦
Adequacy of the Company’s liquidity

◦
Value of the investment portfolio including any unrealized gains and losses

◦
Current and Projected return of the investment portfolio.



-    Provide direction to the Treasurer and Senior Manager - Capital Markets
regarding:
◦
The purchase and sale of investments

◦
The components and mix of the investment portfolio

◦
The suitability of certain investment structures





The Senior Manager - Capital Markets will publish a report not less than weekly
that communicates the following
-    The current portfolio of securities, cash equivalents and cash
-    The taxable equivalent yield of both securities and cash equivalents
-    The maturity schedule of securities
-    The duration of the securities portfolio and the weighted average maturity
of the total portfolio
-    The breakout of bank account balances by region and institution
-    The allocation of funds to approved credit names
-    The allocation of funds to approved instruments
-    The allocation of funds to approved tenors




EXHIBIT H TO CREDIT AGREEMENT    PAGE 2



--------------------------------------------------------------------------------



AUTHORIZED INDIVIDUALS
Written authorization will be provided to the Company’s security dealers and
banks authorizing any one of the following individuals to direct the purchase
and sale of investment securities; the Chief Financial Officer, the Treasurer,
or any other individual designated of the Chief Financial Officer.






IDENTIFICATION OF CORE CASH BALANCE
The Company’s core cash balance will be defined as cash that will not be
required for use by operations of the Company for a period greater than one
year. The identification the core cash balance will be the responsibility of the
Chief Financial Officer.






IDENTIFICATION OF OPERATING CASH BALANCE
The Company’s operating cash balance is defined the company’s total cash and
investments minus the amount of cash and investments identified as core cash and
investments.


EXHIBIT H TO CREDIT AGREEMENT    PAGE 3



--------------------------------------------------------------------------------



PERMITTED INVESTMENTS, MATURITIES, CREDIT QUALITIES AND CONCENTRATION LIMITS
Any exceptions to the following parameters must approved by the Chief Financial
Officer.


Investment type
Sub-type
Quality Criteria1
Max Maturity (Operating)
Max Maturity (Core)
Concentration Limit (% Total)
U.S. Treasury/Agency
Outright Securities
Full Faith
12 Months
36 Months
100%
Repurchase Agreements
US Govt Collateral
Full Faith
6 Months
12 Months
100%
Municipals
US Govt Collateral
Full Faith
12 Months
36 Months
100%
Municipals
Outright Securities
>/= A
6 Months
36 Months
10%
Domestic Money Funds
USD/SEC Rule 2a-73
AAA
Daily
Daily
50%
Domestic Money Funds
USD Other
NR
Daily
Daily
10%
Offshore Money Funds
USD/IMMFA3
AAA
Daily
Daily
50%
Offshore Money Funds
USD
NR
Daily
Daily
10%
Offshore Money Funds
Non-USD/IMMFA
AAA
Daily
Daily
20%
Offshore Money Funds
Non-USD
NR
Daily
Daily
5%
Certificates of Deposit
FDIC-Insured
Full Faith
12 Months
36 Months
50%
Time Deposits
FDIC-Insured
Full Faith
12 Months
36 Months
50%
Certificates of Deposit
USD Other
A
6 Months
36 Months
10%
Time Deposits
USD Other
A
6 Months
36 Months
10%
Certificates of Deposit
Non-USD Other
A
3 Months
NA
5%
Time Deposits
Non-USD Other
A
3 Months
NA
5%
Variable-Rate Demand Notes
Direct Pay
LOC >/=A
7-Days
7-Days
15%
Corporate Debt
CP, Notes, Bonds
AA
6 Months
36 Months
10%
Repurchase Agreements2
Alt. Collateral
BBB-
6 Months
12 Months
10%



1
Quality Criteria:

a.
Full Faith is defined as the Full Faith and Credit of the United States
Government

b.
Only Credit Ratings issued by one of the top 3 NRSRO organizations namely
(Moody’s Investor Services, Standard & Poors or Fitch Ratings) are acceptable

c.
LOC is defined as the Letter of Credit issued by a large money center
institution

d.
For a given money market fund, the fund size must be >=$1,000,000,000 or the USD
equivalent thereof unless otherwise approved by CFO. Additionally, institutional
share classes should be used to reduce fees

2
Permitted counterparties must be approved by CFO and Treasurer

3
SEC Rule 2a-7 and its international equivalent known as IMMFA (Institutional
Money Market Funds Association) are both a set of rules that establish
parameters of what can be marketed as a “stable NAV money market fund.“ The
rules restrict funds on characteristics such as liquidity and credit quality.



Any other investment not explicitly represented on this table requires CFO
review and approval.


EXHIBIT H TO CREDIT AGREEMENT    PAGE 4



--------------------------------------------------------------------------------



Core Cash and Investments Parameters
It is the intent of the Company to allow for the segregation of a portion of its
cash and investments into a core balance that can be invested with longer
maturities to achieve a greater investment return and reduce the risk of the
effect of short term interest rate fluctuations. The table above lists which
investments and their tenor limits are eligible for consideration in the core
cash balance.


Maturity Limitations
Maturity limits for the above investments that have been identified as core
investments are as follows:
•
No Security may be purchased that has a maturity greater than 36 months

•
The weighted-average effective duration of the core cash and investment balance
shall not exceed 18 months.







LIQUIDITY
All investments with maturities greater that 90 days should be of sufficient
size and in issues that are actively traded and have active secondary / resale
markets. All taxable instruments must have a current minimum issue size
outstanding of $250 million. Tax exempt issues, excluding securities that trade
at par, must have a current minimum issue size of $100 million






SAFEKEEPING OF SECURITIES
Investments shall be held in a custodial account, a broker’s segregated account
or institutional bank. Under no circumstances shall the securities be delivered
to the company.


EXHIBIT H TO CREDIT AGREEMENT    PAGE 5



--------------------------------------------------------------------------------



COUNTERPARTY RISK
With exception of money funds or individual securities guaranteed by the US
government, counterparty risk will be managed by limiting the concentration of
investments. The Senior Manager - Capital Markets will monitor and recommend a
credit line for a given issuer and the Treasurer will have final approval for a
credit line. For non-Treasury money funds, no single sponsor will account for
more than 25% of outstanding cash.






ACCOUNTING TREATMENT
Third party organization providing accounting reports to the Company used for
journal entries and external reporting are required to maintain a SAS70
certification and use a consistent set of accounting assumptions for all
investment assets as it pertains to trade date accounting , amortization method
and cost basis.


Unless otherwise documented, an investment not meeting the requirement to be
classified asa cash and cash equivalents will be deemed to be “available for
sale” as defined under ASC 320- Investments in Debt and Equity Securities.
Investment may be sold prior to maturity to preserve capital or provide
liquidity.






REPORTING
A report will be provided to the Board of Directors and internal Company
management on a quarterly basis, including the following:
-
Summary of all domestic holdings, including securities held by dealer, credit
quality and current return

-
Summary of all foreign cash and investments balances by subsidiary and
institution.

-    Applicable Benchmarks








    


EXHIBIT H TO CREDIT AGREEMENT    PAGE 6



--------------------------------------------------------------------------------



REVIEWED AND APPROVED BY:






 
 
 
Chief Executive Officer
 
Date
 
 
 
 
 
 
 
 
 
Chief Financial Officer
 
Date
 
 
 
 
 
 
 
 
 
Treasurer
 
Date
 
 
 
 
 
 
 
 
 
Senior Manager, Capital Markets
 
Date







EXHIBIT H TO CREDIT AGREEMENT    PAGE 7



--------------------------------------------------------------------------------



APPENDIX A


COLUMBIA SPORTSWEAR COMPANY
INTERNATIONAL INVESTMENT AND CASH MANAGEMENT POLICY




OVERVIEW
Columbia Sportswear Company (the “Company”) is a global company with operations
in North America, Europe and Asia, distributing its products in approximately
100 countries. The Company is headquartered in Portland, Oregon with sales and
operation subsidiaries in Canada, Europe, Japan, China and South Korea. The
company also has production sourcing subsidiaries and branches throughout Asia.
The Company and its subsidiaries and branches operate in multiple regulatory
environments and currencies with varying levels of banking and investments
services required to operate their businesses.


The investment of the Company’s cash and investments (“cash”) is governed by the
Investment Policy, included as “Exhibit 1”.


This policy is in place to provide the Company’s subsidiaries with corporate
guidelines and parameters over opening and maintaining bank accounts, opening
and maintaining investment accounts and managing cash and short term debt.


PURPOSE
The goal of this policy is to centralize the authority for the company’s
international cash management and investments with the finance department at
corporate headquarters and provide clear guidance and operating parameters to
the Company’s subsidiaries over the following functions:
•
Establishment of banking relationships and accounts

•
Establishment of investment relationships and accounts

•
Management of cash

•
Management of short term debt



OBJECTIVE
The objective of this policy is increased visibility of cash and investments
while creating and maintaining a cash management and investment strategy that
achieves, in order of importance:
•
Safety of principal

•
Liquidity necessary to fund operations

•
Yield on investments



SCOPE
This policy applies to all Company personnel responsible for cash management and
investments as well as those individuals with the authority to enter into
banking or investment agreements on behalf of the Company.


EXHIBIT H TO CREDIT AGREEMENT    PAGE 8



--------------------------------------------------------------------------------



POLICY


Banking / Financial Institution Relationships
Entering into financial agreements or opening cash management or investment
accounts with a bank or financial institution with which the Company does not
have an existing relationship requires pre approval from the Treasurer or the
Chief Financial Officer.


Any material event or change in credit ratings of a bank or financial
institution, with which the Company maintains a relationship, that may interfere
with the ability of the entity to meet its obligations to the Company must be
reported to the Treasurer and the Chief Financial Officer immediately upon
receipt of such information. The Senior Manager - Capital Markets will provide a
report on these ratings on a weekly basis.


New Bank Accounts
Opening a new bank account with an existing bank requires pre approval from the
Treasurer or Chief Financial Officer. All documentation requiring corporate
approval and / or signature must be submitted to the corporate finance
department for review and routing to the appropriate individual.


Requirements for New and Existing Bank and Investment Accounts
All accounts must meet the following requirements:    
•
Corporate officer must be an authorized signer of the account. In certain
countries where this is not the prevailing practice, the general manager must be
an authorized signer of the account

•
Account must be held at an existing or approved bank or financial institution

•
Disbursement limits must be in place for all bank accounts

•
Individuals with the authority over disbursements must not be able to initiate
disbursements.

•
Brokerage accounts must have settlement instructions, signed by a corporate
officer, submitted in writing with any subsequent changes to settlement
instructions submitted in the same manner.


Investment of Cash
The Company manages its cash to achieve safety of principal, liquidity necessary
to funds its operations and to achieve yield on investments.


Approved banking partners for cash held by subsidiaries of the Company are
listed on appendix B; by subsidiary, investment type and financial institution.
This list will be amended from time to time as deemed appropriate. Any
investments not listed in Appendix A must be approved by the Treasurer or the
Chief Financial Officer. Investment of funds owned by a subsidiary but directed
by corporate treasury and held in separate investments accounts are excluded
from the above requirements.














EXHIBIT H TO CREDIT AGREEMENT    PAGE 9



--------------------------------------------------------------------------------



Short Term Debt
It is the goal of the Company to not hold consolidated short-term debt on its
balance sheet so long as the cash position of the parent company is in a
positive position. In some cases the all-in costs of intercompany borrowing
including hedging costs, liquidity issues and withholding taxes exceed the costs
of short-term debt. While using short-term credit facilities to bridge liquidity
gaps is acceptable, pre-approval from the Treasurer or the Chief Financial
Officer is required if any short-term debt will exist on a financial reporting
date.




EXHIBIT H TO CREDIT AGREEMENT    PAGE 10



--------------------------------------------------------------------------------



APPENDIX B
APPROVED OFFSHORE INVESTMENTS






Region
Approved Investments
Approved for Cash Investments
Approved for Daily Banking
Europe
Cash, money market funds, time deposits or equivalent. 6-month limit on time
deposits
Bank of America
UBS
JPMorgan
ICD
Goldman Sachs
Bank of America
UBS
JPMorgan
Deutsche Bank
Societe Generale
Banco Popolare
UniCredit
Canada
Cash, money market funds, time deposits or equivalent. Daily liquidity required.
Royal Bank of Canada
Wells Fargo
HSBC
Royal Bank of Canada
JPMorgan
Wells Fargo
HSBC
China
Cash, bank deposits or equivalent. Daily liquidity required.
Bank of America
ICBC
HSBC
Bank of China
Agricultural Bank of China
Bank of America
ICBC
Bank of China
Agricultural Bank of China
HSBC
South Korea
Time deposits or equivalent. 90 days or less liquidity required.
Hana Bank/KEB
Bank of America
Shinhan Bank
Woori Bank
HSBC
Hana Bank/KEB
Bank of America
Shinhan Bank
JPMorgan
HSBC
Woori Bank
(Other second tier institutions based on counter or department store need)
Japan
Money market funds or equivalent. Daily liquidity required.
Bank of Tokyo Mitsubishi
Bank of America
Mizuho
HSBC
JPMorgan
Bank of Tokyo Mitsubishi
Bank of America
Mizuho
Asia (Excluding China, Korea and Japan)
Money market funds or equivalent. Daily liquidity required
HSBC
HSBC









EXHIBIT H TO CREDIT AGREEMENT    PAGE 11

